Exhibit 10.1

CUSTOMER CUSIP NO. 69338BAA1
REVOLVER FACILITY CUSIP NO. 69338BAB9
TERM LOAN CUSIP NO. 6933BAC7 – ISIN – US69338BAC72

$400,000,000.00 REVOLVING CREDIT FACILITY
€220,000,000.00 TERM LOAN

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

by and among

P. H. GLATFELTER COMPANY

and

Certain of its Subsidiaries, as Borrowers

and

THE GUARANTORS PARTY HERETO,

and

THE LENDERS PARTY HERETO, as Lenders

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

with

PNC CAPITAL MARKETS LLC, JPMORGAN CHASE BANK, N.A. and
HSBC SECURITIES (USA) INC., as Joint Lead Arrangers and Joint Bookrunners,

and

JPMORGAN CHASE BANK, N.A. and HSBC BANK USA, N.A.,
as Co-Syndication Agents,

and

COBANK, ACB, BANK OF AMERICA, N.A., MANUFACTURERS AND TRADERS TRUST COMPANY and
CITIZENS BANK, N.A., as Co-Documentation Agents

--------------------------------------------------------------------------------

Dated as of February 8, 2019

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

1.CERTAIN DEFINITIONS1

 

1.1

Certain Definitions.1

 

1.2

Construction.37

 

1.2.1

Number; Inclusion.37

 

1.2.2

Determination.37

 

1.2.3

Administrative Agent's Discretion and Consent.37

 

1.2.4

Documents Taken as a Whole.37

 

1.2.5

Headings.37

 

1.2.6

Implied References to this Agreement.37

 

1.2.7

Persons.37

 

1.2.8

Modifications to Documents.38

 

1.2.9

From, To and Through.38

 

1.2.10

Shall; Will.38

 

1.2.11

Québec Matters.38

 

1.3

Accounting Principles.39

 

1.4

Currency Calculations39

 

1.5

Divisions.40

2.REVOLVING CREDIT, SWING LOAN AND TERM LOAN FACILITIES40

 

2.1

Revolving Credit Commitments.40

 

2.1.1

Revolving Credit Loans.40

 

2.1.2

Swing Loan Commitment.42

 

2.2

Nature of Lenders' Obligations with Respect to Revolving Credit Loans.43

 

2.3

Commitment Fees.43

 

2.4

Loan Requests.43

 

2.4.1

Revolving Credit Loan Requests; Term Loan Requests.43

 

2.4.2

Swing Loan Requests.44

 

2.5

Making Revolving Credit Loans, Term Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.45

 

2.5.1

Making Revolving Credit Loans and Term Loans.45

 

2.5.2

Making Swing Loans.45

 

2.5.3

Presumptions by the Administrative Agent.45

 

2.5.4

Repayment of Revolving Credit Loans.46

 

2.5.5

Borrowings to Repay Swing Loans.46

 

2.5.6

Swing Loans Under Cash Management Agreements.46

 

2.6

Revolving Credit Notes and Swing Loan Note.47

 

2.7

Utilization of Commitments in Optional Currencies.47

 

2.7.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans and
Letter of Credit Obligations.47

 

2.7.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Revolving Credit Loans.48

(i)

--------------------------------------------------------------------------------

 

2.7.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option.48

 

2.7.4

European Monetary Union.48

 

2.7.5

Requests for Additional Optional Currencies.49

 

2.8

Use of Proceeds.49

 

2.9

Letter of Credit Subfacility.50

 

2.9.1

Issuance of Letters of Credit.50

 

2.9.2

Letter of Credit Fees.51

 

2.9.3

Disbursements, Reimbursement.51

 

2.9.4

Repayment of Participation Advances.52

 

2.9.5

Documentation.53

 

2.9.6

Determinations to Honor Drawing Requests.53

 

2.9.7

Nature of Participation and Reimbursement Obligations.53

 

2.9.8

Indemnity.55

 

2.9.9

Liability for Acts and Omissions.55

 

2.9.10

Issuing Lender Reporting Requirements.57

 

2.10

Currency Repayments.57

 

2.11

Optional Currency Amounts.57

 

2.12

Reduction of Commitment.58

 

2.13

Defaulting Lenders.58

 

2.14

Term Loan Commitment.60

 

2.15

Nature of Lender's Obligations with Respect to Term Loans; Term Loan Repayment
Terms.60

 

2.16

Term Loan Commitment Fees.61

 

2.17

Term Loan Note.61

3.INTEREST RATES61

 

3.1

Interest Rate Options.61

 

3.1.1

Revolving Credit Interest Rate Options.62

 

3.1.2

Term Loan Interest Rate.62

 

3.1.3

Rate Quotations.62

 

3.2

Interest Periods.63

 

3.2.1

Amount of Borrowing Tranche.63

 

3.2.2

Renewals.63

 

3.2.3

No Conversion of Optional Currency Loans.63

 

3.3

Interest After Default.63

 

3.3.1

Letter of Credit Fees, Interest Rate.63

 

3.3.2

Other Obligations.64

 

3.3.3

Acknowledgment.64

 

3.4

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.64

 

3.4.1

Unascertainable.64

 

3.4.2

Illegality; Increased Costs; Deposits Not Available.64

 

3.4.3

Optional Currency Not Available.65

 

3.4.4

Administrative Agent's and Lender's Rights.65

 

3.5

Successor Euro-Rate Index.66

 

3.6

Selection of Interest Rate Options.68

 

3.7

Canadian Interest Act Disclosure.68

(ii)

--------------------------------------------------------------------------------

 

3.8

Canadian Usury Provision.68

4.PAYMENTS68

 

4.1

Payments.68

 

4.2

Pro Rata Treatment of Lenders.69

 

4.3

Interest Payment Dates.69

 

4.4

Voluntary Prepayments; Replacement of Lender; Change of Lending Office.70

 

4.4.1

Right to Prepay.70

 

4.4.2

Mitigation Obligations; Replacement of a Lender.71

 

4.4.3

Change of Lending Office.72

 

4.5

Mandatory Prepayments.73

 

4.5.1

Currency Fluctuations.73

 

4.5.2

Sale of Assets.73

 

4.5.3

Issuance of Indebtedness.73

 

4.5.4

Recovery Event.73

 

4.5.5

Application of Prepayments.74

 

4.5.6

Repatriation.74

 

4.6

Increased Costs.74

 

4.6.1

Increased Costs Generally.74

 

4.6.2

Capital Requirements.75

 

4.6.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.76

 

4.6.4

Delay in Requests.76

 

4.6.5

Additional Reserve Requirements.76

 

4.7

Taxes.77

 

4.7.1

No Deductions.77

 

4.7.2

Stamp Taxes.78

 

4.7.3

Indemnification for Taxes.78

 

4.7.4

Certificate.79

 

4.7.5

Exclusions, etc.79

 

4.7.6

Change of Lending Office, etc.80

 

4.7.7

Status of Lenders.80

 

4.7.8

Treatment of Certain Refunds.83

 

4.7.9

Survival.84

 

4.7.10

Issuing Lender.84

 

4.8

Indemnity.84

 

4.9

Interbank Market Presumption.85

 

4.10

Judgment Currency.85

 

4.10.1

Currency Conversion Procedures for Judgments.85

 

4.10.2

Indemnity in Certain Events.85

 

4.11

Requests for Notes.86

 

4.12

Settlement Date Procedures.86

 

4.13

Borrowers' Agent.86

5.REPRESENTATIONS AND WARRANTIES87

 

5.1

Representations and Warranties.87

 

5.1.1

Organization and Qualification.87

 

5.1.2

Subsidiaries; Certificates of Beneficial Ownership.87

(iii)

--------------------------------------------------------------------------------

 

5.1.3

Power and Authority.88

 

5.1.4

Validity and Binding Effect.88

 

5.1.5

No Conflict.88

 

5.1.6

Litigation.88

 

5.1.7

Title to Properties.89

 

5.1.8

Financial Statements.89

 

5.1.9

Use of Proceeds; Margin Stock.89

 

5.1.10

Full Disclosure.90

 

5.1.11

Taxes.90

 

5.1.12

Consents and Approvals.90

 

5.1.13

No Event of Default; Compliance with Instruments.90

 

5.1.14

Patents, Trademarks, Copyrights, Licenses, Etc.91

 

5.1.15

Insurance.91

 

5.1.16

Compliance with Laws.91

 

5.1.17

Material Contracts; Burdensome Restrictions.91

 

5.1.18

Investment Companies; Regulated Entities.91

 

5.1.19

Plans and Benefit Arrangements.91

 

5.1.20

Employment Matters.92

 

5.1.21

Environmental Matters.93

 

5.1.22

Senior Debt Status.94

 

5.1.23

Anti-Terrorism Laws; EEA Financial Institutions.94

 

5.2

Continuation of Representations.94

 

5.3

Updates to Schedules.94

6.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT95

 

6.1

First Loans and Letters of Credit.95

 

6.1.1

Officer's Certificate.95

 

6.1.2

Secretary's Certificate.95

 

6.1.3

Delivery of Loan Documents.96

 

6.1.4

Opinions of Counsel.96

 

6.1.5

Legal Details.96

 

6.1.6

Payment of Fees.96

 

6.1.7

Consents.96

 

6.1.8

Certificates of Beneficial Ownership; KYC; AML; Etc.97

 

6.1.9

No Violation of Laws.97

 

6.1.10

No Actions or Proceedings; No Material Litigation.97

 

6.1.11

Reserved.97

 

6.1.12

Compliance Certificate.97

 

6.1.13

Reserved.97

 

6.1.14

Financial Projections.97

 

6.1.15

Regulatory Approvals and Licenses.97

 

6.1.16

Lien Searches.97

 

6.1.17

Other Requirements.98

 

6.2

Each Additional Loan or Letter of Credit.98

 

6.3

Loans to Fund Permitted Acquisitions.98

7.COVENANTS98

 

7.1

Affirmative Covenants.98

(iv)

--------------------------------------------------------------------------------

 

7.1.1

Preservation of Existence, Etc.99

 

7.1.2

Payment of Liabilities, Including Taxes, Etc.99

 

7.1.3

Maintenance of Insurance.99

 

7.1.4

Maintenance of Properties and Leases.99

 

7.1.5

Maintenance of Patents, Trademarks, Etc.99

 

7.1.6

Visitation Rights.100

 

7.1.7

Keeping of Records and Books of Account.100

 

7.1.8

Certificates of Beneficial Ownership and Other Additional Information.100

 

7.1.9

Compliance with Laws.100

 

7.1.10

Joinder of Guarantors and Borrowers.101

 

7.1.11

Anti-Terrorism Laws; International Trade Law Compliance.102

 

7.1.12

German, Luxembourg, English Borrowers and Irish Borrowers.102

 

7.1.13

Keepwell.104

 

7.1.14

Redemption/Cancellation of the 2012 Senior Notes.105

 

7.2

Negative Covenants.105

 

7.2.1

Indebtedness.105

 

7.2.2

Liens.107

 

7.2.3

Reserved.107

 

7.2.4

Loans and Investments.107

 

7.2.5

Dividends and Related Distributions.108

 

7.2.6

Liquidations, Mergers, Consolidations, Acquisitions.109

 

7.2.7

Dispositions of Assets or Subsidiaries.111

 

7.2.8

Affiliate Transactions.112

 

7.2.9

Subsidiaries.113

 

7.2.10

Continuation of or Change in Business.113

 

7.2.11

Plans and Benefit Arrangements.113

 

7.2.12

Fiscal Year.113

 

7.2.13

Issuance of Stock.113

 

7.2.14

Changes in Organizational Documents.113

 

7.2.15

Maximum Leverage Ratio.114

 

7.2.16

Minimum Interest Coverage Ratio.114

 

7.2.17

Reserved.114

 

7.2.18

Receivables Entities.114

 

7.3

Reporting Requirements.115

 

7.3.1

Quarterly Financial Statements.115

 

7.3.2

Annual Financial Statements.115

 

7.3.3

Certificate of the Company.116

 

7.3.4

Notice of Default.116

 

7.3.5

Notice of Litigation.116

 

7.3.6

Notice of Change in Debt Rating.116

 

7.3.7

Certain Events.117

 

7.3.8

Budgets, Forecasts, Other Reports and Information.117

 

7.3.9

Notices Regarding Plans and Benefit Arrangements.118

 

7.3.10

Schedule of Loans and Investments.119

8.DEFAULT119

 

8.1

Events of Default.119

(v)

--------------------------------------------------------------------------------

 

8.1.1

Payments Under Loan Documents.119

 

8.1.2

Breach of Warranty.119

 

8.1.3

Reserved.119

 

8.1.4

Breach of Negative Covenants and Certain Affirmative Covenants.119

 

8.1.5

Breach of Other Covenants.119

 

8.1.6

Defaults in Other Agreements or Indebtedness.120

 

8.1.7

Final Judgments or Orders.120

 

8.1.8

Loan Document Unenforceable.120

 

8.1.9

Proceedings Against Assets.120

 

8.1.10

Notice of Lien or Assessment.120

 

8.1.11

Inability to Pay.120

 

8.1.12

Events Relating to Plans and Benefit Arrangements.121

 

8.1.13

Cessation of Business.121

 

8.1.14

Change of Control.121

 

8.1.15

Involuntary Proceedings.121

 

8.1.16

Voluntary Proceedings.121

 

8.2

Consequences of Event of Default.122

 

8.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.122

 

8.2.2

Bankruptcy, Insolvency or Reorganization Proceedings.122

 

8.2.3

Set-off.123

 

8.2.4

Suits, Actions, Proceedings.123

 

8.2.5

Application of Proceeds.123

 

8.2.6

Enforcement of Remedies.124

9.THE ADMINISTRATIVE AGENT125

 

9.1

Appointment and Authority.125

 

9.2

Rights as a Lender.125

 

9.3

Delegation of Duties.125

 

9.4

Non-Reliance on Administrative Agent and Other Lenders.126

 

9.5

No Other Duties, etc.126

 

9.6

Exculpatory Provisions.126

 

9.7

Reliance by Administrative Agent.127

 

9.8

Calculations.127

 

9.9

Sharing of Payments.128

 

9.10

Successor Administrative Agent.128

 

9.11

Administrative Agent's Fee.129

 

9.12

No Reliance on Administrative Agent's Customer Identification Program.129

10.MISCELLANEOUS130

 

10.1

Modifications, Amendments or Waivers.130

 

10.1.1

Increase of Commitment.130

 

10.1.2

Extension of Payment; Reduction of Principal Interest or Fees.130

 

10.1.3

Release a Guarantor or Pledged Loans.130

 

10.1.4

Miscellaneous.131

 

10.2

No Implied Waivers; Cumulative Remedies; Writing Required.131

 

10.3

Expenses; Indemnity; Damage Waiver.132

 

10.3.1

Costs and Expenses of the Administrative Agent.132

(vi)

--------------------------------------------------------------------------------

 

10.3.2

Indemnification of the Administrative Agent by the Borrowers.132

 

10.3.3

Reimbursement and Indemnification of Lenders by the Borrowers.133

 

10.3.4

Reimbursement by Lenders.134

 

10.3.5

Waiver of Consequential Damages, Etc.134

 

10.3.6

Payments.134

 

10.4

Holidays.135

 

10.5

Funding by Branch, Subsidiary or Affiliate.135

 

10.5.1

Notional Funding.135

 

10.5.2

Actual Funding.135

 

10.6

Notices; Lending Offices.136

 

10.7

Severability.136

 

10.8

Governing Law.137

 

10.9

Prior Understanding.137

 

10.10

Duration; Survival.137

 

10.11

Successors and Assigns.137

 

10.11.1

Successors and Assigns Generally.137

 

10.11.2

Assignments by Lenders.138

 

10.11.3

Register.139

 

10.11.4

Participations.140

 

10.11.5

Certain Pledges; Successors and Assigns Generally.141

 

10.12

Confidentiality.141

 

10.12.1

General.141

 

10.12.2

Sharing Information With Affiliates of the Lenders.142

 

10.13

Counterparts; Integration; Effectiveness.143

 

10.14

Administrative Agent's or Lender's Consent.143

 

10.15

Exceptions.143

 

10.16

CONSENT TO FORUM; WAIVER OF JURY TRIAL.143

 

10.17

USA Patriot Act.144

 

10.18

Nature of Foreign Borrower Obligations.145

 

10.19

Pledge of Foreign Loan Party Loans.145

 

10.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.146

 

10.21

Certain ERISA Matters.147

 

10.22

No Advisory or Fiduciary Responsibility.148

 

 

 

(vii)

--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1.1(A)

-PRICING GRID

SCHEDULE 1.1(B)

-COMMITMENTS OF LENDERS AND
ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

-EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(M)

-MATERIAL SUBSIDIARIES

SCHEDULE 1.1(P)

-PERMITTED LIENS

SCHEDULE 5.1.1

-DOMESTIC QUALIFICATIONS TO DO BUSINESS

SCHEDULE 5.1.2

-SUBSIDIARIES

SCHEDULE 5.1.6

-LITIGATION

SCHEDULE 5.1.12

-CONSENTS AND APPROVALS

SCHEDULE 5.1.14

-PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 7.2.1

-PERMITTED INDEBTEDNESS

SCHEDULE 7.2.4

-EXISTING INVESTMENTS (NON-SUBSIDIARY INVESTMENTS)

SCHEDULE 10.11.4

-VOTING PARTICIPANTS

EXHIBITS

EXHIBIT 1.1(A)

-ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

-BORROWER JOINDER

EXHIBIT 1.1(C)

-QUALIFYING LENDER CONFIRMATIONS

EXHIBIT 1.1(G)(1)

-GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

-GUARANTY AGREEMENT

EXHIBIT 1.1(R)

-REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)

-SWING LOAN NOTE

EXHIBIT 1.1(T)

-TERM LOAN NOTE

EXHIBIT 2.4

-LOAN REQUEST

EXHIBIT 4.7.7

-U.S. TAX COMPLIANCE CERTIFICATES (A-D)

EXHIBIT 7.2.6

-ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 7.3.3

-QUARTERLY COMPLIANCE CERTIFICATE

 

 

(viii)

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of February 8,
2019, and is made by and among P. H. GLATFELTER COMPANY, a Pennsylvania
corporation (the "Company") AND CERTAIN OF ITS SUBSIDIARIES IDENTIFIED ON THE
SIGNATURE PAGES HERETO (each a "Borrower" and collectively, the "Borrowers"),
each of the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined), PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the "Administrative Agent"), and, for the limited purpose of public
identification in trade tables, PNC CAPITAL MARKETS LLC, JPMORGAN CHASE BANK,
N.A. and HSBC SECURITIES (USA) INC., as joint lead arrangers, JPMORGAN CHASE
BANK, N.A. and HSBC BANK USA, N.A., as co-syndication agents, and COBANK, ACB,
BANK OF AMERICA, N.A., MANUFACTURERS AND TRADERS TRUST COMPANY and CITIZENS
BANK, N.A., as co-documentation agents.

WITNESSETH:

WHEREAS, the Borrowers have requested the Lenders to provide (i) a revolving
credit facility to the Borrowers available in Dollars or Optional Currencies in
an aggregate principal Dollar Equivalent amount not to exceed $400,000,000.00
and (ii) a €220,000,000.00 term loan facility; and

WHEREAS, proceeds of the credit facilities shall be used to (1) refinance
existing Indebtedness incurred under the Prior Senior Credit Facility (as
hereinafter defined) and the 2012 Senior Notes (as hereinafter defined), and
(2) fund ongoing working capital, capital expenditures and general corporate
purposes, including Permitted Acquisitions (as hereinafter defined); and

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.CERTAIN DEFINITIONS

 

1.1

Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

2012 Senior Notes shall mean the Company's 5.375% senior notes, issued in 2012
and due October 15, 2020, in the aggregate principal amount of $250,000,000.00,
guaranteed by certain of the Loan Parties.

Accounts Receivable Facility Documents shall mean all documentation entered into
by the Company and its Subsidiaries, including, without limitation, the
Receivables Entity, in

 

--------------------------------------------------------------------------------

connection with the sale or other transfer of accounts receivable and other
related assets pursuant to a Permitted Accounts Receivable Program, as such
documentation may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof and thereof.

Additional Indebtedness shall mean unsecured Indebtedness, the incurrence of
which would not render the representation made in Section 5.1.22 untrue, which
has a maturity not less than six (6) months after the Expiration Date.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent's Fee shall have the meaning assigned to that term in
Section 9.11.

Administrative Agent's Letter shall have the meaning assigned to that term in
Section 9.11.

Affiliate as to any Person shall mean any other Person which, directly or
indirectly controls, is controlled by, or is under common control with such
Person.  For purposes of this definition, "control" (including, with correlative
meanings, the term "controlled by" and "under common control with") shall mean
the power, directly or indirectly, either to (a) vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities or by contract or
otherwise, including the power to elect a majority of the directors of a
corporation.

Agreement shall mean this Third Amended and Restated Credit Agreement, as the
same may be extended, renewed, amended, supplemented or restated from time to
time, including all schedules and exhibits.

Anti-Terrorism Laws shall mean any applicable Laws relating to terrorism
financing, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery (including, without limitation, the United Kingdom
Bribery Act 2010, the US Foreign Corrupt Practices Act of 1977 and Canadian
Anti-Money Laundering & Anti-Terrorism Laws), and any regulation, order, or
directive promulgated, issued or enforced by any Official Body having
jurisdiction over the Borrower or any other Covered Entity or to which the
Borrower or any other Covered Entity is subject, including, without limitation,
any published economic or financial sanctions or trade embargoes administered,
implemented or enforced by the US Department of the Treasury's Office of Foreign
Assets Control, the US Department of State, the United Nations Security Council,
the European Union, any European Union member state, Her Majesty's Treasury, the
Hong Kong Monetary Authority or other relevant applicable sanctions authority,
all as amended, supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating or Leverage Ratio, as applicable, in the pricing
grid on Schedule 1.1(A) next to the line titled "Commitment Fee."  The
Applicable Commitment Fee Rate shall be computed in accordance with the
parameters set forth on Schedule 1.1(A).

2

--------------------------------------------------------------------------------

Applicable Margin shall mean the percentage spread to be added to (i) the
Euro-Rate under the Euro-Rate Option or to the Base Rate under the Base Rate
Option with respect to Revolving Credit Loans and (ii) to the Euro-Rate (or the
Foreign Base Rate, if applicable) with respect to the Term Loans at the
indicated level of Debt Rating or Leverage Ratio, as applicable, in the pricing
grid on Schedule 1.1(A) next to the line titled "Euro-Rate Spread", "Base Rate
Spread" or "Term Loan Spread."  The Applicable Margin shall be computed in
accordance with the parameters set forth on Schedule 1.1(A).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Lenders, substantially in the form of Exhibit 1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Company, on behalf of all the Loan Parties,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties required hereunder.  The Company, on behalf of all the Loan Parties, may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent.

Availability shall have the meaning assigned to that term in Section 7.2.7(v).

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily Euro-Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Revolving Credit
Loans which are denominated in Dollars bear interest at the rate and under the
terms and conditions set forth in Section 3.1.1(i).

Beneficial Owner shall mean each of the following:  (a) each individual, if any,
who, directly or indirectly, owns 25% or more of a Foreign Loan Party's equity
ownership interests; and (b) a single individual with significant responsibility
to control, manage, or direct a Foreign Loan Party.

Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230.

Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

3

--------------------------------------------------------------------------------

Benefit Plan shall mean any of (a) an "employee benefit plan" (as defined in
ERISA) that is subject to Title I of ERISA, (b) a "plan" as defined in and
subject to Section 4975 of the Internal Revenue Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any
such "employee benefit plan" or "plan".

Borrower or Borrowers shall have the meaning given to such terms in the
introductory paragraph hereto and shall include any Person required to join this
Agreement pursuant to Section 7.2.9 or which elects to join this agreement as a
Borrower and, in each case, executes a Borrower Joinder.

Borrower Agent shall have the meaning assigned to this term in Section 4.13.

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).

Borrowing Date shall mean, (i) with respect to any Revolving Credit Loan, the
date for the making thereof or the renewal or conversion thereof at or to the
same or a different Interest Rate Option, which shall be a Business Day, and
(ii) with respect to the Term Loans, the date for the making thereof or the
renewal of an Interest Period with respect thereto, which shall be a Business
Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Revolving Credit Loans to which a Euro-Rate Option applies
which become subject to the same Interest Rate Option under the same Loan
Request by the Borrowers and which have the same Interest Period and which are
denominated either in Dollars or in the same Optional Currency shall constitute
one Borrowing Tranche, (ii) all Revolving Credit Loans to which a Base Rate
Option applies shall constitute one Borrowing Tranche, and (iii) all Term Loans
which have the same Interest Period shall constitute one Borrowing Tranche.

British Pound Sterling shall mean the lawful currency of the United Kingdom.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Revolving Credit Loan to which the Euro-Rate Option applies or to
any Term Loan, such day must also be a day on which dealings are carried on in
the Relevant Interbank Market, (ii) with respect to advances or payments of
Revolving Credit Loans or any other matters relating to Revolving Credit Loans
denominated in an Optional Currency, such day also shall be a day on which
dealings in deposits in the relevant Optional Currency are carried on in the
Relevant Interbank Market, and (iii) in relation to any payment or other
obligations of any Foreign Loan Parties, such day must also be a day on which
banks in the jurisdiction of such Foreign Loan Party are open for business.

Canadian Anti-Money Laundering & Anti-Terrorism Laws shall mean the Criminal
Code, R.S.C. 1985, c. C 46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17, the United Nations Act, R.S.C. 1985,
c. U-2, the Corruption of Foreign Public Officials Act, S.C. 1998, c. 34 or any
similar Canadian legislation, together with all rules, regulations and
interpretations thereunder or related thereto.

4

--------------------------------------------------------------------------------

Canadian Borrower shall mean each Borrower incorporated or otherwise organized
under the Laws of Canada or any province or territory thereof.

Canadian Dollar shall mean the lawful currency of Canada.

Cash Management Agreements shall have the meaning assigned to that term in
Section 2.5.6.

CDOR Rate shall have the meaning assigned to such term in the definition of
Euro-Rate.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

Certificate of Beneficial Ownership shall mean a certificate regarding
beneficial ownership required by the Beneficial Ownership Regulation with
respect to the Beneficial Owners of the Foreign Loan Parties which shall be in
form and substance acceptable to the Administrative Agent (as amended or
modified by Administrative Agent from time to time in its sole discretion).

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning assigned to that term in Section 9.12.

Class, when used in reference to (a) any Loan or borrowing of Loans, refers to
whether such Loan, or the Loans comprising such borrowing, are Revolving Credit
Loans or Term Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment or a Term Loan Commitment, and (c) any Lender,
refers to whether such Lender has a Loan or Commitment of a particular Class.

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be February 8, 2019.  

5

--------------------------------------------------------------------------------

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.  

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment and, in the case of PNC, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and the Swing Loan Commitment of all of the
Lenders.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

Company shall have the meaning given to such term in the introductory paragraph
hereto.

Compliance Certificate shall have the meaning assigned to such term in
Section 7.3.3.

Computation Date shall have the meaning assigned to such term in Section 2.7.1.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) any cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, including without limitation any
Guaranty given or incurred by any Loan Party in connection therewith, and
(iii) any other consideration given or obligation incurred by any of the Loan
Parties in connection therewith.

Consolidated Adjusted EBITDA shall mean, for any period, Consolidated EBITDA
adjusted to include (without duplication) the pro forma effects of acquisitions
and divestitures (not including timberland property sales) made during such
period, excluding the EBITDA of divested Persons, but including historical
EBITDA of acquired Persons to the extent the acquired EBITDA (i) has been
audited by a nationally recognized independent certified public accountant, or
another independent certified public accountant reasonably satisfactory to the
Administrative Agent, (ii) is supported by a third party due diligence report
delivered by a nationally recognized firm or otherwise in form and substance
satisfactory to the Administrative Agent, (iii) is less than 25% of Consolidated
EBITDA as determined as of the last day of the fiscal quarter immediately
preceding the consummation of the acquisition (the "Most Recent Quarter") (or
the quarter immediately preceding the Most Recent Quarter if the applicable
financial statements are not available for the Most Recent Quarter), or (iv) is
approved by the Required Lenders.  Any such adjustment to Consolidated EBITDA
shall be made for four (4) fiscal quarters, starting with the fiscal quarter in
which the transaction giving rise to such adjustment was consummated.

Consolidated EBITDA shall mean as of the end of any fiscal quarter: (i) EBITDA
of the Company and its Subsidiaries on a consolidated basis for the immediately
preceding four fiscal quarters, plus (without duplication) (ii) the aggregate
gain on sale of timberland properties, as determined in accordance with GAAP,
made within the four immediately preceding fiscal quarters, net of any losses on
such sales, provided that the amount of the net gain on sale of timberland
properties included in the calculation of Consolidated EBITDA under this clause
(ii) may not exceed 10% of the Consolidated EBITDA of the Company and its
Subsidiaries for the immediately preceding four fiscal quarters (prior to
including any gains from the sale of timberland properties), provided, further,
that Consolidated EBITDA shall exclude (a) non-

6

--------------------------------------------------------------------------------

recurring third party transaction costs relating to a Permitted Acquisition or
an acquisition that would otherwise be a Permitted Acquisition but for the fact
that such acquisition was not consummated such as (x) legal expenses, third
party due diligence costs, transaction advisory services, hedging costs and
financing fees, if applicable, for the fiscal quarters during which such
non-recurring costs are incurred and (y) project management and integration
costs in an aggregate amount up to $10,000,000.00 incurred within one year of
consummation of the transactions giving rise to such non-recurring costs, for
the fiscal quarters during which such costs are incurred; (b) non-recurring
third party transaction costs relating to the closing of this Agreement and
repayment or early redemption of Indebtedness in connection therewith such as
(x) legal expenses, and (y) fees or other charges pursuant to the prepayment or
redemption of Indebtedness; (c) to the extent deducted in calculating net
income, non-cash charges; (d) to the extent deducted in calculating net income,
extraordinary, unusual or non-recurring charges, costs or expenses in connection
with any restructuring (whether or not classified as such under GAAP) or project
start up (including, in each case, as a result of or in connection with any
Permitted Acquisition) not to exceed in the aggregate 15% of Consolidated EBITDA
(prior to giving effect to this clause (d)) for the trailing four quarter period
ending immediately prior to such date of determination; (e) non-recurring third
party transaction costs relating to dispositions permitted hereunder, whether
such disposition is consummated or not, for the fiscal quarter during which such
non-recurring costs are incurred; and (f) to the extent included in calculating
net income, extraordinary, unusual or non-recurring non-cash gains.  The Company
shall provide supporting invoices for the exclusions from Consolidated EBITDA
described in the preceding clauses (a)(x) and (y), (b)(x) and (y) and (e) upon
request by the Administrative Agent.

Consolidated Total Assets shall mean, at any time, the total consolidated assets
of the Company and its Subsidiaries measured as of the last day of the fiscal
year ending on or prior to the date of determination, as determined in
accordance with GAAP.

Consolidated Total Debt shall mean all long and short term Indebtedness of the
Company and its Subsidiaries.

Consolidated Total Net Debt shall mean Consolidated Total Debt less unrestricted
cash and cash equivalents of the Company and its Subsidiaries.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Covered Entity shall mean (a) the Borrowers, each of Borrowers' Subsidiaries,
all Guarantors and all pledgors of collateral (if any), and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above.  For purposes of this definition, control of a Person shall mean the
direct or indirect power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

CTA shall mean the United Kingdom Corporation Tax Act 2009.

7

--------------------------------------------------------------------------------

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 4.6.5.  Notwithstanding the foregoing, if the Daily
Euro-Rate as determined above would be less than zero (0.00), such rate shall be
deemed to be zero (0.00) for purposes of this Agreement.

Debt Rating shall mean the corporate credit rating of Standard & Poor's and the
corporate family rating of Moody's, in each case, of the Company.

Defaulting Lender shall mean any Lender that (i) has failed, within two (2)
Business Days of the date required to be funded or paid, to (a) fund any portion
of its Loans, (b) fund any portion of its participations in Letters of Credit or
Swing Loans or (c) pay over to the Administrative Agent, the Issuing Lender, PNC
(as the Swing Loan Lender) or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrowers or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (iii) has failed, within three (3) Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent's receipt of such certification in form and substance
satisfactory to the Administrative Agent, (iv) has become or its parent entity
has become the subject of a Bankruptcy Event or a Bail-In Action or (v) has
failed at any time to comply with the provisions of Section 9.9 with respect to
purchasing participations from the other Lenders, whereby such Lender's share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 2.13, the term "Bankruptcy Event"
means, with respect to any Person, such Person or such Person's direct or
indirect parent company becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person's direct or indirect parent
company by an Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States (or any other applicable
jurisdiction) or from the enforcement of judgments or writs of attachment

8

--------------------------------------------------------------------------------

on its assets or permit such Person (or such Official Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

Designated Credit Parties shall mean the Company and those Subsidiaries that are
from time to time party to the Accounts Receivable Facility Documents.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Dollar Equivalent Revolving Facility Usage shall mean, at any time, the sum of
the Dollar Equivalent of the principal amount of Revolving Credit Loans then
outstanding and the principal amount of Swing Loans then outstanding and the
Dollar Equivalent amount of Letter of Credit Obligations.

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

EBITDA shall mean, for any period and any Person, net income (excluding gains
and losses on sales of assets (with the exception of sales of timberland
property noted in the definition of Consolidated EBITDA) and non-cash pension
income and non-cash pension expenses) plus income tax expense, interest expense,
depreciation, amortization expense and any Permitted EBITDA Add Backs (if
Consolidated EBITDA is being computed for the Company) of such Person.

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and

9

--------------------------------------------------------------------------------

otherwise it shall be the Effective Date of this Agreement and/or such other
Loan Document(s) to which such Loan Party is a party).

Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.

English Borrower shall mean any Borrower organized under the Laws of England and
Wales.

English Borrower DTTP Filing shall mean an HM Revenue & Customs' Form DTTP2 duly
completed and filed by an English Borrower, where an English Treaty Lender has
provided its scheme reference number and jurisdiction of tax residence stated in
the relevant notification provided under Section 4.7.7(iv)(b) and (a) where the
English Borrower is a Borrower as at the date such English Treaty Lender becomes
a Lender, is filed with HM Revenue & Customs within 30 days of that date or (b)
where the English Borrower is not a Borrower as at the date such English Treaty
Lender becomes a Lender, is filed with HM Revenue & Customs within 30 days of
the date on which that English Borrower becomes a Borrower.

English Qualifying Lender shall mean a Lender which makes a Loan to an English
Borrower and that is (i) a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is (A)
a Lender (1) which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or (2) in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or (B) an English Treaty Lender; or (ii) a Lender which
is a building society (as defined for the purposes of section 880 of the ITA)
making an advance under a Loan Document.

English Tax Deduction shall mean a deduction or withholding for or on account of
tax from a payment under a Loan Document imposed by the United Kingdom.

English Treaty Lender shall mean a Lender which (i) is treated as a resident of
an English Treaty State for the purposes of the English Treaty; (ii) does not
carry on a business in the United Kingdom through a permanent establishment with
which that Lender's participation in the Loan is effectively connected; and
(iii) fulfils any other conditions applicable to that Lender which must be
fulfilled under the English Treaty in order to obtain exemption from Tax on
interest of the type paid under the Loan Documents imposed in the United
Kingdom, subject to the completion of any necessary procedural formalities.

English Treaty State shall mean a jurisdiction having a double taxation
agreement (an English Treaty) with the United Kingdom which makes provision for
full exemption from tax imposed by the United Kingdom on interest.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource

10

--------------------------------------------------------------------------------

damage, contribution or indemnity for response costs, civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Environmental Laws or any order, notice of violation,
citation, subpoena, request for information or other written notice or demand of
any type issued by an Official Body pursuant to any Environmental Laws.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances, and codes and any legally binding
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
from exposure to Regulated Substances; (iii) protection of the environment
and/or natural resources; (iv) employee safety in the workplace as related to
exposure to Regulated Substances; (v) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(vi) the presence of Contamination; (vii) the protection of endangered or
threatened species; and (viii) the protection of Environmentally Sensitive
Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Laws; (ii) any area designated as a coastal zone pursuant to
applicable Laws; (iii) any area of historic or archeological significance or
scenic area as defined or designated by applicable Laws; (iv) habitats of
endangered species or threatened species as designated by applicable Laws; or
(v) a floodplain or other flood hazard area as defined pursuant to any
applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Plan, a Reportable Event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by a Loan Party or any member of the ERISA Group from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any member of the
ERISA Group from a

11

--------------------------------------------------------------------------------

Multiemployer Plan, or occurrence of an event described in Section 4041A(a) of
ERISA that results in the termination of a Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Plan, the treatment of a Plan amendment as a
termination under Section 4041(e) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Plan; (e) the institution of termination proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon a Loan Party or any member of the ERISA Group; (g) any
application for an approval of a Loan Party or any member of the ERISA Group for
a waiver of the minimum funding standards of Sections 412, 430, 432 or 436 of
the Internal Revenue Code or Sections 302, 303, 304 or 305 of ERISA, (h) any
receipt of certification by the responsible actuary that any Plan is considered
an at-risk plan or in endangered or critical status within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA or that any
Multiemployer Plan is considered in endangered or critical status within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA, or
(i) that any Plan's adjusted funding target attainment percentage (as defined in
Section 436 of the Internal Revenue Code) is less than 60 percent.

ERISA Group shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Loan Parties, are treated as a single employer under Sections 414(b) and (c)
of the Internal Revenue Code.

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Euro shall refer to the lawful currency of the Participating Member States.

Euro-Rate shall mean the following:

(a)

with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to which
the Euro-Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which U.S. Dollar deposits are offered by leading banks in the London
interbank deposit market), rounded upwards, if necessary, to the nearest 1/100th
of 1% per annum (with .005% being rounded up), or the rate which is quoted by
another source selected by the Administrative Agent in its reasonable discretion
as an authorized information vendor for the purpose of displaying rates at which
U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period as the Relevant Interbank
Market offered rate for U.S. Dollars for an amount comparable to such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period;  

(b)

with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page

12

--------------------------------------------------------------------------------

BBAM1 (or on such other substitute Bloomberg page that displays rates at which
the relevant Optional Currency is offered by leading banks in the London
interbank deposit market), rounded upwards, if necessary, to the nearest 1/100th
of 1% (with .005% being rounded up) per annum, or the rate which is quoted by
another source selected by the Administrative Agent in its reasonable discretion
as an authorized information vendor for the purpose of displaying rates at which
such applicable Optional Currencies are offered by leading banks in the London
interbank deposit market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the Relevant
Interbank Market offered rate for deposits in the Euros or British Pounds
Sterling for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period;  

(c)

with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the "CDOR Rate")
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers' acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, rounded to the nearest
1/100th of 1% (with .005% being rounded up) per annum, at approximately 11:00
a.m. Eastern Time, two Business Days prior to the commencement of such Interest
Period, or if such day is not a Business Day, then on the immediately preceding
Business Day, provided that if such rate does not appear on the Bloomberg page
BTMM CA on such day the CDOR Rate on such day shall be the rate for such period
applicable to Canadian Dollar bankers' acceptances quoted by a bank listed in
Schedule I of the Bank Act (Canada), as selected by the Administrative Agent, as
of 11:00 a.m. Eastern Time on such day or, if such day is not a Business Day,
then on the immediately preceding Business Day;

(d)

with respect to Term Loans comprising any Borrowing Tranche for any Interest
Period, the interest rate per annum determined by the Administrative Agent as
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Euros are offered by leading banks
in the London interbank deposit market), rounded upwards, if necessary, to the
nearest 1/100th of 1% (with .005% being rounded up) per annum, or the rate which
is quoted by another source selected by the Administrative Agent in its
reasonable discretion as an authorized information vendor for the purpose of
displaying rates at which Euros are offered by leading banks in the London
interbank deposit market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the Relevant
Interbank Market offered rate for deposits in the Euros for an amount comparable
to the principal amount of such Borrowing Tranche and having a borrowing date
and a maturity comparable to such Interest Period; and  

The Administrative Agent shall give prompt notice to the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.  With respect to any Loans available
at a Euro-Rate, if at any time, for any reason, the source(s) for the Euro-Rate
described above for the applicable currency or currencies is no longer
available, then the Administrative Agent in its reasonable discretion may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

13

--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Euro-Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

Euro-Rate Option shall mean the option of the Borrowers to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 3.1.1(ii).

Euro-Rate Termination Date shall have the meaning set forth in Section 3.5.

Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an "Event of Default."

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Letters of Credit shall mean those letters of credit issued by the
Issuing Lender or another Lender prior to the Closing Date as described on
Schedule 1.1(E) attached hereto.  

Expiration Date shall mean, with respect to the Revolving Credit Commitments and
the Term Loans, February 8, 2024.

Farm Credit Lender shall mean a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

14

--------------------------------------------------------------------------------

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Official Bodies and implementing such
Sections of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the NYFRB (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.  Notwithstanding the
foregoing, if the Federal Funds Effective Rate as determined above would be less
than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of
this Agreement.

Foreign Base Rate shall mean the rate of interest per annum reasonably
determined by the Administrative Agent to be a broadly accepted replacement or
alternative rate comparable to the Euro-Rate to be applicable for short-term
loans in Euros (which rate shall adequately reflect the then customary market
convention as reasonably determined by the Administrative Agent) and notified to
the Borrowers.

Foreign Base Rate Loans shall mean Term Loans denominated in Euros the rate of
interest applicable to which is based upon the Foreign Base Rate plus the
Applicable Margin.

Foreign Borrower shall mean those Borrowers which are organized under the Laws
of a jurisdiction other than the United States (or a political subdivision
thereof).

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Loan Party shall mean a Loan Party which is organized under the Laws of
a jurisdiction other than the United States (or a political subdivision
thereof).

Foreign Non-Loan Party Subsidiary shall mean a Foreign Subsidiary that is a
Non-Loan Party Subsidiary.

Foreign Subsidiary shall mean any Subsidiary which is organized under the Laws
of a jurisdiction other than the United States (or a political subdivision
thereof).

Fox River OU2-5 Environmental Charges Event shall mean the date on which both
the following events shall have occurred:

15

--------------------------------------------------------------------------------

(i)the Loan Parties incur any charge described in the definition of "Permitted
EBITDA Add Backs" related to the Fox River site, Wisconsin, OU2-5 (if the Loan
Parties incur more than one such charge, this clause (i) refers only to the
first such charge), and

(ii)the Loan Parties incur Indebtedness to finance the payment of the charge
referred to in clause (i) of this definition (if the Loan Parties incur
Indebtedness on more than one occasion to finance such payment, this clause (ii)
refers only to the first such incurrence).

Fox River OU2-5 Related Debt shall mean the amount of Indebtedness referred to
in clause (ii) of the definition of Fox River OU2-5 Environmental Charges Event.

GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3, and
applied on a consistent basis both as to classification of items and amounts.

GAAP Objection Notice shall have the meaning assigned to that term in
Section 1.3.

German Borrower shall mean any Borrower organized under the Laws of Germany.

Guarantor or Guarantors shall mean each of the parties to this Agreement which
is designated as a "Guarantor" on the signature page hereof and each other
Person which joins this Agreement as a Guarantor after the date hereof pursuant
to Section 7.1.10 and executes a Guarantor Joinder.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in substantially
the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Second Amended and Restated Guaranty and
Suretyship Agreement in substantially the form of Exhibit 1.1(G)(2) executed and
delivered by each of the Guarantors to the Administrative Agent for the benefit
of the Lenders.

Hedge Liabilities shall have the meaning assigned to such term in the definition
of Lender Provided Hedge.

Historical Statements shall have the meaning assigned to that term in
Section 5.1.8.1.

ICC shall have the meaning assigned to that term in Section 10.8.

Increasing Lender shall have the meaning assigned to that term in
Section 2.1.1.2.

16

--------------------------------------------------------------------------------

Incremental Term Loan shall have the meaning assigned to such term in
Section 2.1.1.2.

Indebtedness shall mean, without duplication, as to any Person at any time in
respect of: (i) borrowed money, any and all indebtedness, obligations or
liabilities (whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, or joint or several) of such Person,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) net reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device: (A) in the case of any such agreement
that has been closed out, in an amount equal to the termination value thereof,
and (B) in the case of any such agreement that has not been closed out, in an
amount equal to the mark to market value thereof determined on the basis of
readily available quotations provided by any recognized dealer in such
agreements, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due), (vi) the outstanding amount of any
Permitted Accounts Receivable Program, or (vii) any Guaranty of Indebtedness
referred to in clauses (i) through (v) above.

Indemnified Taxes shall mean (i) Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, and (ii) to the extent not otherwise described in the preceding
clause (i), Other Taxes.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (i) a case, action
or proceeding with respect to such Person (A) before any court or any other
Official Body under any bankruptcy, insolvency, examinership, reorganization or
other similar Law now or hereafter in effect, or (B) for the appointment of a
receiver, liquidator, examiner, assignee, custodian, trustee, sequestrator,
conservator or similar official of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up , examinership or relief of such Person, or
(ii) any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors, or other, similar arrangement in respect of
such Person's creditors generally or any substantial portion of its creditors;
undertaken under any Law.

Interest Coverage Ratio shall have the meaning specified in Section 7.2.16.

Interest Period shall mean the period of time selected by the Company, on behalf
of all the Borrowers, in connection with (and to apply to) (i) any election
permitted hereunder by the Borrowers to have Revolving Credit Loans bear
interest under the Euro-Rate Option and (ii) each Borrowing Tranche of Term
Loans.  Subject to the last sentence of this definition, such

17

--------------------------------------------------------------------------------

period shall be (A) one, two, three or six Months if the Borrowers select the
Euro-Rate Option to apply to any Revolving Credit Loans (not consisting of an
Optional Currency) and/or with respect to each Borrowing Tranche of Term Loans,
and (B) one or two Months with respect to any Revolving Credit Loans made in any
Optional Currency.  Such Interest Period shall commence on the effective date of
such Interest Rate Option, which shall be (i) the Borrowing Date if the
Borrowers are requesting new Loans, (ii) the date of renewal of or conversion to
the Euro-Rate Option if the Borrowers are renewing or converting to the
Euro-Rate Option applicable to outstanding Revolving Credit Loans or (iii) the
date of renewal of each Borrowing Tranche of Term Loans.  Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) the Borrowers shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.

Interest Rate, Currency and Commodity Hedge shall mean (i) an interest rate
exchange, collar, cap, swap, adjustable strike cap, adjustable strike corridor
or similar agreement, (ii) a foreign exchange transaction, including spot and
forward foreign currency purchases and sales, listed or over-the-counter options
on foreign currencies, non-deliverable forwards and options, foreign currency
swap agreements, currency exchange rate price hedging arrangements, and any
other similar transaction providing for the purchase of one currency in exchange
for the sale of another currency, or (iii) a futures contract, option contract,
commodity hedge, synthetic cap or similar arrangement, in each case entered into
by the Loan Parties or their Subsidiaries in order to provide protection to, or
minimize the impact upon, the Borrowers, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to Indebtedness
and fluctuations in currency values and commodity prices, as the case may be.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Irish Borrower shall mean any Borrower incorporated or existing under the laws
of Ireland.

Irish Qualifying Lender shall mean a Lender which is beneficially entitled to
the interest payable to that Lender in respect of an advance under a Loan and
is:

(i)

a bank within the meaning of section 246(1) TCA which is carrying on a bona fide
banking business in Ireland for the purposes of section 246(3)(a) TCA and whose
Lending Office is located in Ireland; or

(ii)

a body corporate which is resident for the purposes of tax in a Relevant
Territory (residence for these purposes is to be determined in accordance with
the laws of the Relevant Territory of which the Lender claims to be resident)
where that Relevant Territory imposes a tax which corresponds to Irish income
tax or Irish corporation tax and which generally applies to

18

--------------------------------------------------------------------------------

interest receivable in that Relevant Territory by bodies corporate from sources
outside that Relevant Territory, except where interest is paid under a Loan to
the body corporate in connection with a trade or business which is carried on by
it in Ireland through a branch or agency; or

(iii)

a company that is incorporated in the US and taxed in the US on its worldwide
income except where interest is paid under a Loan to the US company in
connection with a trade or business which is carried on by it in Ireland through
a branch or agency; or

(iv)

a US limited liability company ("LLC"), where the ultimate recipients of the
interest payable under a Loan are Irish Qualifying Lenders within paragraphs
(ii) or (iii) of this definition and the business conducted through the LLC is
so structured for market reasons and not for tax avoidance purposes except where
interest is paid under a Loan to the LLC or the ultimate recipients of the
interest in connection with a trade or business which is carried on by it or
them in Ireland through a branch or agency; or

(v)

a qualifying company within the meaning of section 110 TCA and whose Lending
Office is located in Ireland; or

(vi)

an exempt approved scheme within the meaning of section 774 TCA and whose
Lending Office is located in Ireland; or

(vii)

an investment undertaking within the meaning of section 739B TCA and whose
Lending Office is located in Ireland; or

(viii)

a body corporate:

(A)which advances money in the ordinary course of a trade which includes the
lending of money and whose Lending Office is located in Ireland; and

(B)where interest payable on an advance under the Loans is taken into account in
computing the trading income of such body corporate; and

(C)which has made the appropriate notifications under section 246(5)(a) TCA to
the Revenue Commissioners and the Borrowers.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 10.8.

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder.

ITA shall mean the United Kingdom Income Tax Act 2007.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

19

--------------------------------------------------------------------------------

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, release, ruling, order, executive order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award or any settlement agreement with any Official Body.

LCA Election shall have the meaning specified in Section 7.2.6(ii)(e).

Lender Provided Hedge shall mean an Interest Rate, Currency and Commodity Hedge
which is provided by any Lender or its Affiliate and which: (a) is documented in
a standard International Swaps and Derivatives Association Master Agreement, or
another reasonable and customary manner, (b) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (c) is entered into for hedging (rather
than speculative) purposes.  Subject in all respects to Section 10.18 and
similar provisions of any Guaranty of the Obligations, the liabilities owing to
the provider of any Lender Provided Hedge (the "Hedge Liabilities") by any Loan
Party and any Subsidiary of a Loan Party that is party to such Lender Provided
Hedge shall, for purposes of this Agreement and all other Loan Documents be
"Obligations" of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement, and otherwise treated as Obligations
for purposes of the other Loan Documents, except to the extent constituting
Excluded Hedge Liabilities of such Person. The Liens (if any) securing the Hedge
Liabilities shall be pari passu with the Liens (if any) securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 8.2.5.

Lenders shall mean the financial institutions named on Schedule 1.1(B), their
respective successors and assigns as permitted hereunder and each New Lender
joining this Agreement in accordance with the terms of Section 2.1.1.2 hereof
(if applicable), each of which is referred to herein as a Lender.

Lending Office shall mean the office designated as such by a Lender on
Schedule 1.1(B).

Letter of Credit shall have the meaning assigned to that term in
Section 2.9.1.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.

Letter of Credit Obligations shall mean, as of any date of determination, the
aggregate undrawn Dollar Equivalent amount available to be drawn under all
outstanding Letters of Credit on such date (if any Letter of Credit shall
increase in amount automatically in the future, such aggregate Dollar Equivalent
amount available to be drawn shall currently give effect to any such future
increase) plus the aggregate Dollar Equivalent amount of all unpaid and
outstanding Reimbursement Obligations and Letter of Credit Borrowings on such
date.

Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
Consolidated Total Net Debt on such date to (B) Consolidated Adjusted EBITDA (i)
for the four fiscal quarters then ending if such date is a fiscal quarter end or
(ii) for the four fiscal quarters most recently ended if such date is not a
fiscal quarter end.

20

--------------------------------------------------------------------------------

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge, hypothec or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

Limited Condition Acquisition shall mean any Permitted Acquisition (or similar
investment) by any of the Borrowers or other Loan Parties permitted pursuant to
the Loan Documents for which the consummation thereof is not conditioned on the
availability of, or on obtaining, third party financing.

Limited Condition Acquisition Agreement shall mean, with respect to a Limited
Condition Acquisition, the definitive acquisition or investment agreement for
such Limited Condition Acquisition.

LLC Interests shall have the meaning given to such term in Section 5.1.2.

Loan Documents shall mean this Agreement, the Notes, the Administrative Agent's
Letter, the Guaranty Agreement and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning given to such term in Section 2.4.1.

Loans shall mean, collectively, and Loan shall mean, separately, all Revolving
Credit Loans, the Term Loans and Swing Loans, or any Revolving Credit Loan, Term
Loan or Swing Loan.

Luxembourg Borrower shall mean any Borrower organized under the Laws of
Luxembourg.

Material Acquisition shall mean a Permitted Acquisition where the Consideration
paid for such Permitted Acquisition exceeds $50,000,000.00.

Material Acquisition Period shall have the meaning assigned to such term in
Section 7.2.15.

Material Adverse Change shall mean any set of circumstances or events which
(i) is or could reasonably be expected to be material and adverse to the
business, properties, assets, financial condition or results of operations of
the Loan Parties taken as a whole, (ii) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties, taken as a
whole, to duly and punctually pay or perform their Indebtedness, or
(iii) impairs materially the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

21

--------------------------------------------------------------------------------

Material Event of Default shall mean any Event of Default described in any of
the following Sections: 8.1.1 (provided that a Material Event of Default shall
be deemed to occur upon any failure to pay principal, interest, Term Loan
Commitment Fees or Commitment Fees without regard to the grace period provided
for in such Section 8.1.1), 8.1.4 (if such Event of Default arises because of a
breach of Section 7.2.15 or 7.2.16), 8.1.5 (if such Event of Default arises
because of a breach of Sections 7.3.1, 7.3.2 or 7.3.3), 8.1.11, 8.1.15, or
8.1.16.

Material Subsidiary shall mean each Subsidiary of the Company which is
identified on Schedule 1.1(M) as a "Material Subsidiary," and each other
Subsidiary of the Company that has assets at the most recently ended fiscal
year, or revenues during the most recently ended fiscal year, comprising 5% or
more of the consolidated assets of the Company and its Subsidiaries at such
time, or of the consolidated revenues of the Company and its Subsidiaries during
such Fiscal Year, as the case may be.

Month, with respect to an Interest Period, shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period.  If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

Moody's shall mean Moody's Investors Service, Inc. and its successors.

Most Recent Quarter shall have the meaning assigned to such term in the
definition of Consolidated Adjusted EBITDA.

Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Loan Parties or any member of the ERISA Group is then making or
accruing an obligation to make contributions or, within the preceding five plan
years, has made or had an obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Loan Parties or any member of the ERISA Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

New Lender shall have the meaning assigned to such term in Section 2.1.1.2.

Non-Consenting Lender shall have the meaning assigned to that term in
Section 10.1.4.

Non-Loan Party Subsidiary shall mean a Subsidiary of the Company which is not
required to be a Guarantor and has not opted to become a Borrower or a Guarantor
pursuant to Section 7.2.9.

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean the Revolving Credit Notes, the Term Loan Notes and the Swing
Loan Note.

22

--------------------------------------------------------------------------------

Notice of Change in GAAP shall have the meaning assigned to that term in
Section 1.3.

Notices shall have the meaning assigned to that term in Section 10.6.

NYFRB shall mean the Federal Reserve Bank of New York.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document, whether to the
Administrative Agent, any of the Lenders or their Affiliates or other Persons
provided for under such Loan Documents, (ii) any Lender Provided Hedge and
(iii) any Other Lender-Provided Financial Service Product, but shall not include
liabilities to other Persons under any other Interest Rate, Currency or
Commodity Hedge or any other Excluded Hedge Liabilities.  

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting regulatory
capital rules or standards (including the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

Optional Currency shall mean (i) the following lawful currencies:  Canadian
Dollars, British Pounds Sterling and the Euro, and (ii) any other currency
approved by Administrative Agent and all of the Lenders pursuant to
Section 2.7.5.  Subject to Section 2.7.4, each Optional Currency must be the
lawful currency of the specified country.

Order shall have the meaning assigned to such term in Section 2.9.9.

Original Currency shall have the meaning assigned to such term in
Section 4.10.1.

Other Currency shall have the meaning assigned to such term in Section 4.10.1.

Other Lender-Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties or their Subsidiaries:
(i) credit cards, (ii) credit card processing services, (iii) debit cards,
(iv) purchase cards, (v) ACH transactions, (vi) cash management, including
controlled disbursement, accounts or services, or (vii) foreign currency
exchange.  Subject in all respects to Section 10.18 and similar provisions of
any Guaranty of the Obligations, the liabilities owing to the provider of any
Other Lender-Provided Financial Service Product by any Loan Party and any
Subsidiary of any Loan Party that is a party to such Other Lender-Provided
Financial Service Product shall, for purposes of this Agreement and all other
Loan Documents, be "Obligations" of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement, and otherwise treated as
Obligations for purposes of the other Loan Documents.

23

--------------------------------------------------------------------------------

Other Taxes shall have the meaning assigned to such term in Section 4.7.2.

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error).  If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero.  The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrowers.

Overnight Rate shall mean for any day with respect to any Revolving Credit Loans
in an Optional Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight deposits in such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 10.11.4.

Participant Register shall have the meaning specified in Section 10.11.4.

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3.4.

Partnership Interests shall have the meaning given to such term in
Section 5.1.2.

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Loans.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Accounts Receivable Program shall mean an accounts receivables
securitization program concluded pursuant to the Accounts Receivable Facility
Documents and provided that (i) the aggregate principal amount thereof does not
exceed $150,000,000.00, (ii) on the effective date of such program and after
giving effect to such program and related transactions to occur on such
effective date, there shall exist no Event of Default or Potential Default, and
(iii) the Company shall have delivered to the Administrative Agent a certificate
from a Responsible Officer certifying that the foregoing conditions have been
met.

24

--------------------------------------------------------------------------------

Permitted Acquisitions shall have the meaning assigned to such term in
Section 7.2.6(ii).

Permitted EBITDA Add Back shall mean, to the extent such charges are deducted in
the computation of net income of the Loan Parties in their computation of EBITDA
during the period specified, with appropriate adjustments for the tax effects of
such add-backs, charges incurred by the Loan Parties in connection with
environmental response and remediation, the presence of contamination, natural
resource damages or reimbursement of the EPA for incurred costs at the Fox River
site, Wisconsin, OU2-5, provided that the total amount of such charges incurred
during the term of this Agreement may not exceed $80,000,000.00.

Permitted Investments shall mean:

(i)direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;  

(ii)shares of any money market mutual fund rated at least AAA by Standard &
Poor's or at least Aaa by Moody's;

(iii)commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's on the date of acquisition;

(iv)demand deposits or time deposits maturing within one year from the date of
creation, certificates of deposit and eurodollar time deposits with maturities
of one year or less from the date of acquisition, bankers' acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank whose obligations are rated
A-1, A or the equivalent or better by Standard & Poor's, or P-1 or the
equivalent or better by Moody's, on the date of acquisition;  

(v)repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (iii) and (iv) above
entered into with any financial institution meeting the qualifications specified
in clause (iv) above;

(vi)in the case of any Foreign Borrower, (a) direct obligations of the sovereign
nation (or any agency thereof) in which such Borrower is organized or
incorporated and is conducting business or in obligations fully and
unconditionally guaranteed by such sovereign nation (or any agency thereof),
(b) investments of the type and maturity described in clauses (i) through (v)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (c) investments of the type and maturity
described in clauses (i) through (v) above of foreign obligors (or the parents
of such obligors), which investments of obligors (or the parents of such
obligors) are not rated as provided in such clauses or in clause (b) above but
which are, in the reasonable judgment of the Company and the Borrowers,
comparable in investment quality to such investments and obligors (or the
parents of such obligors);

(vii)Interest Rate, Currency and Commodity Hedges and Other Lender-Provided
Financial Service Products otherwise permitted hereunder;

25

--------------------------------------------------------------------------------

(viii)investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and

(ix)cash and investments made under Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i)Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii)Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv)Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for Hedge Liabilities or margining related to
Interest Rate, Currency and Commodity Hedges) or leases, not in excess of the
aggregate amount due thereunder, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business;

(v)Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi)Liens, security interests and mortgages in favor of the Administrative
Agent, for the benefit of the Lenders and their Affiliates, securing the
Obligations including liabilities under any Lender Provided Hedges and Other
Lender-Provided Financial Service Product;

(vii)Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases permitted in Section 7.2.1 securing
obligations of such Loan Party or Subsidiary to the lessor under such leases;

(viii)Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that no additional assets become subject to such Lien
and the Indebtedness, if any, secured thereby is permitted under Section 7.2.1;

(ix)Liens on tangible property (or any improvement thereon) acquired or
constructed by the Company or any Subsidiary after the Closing Date to secure
Indebtedness of the Company

26

--------------------------------------------------------------------------------

or such Subsidiary incurred in connection with such improvement, acquisition or
construction; provided that:

(1)no such Lien shall extend to or cover any Property other than the property
(or improvement thereon) being acquired or constructed; and

(2)the principal amount of the Indebtedness secured by any such Lien, together
with the aggregate principal amount of all other Indebtedness secured by Liens
on such Property, shall not exceed the lesser of (A) an amount equal to the fair
market value of such property so improved, acquired or constructed and (B) the
cost to the Company or such Subsidiary of such property (or improvement thereon)
so acquired or constructed.

(x)Purchase Money Security Interests;

(xi)The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within sixty (60)
days of entry, and in either case they do not materially impair the ability of
any Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

(1)Claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty, provided that the applicable Loan Party or Subsidiary
maintains such reserves or other appropriate provisions as shall be required by
GAAP;

(2)Claims, Liens or encumbrances upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits;

(3)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; and

(4)Liens resulting from final judgments or orders described in Section 8.1.7;

(xii)Any Liens that arise or are deemed to arise under a Permitted Accounts
Receivable Program, so long as they comply with Section 7.2.18;

(xiii)Bankers' Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposits in one or more accounts
maintained by any Loan Party or any Subsidiary arising in the ordinary course of
business from netting services, overdraft protection, cash management
obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;

(xiv)Liens securing Indebtedness (including Indebtedness in connection with or
to finance a Permitted Acquisition, to the extent such Indebtedness is permitted
under Section 7.2.1) and securing other obligations in an aggregate amount
outstanding not to exceed $30,000,000.00 at any time;

27

--------------------------------------------------------------------------------

(xv)Any interest or title of a lessor or sublessor under any leases or subleases
entered into by any Loan Party or any Subsidiary in the ordinary course of
business;

(xvi)Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar trade-related obligations and covering
the goods (or the documents of title in respect of such goods) financed by such
letters of credit, bank guarantees or similar obligations and the proceeds and
products thereof;

(xvii)Leases or subleases, licenses or sublicenses (including with respect to
intellectual property rights and software), granted to or from others in the
ordinary course of business and not interfering in any material and adverse
respect with the business of the Loan Parties and the Subsidiaries, taken as a
whole;

(xviii)Liens in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods;

(xix)Liens arising from precautionary Uniform Commercial Code financing
statements or similar or analogous financing statements in any jurisdiction or
consignments entered into in connection with any transaction otherwise permitted
under this Agreement;

(xx)Liens on equity interests of any joint venture (x) securing obligations of
such joint venture or (y) pursuant to the relevant joint venture agreement or
arrangement; and

(xxi)Any Liens that arise or are deemed to arise under a Permitted Supply Chain
Finance Program; provided, that such Liens are limited to the accounts
receivable, invoices, documents and supporting obligations that are subject to
such Permitted Supply Chain Finance Program and the proceeds of the same.

Permitted Supply Chain Finance Program shall mean any and all agreements or
facilities entered into by the Company or any Subsidiary of the Company for the
purpose of effectuating the purchase of its accounts receivable for cash
consideration by a financial institution in the ordinary course of business.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA ) (including a Multiple Employer Plan, but not
a Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 or Section 430 of the Internal
Revenue Code and either (i) is sponsored, maintained or contributed to by any
member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been sponsored, maintained
or contributed to by any entity which was at such time a member of the ERISA
Group for employees of any entity which was at such time a member of the ERISA
Group, or in the case of a Multiple Employer Plan or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

28

--------------------------------------------------------------------------------

Pledged Collateral shall have the meaning given to such term in Section 10.19.

Pledged Loan shall have the meaning given to such term in Section 10.19.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time, or both, would (unless cured or waived) constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Credit Agreement shall have the meaning assigned to that term in the
definition of Prior Senior Credit Facility.

Prior Senior Credit Facility shall mean the credit facilities provided to
certain of the Borrowers pursuant to the terms of a Second Amended and Restated
Credit Agreement among certain of the Borrowers, PNC, as Administrative Agent,
the Affiliates of Borrowers party thereto as guarantors, and various lending
institutions party thereto, dated as of March 12, 2015, as amended (the "Prior
Credit Agreement"), the Borrowers' obligations with respect to which are
intended to be satisfied in full on the Closing Date with advances of Loans
hereunder.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither a statutory, regulatory, individual nor a class exemption has been
issued by the United States Department of Labor.

Project Satellite Acquisition shall mean the acquisition by Glatfelter Gernsbach
GmbH of Georgia Pacific's European nonwovens business pursuant to the Project
Satellite Purchase Agreement.

Project Satellite Purchase Agreement shall mean that certain Share Purchase
Agreement dated as of June 19, 2018 by and among Glatfelter Gernsbach GmbH,
Buckeye Holdings GmbH and Georgia-Pacific Nonwovens LLC, as such agreement may
be amended, supplemented, restated or otherwise modified from time to time in a
manner that is not materially adverse to the interests of the Lenders.

Project Spartan Disposition shall mean the sale by the Company of its Specialty
Papers Business Unit pursuant to the Project Spartan Purchase Agreement.

Project Spartan Purchase Agreement shall mean that certain Asset Purchase
Agreement dated as of August 21, 2018 by and between the Company and Spartan
Paper LLC, as may be

29

--------------------------------------------------------------------------------

amended, supplemented, restated or otherwise modified from time to time in a
manner that is not materially adverse to the interests of the Lenders.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing Indebtedness to any Loan Party or Subsidiary of a Loan Party
or deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, provided that such security interest does not
encumber any asset not thereby purchased, and provided further that such
security interest does not secure obligations in excess of such purchase price
or deferred payments.

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000.00, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
"letter of credit or keepwell, support, or other agreement" for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Qualifying Lender Confirmation shall mean a confirmation substantially in the
form of Exhibit 1.1(C).

Ratable Share shall mean:

(i)with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

30

--------------------------------------------------------------------------------

(ii)with respect to a Lender's obligation to make Term Loans and receive
payments, interest, and fees related thereto, the proportion that such Lender's
Term Loans (or, prior to the date on which the Term Loans have been made, such
Lender's Term Loan Commitment) bears to the Term Loans of all of the Lenders
(or, prior to the date on which the Term Loans have been made, the aggregate
amount of the Term Loan Commitments).

(iii)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender's Revolving Credit Commitment plus Term
Loan (or, prior to the date on which the Term Loans have been made, such
Lender's Term Loan Commitment), by (ii) the sum of the aggregate amount of the
Revolving Credit Commitments plus Term Loans (or, prior to the date on which the
Term Loans have been made, the aggregate amount of the Term Loan Commitments) of
all Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.13 when a Defaulting
Lender shall exist, "Ratable Share" shall mean the percentage of the aggregate
Commitments (disregarding any Defaulting Lender's Commitment) represented by
such Lender's Commitment.

Receivables Entity shall have the meaning assigned to such term in
Section 7.2.18.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.  

Recovery Event shall mean with respect to any asset, any of the
following:  (i) any loss, destruction or damage of such asset; or (ii)  any
actual condemnation, seizure or taking, by exercise or the power of eminent
domain or expropriation or otherwise, of such asset, or confiscation of such
asset or the requisition of the use of such asset.

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.

31

--------------------------------------------------------------------------------

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

Relevant Interbank Market shall mean in relation to Euro or British Pounds
Sterling, the London Interbank Market, and in relation to any other currencies,
the applicable interbank market.  Notwithstanding the foregoing, the references
to the currencies listed in this definition shall only apply if such currencies
are or become available as Optional Currencies in accordance with the terms
hereof.

Relevant Territory shall mean:

(i)

a member state of the European Union (other than Ireland); or

(ii)

not being such a member state, a country with which Ireland has a double tax
treaty in force by virtue of section 826(1) TCA; or

(iii)

not being a territory referred to in (i) or (ii) above, a country with which
Ireland has signed such a double tax treaty which will come into force once the
procedures set out in section 826(1) TCA have been completed.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, examinership,
reorganization or other similar Law now or hereafter in effect, or for the
appointment of a receiver, liquidator, examiner, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up,
examinership or liquidation of its affairs, or an assignment for the benefit of
its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law, or has actual knowledge of facts or circumstances to the
effect that it is reasonably and objectively likely that any aspect of its
operations is in actual violation of any Anti-Terrorism Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan (unless the notice
requirement has been waived by the PBGC).

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrowers or Guarantors.

32

--------------------------------------------------------------------------------

Required Lenders shall mean

(i)prior to termination of the Revolving Credit Commitments, Lenders (other than
any Defaulting Lender) having greater than 50% of the sum of (a) the aggregate
amount of the Revolving Credit Commitments of the Lenders (excluding any
Defaulting Lender) and (b) (1) prior to the making of any Term Loans at any time
prior to the Term Loan Draw Termination Date, the aggregate amount of the Term
Loan Commitment of the Lenders (excluding any Defaulting Lender) or (2) after
the making of the Term Loans, the aggregate outstanding amount of the Term
Loans; or

(ii)after the termination of the Revolving Credit Commitments, Lenders (other
than any Defaulting Lender) having greater than 50% of the sum of (a) aggregate
amount of the outstanding Revolving Credit Loans and Ratable Share of the
Letters of Credit Obligations of the Lenders (excluding any Defaulting Lender)
and (b)  (1) prior to the making of any Term Loans at any time prior to the Term
Loan Draw Termination Date, the aggregate amount of the Term Loan Commitment of
the Lenders (excluding any Defaulting Lender) or (2) after the making of the
Term Loans, the aggregate outstanding amount of the Term Loans.  

Required Share shall have the meaning assigned to such term in Section 4.12.

Responsible Officer with respect to any Person, the chief executive officer,
director, president, treasurer, or the chief or principal financial officer of
such Person.  Unless otherwise qualified, all references to "Responsible
Officer" in this Agreement shall refer to a "Responsible Officer" of a Loan
Party.  For the avoidance of doubt, any managing director (Geschäftsführer) of
the German Loan Parties should also qualify as a Responsible Officer.

Restricted Payment shall mean (i) any dividend or distribution by a Loan Party
on or in respect of its capital stock or to the direct or indirect holders of
its capital stock (except dividends or distributions payable solely in such
capital stock or in options, warrants or other rights to purchase such capital
stock and except dividends or distributions payable to the Company or another
Loan Party) or (ii) purchase, redemption or other acquisition or retirement for
value of any capital stock of the Company or (iii) any payment on, purchase,
defeasance, redemption, prepayment, decrease or other acquisition or retirement
for value, prior to any scheduled final maturity (other than regularly scheduled
or required payments of principal), of any other Indebtedness that is
subordinate or junior in right of payment to the Obligations.

Revolving Credit Commitment shall mean, as to each Lender at any time, the
amounts initially set forth opposite its name on Schedule 1.1(B) in the column
labeled "Amount of Commitment for Revolving Credit Loans," and, thereafter, as
such amounts may be amended, whether pursuant to Assignment and Assumption
Agreements, increases or reductions in Revolving Credit Commitments provided for
under the terms of the Agreement or otherwise, and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean, collectively, and Revolving Credit Loan shall
mean, separately, all Revolving Credit Loans or any Revolving Credit Loan made
by the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1 or
2.9.3.

33

--------------------------------------------------------------------------------

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrowers in substantially
the form of Exhibit 1.1(R) evidencing the Revolving Credit Loans together with
all amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Sanctioned Country shall mean (a) a country or territory that is the target or
subject of a sanctions program maintained under any Anti-Terrorism Law (i.e.,
including but not limited to, such countries and territories on the date of this
Agreement being Cuba, the Crimea region of Ukraine, Iran, North Korea and Syria)
and (b) any Person operating, organized or resident in a Sanctioned Country.

Sanctioned Person shall mean (a) any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law, and (b)
any Person owned 50% or more by a Sanctioned Person.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

Settlement Date shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.12.

SFAS shall have the meaning assigned to that term in Section 1.3

Specified Representations shall mean the representations and warranties set
forth in the first sentence of Section 5.1.1, Section 5.1.3, Section 5.1.4,
clause (i) of Section 5.1.5, Section 5.1.9.2, Section 5.1.18 and Section 5.1.23.

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

Standard Securitization Undertakings shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Accounts Receivable Program which are
reasonably customary in an accounts receivable securitization transaction at the
time of consummation of such transaction.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries,

34

--------------------------------------------------------------------------------

(ii) any partnership of which such Person is a general partner or of which 50%
or more of the partnership interests is at the time directly or indirectly owned
by such Person or one or more of such Person's Subsidiaries, (iii) any limited
liability company of which such Person is a manager or of which 50% or more of
the limited liability company interests is at the time directly or indirectly
owned by such Person or one or more of such Person's Subsidiaries or (iv) any
corporation, trust, partnership, limited liability company or other entity which
is controlled by such Person or one or more of such Person's Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.2.

Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Hedge.

Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 hereof in an aggregate principal amount up
to $30,000,000.00.

Swing Loan Lender shall mean PNC, in its capacity as a lender of the Swing
Loans.

Swing Loan Note shall mean the Third Amended and Restated Swing Loan Note of the
Borrowers in substantially the form of Exhibit 1.1(S) evidencing the Swing
Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC as Swing Loan Lender to the Borrowers
pursuant to Section 2.1.2 hereof.

Taxes shall have the meaning assigned to such term in Section 4.7.1.

TCA shall mean the Taxes Consolidation Act 1997 of Ireland (as amended).

Term Loan shall have the meaning specified in Section 2.14; Term Loans shall
mean collectively all of the Term Loans.

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Term Loans," as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

35

--------------------------------------------------------------------------------

Term Loan Commitment Fee shall have the meaning assigned to such term in Section
2.16.

Term Loan Draw Date shall have the meaning specified in Section 2.14.

Term Loan Draw Termination Date shall mean May 9, 2019.  

Term Loan Note shall mean the Term Loan Note of the Borrowers in substantially
the form of Exhibit 1.1(T) evidencing the Term Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

UCP shall have the meaning assigned to such term in Section 10.8.

Unused Portion shall have the meaning assigned to that term in Section 7.2.7(v).

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Internal Revenue Code.

U.S. Tax Compliance Certificate shall mean a certificate substantially in the
form of Exhibit 4.7.7(A), 4.7.7(B), 4.7.7(C) or 4.7.7(D).

Voided Payment shall have the meaning assigned to that term in Section 10.10.

Voting Participant shall have the meaning assigned to that term in Section
10.11.4.

Voting Participant Notice shall have the meaning assigned to that term in
Section 10.11.4.

Website Posting shall have the meaning assigned to that term in Section 10.6.

Weighted Average Life to Maturity means, when applied to any Indebtedness on any
date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time

36

--------------------------------------------------------------------------------

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2

Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1

Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; "or" has the inclusive meaning represented by the phrase "and/or," and
"including" has the meaning represented by the phrase "including without
limitation";

 

1.2.2

Determination.

References to "determination" of or by the Administrative Agent or the Lenders
shall be deemed to include good-faith estimates by the Administrative Agent or
the Lenders (in the case of quantitative determinations) and good-faith judgment
by the Administrative Agent or the Lenders (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 

1.2.3

Administrative Agent's Discretion and Consent.

Whenever the Administrative Agent or the Lenders are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;

 

1.2.4

Documents Taken as a Whole.

The words "hereof," "herein," "hereunder," "hereto" and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5

Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6

Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

37

--------------------------------------------------------------------------------

 

1.2.7

Persons.

Reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8

Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9

From, To and Through.

Relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including";

 

1.2.10

Shall; Will.

References to "shall" and "will" are intended to have the same meaning; and

 

1.2.11

Québec Matters.  

For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the Laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) "personal property" shall include "movable property", (b) "real property" or
"real estate" shall include "immovable property", (c) "tangible property" shall
include "corporeal property", (d) "intangible property" shall include
"incorporeal property", (e) "security interest", "mortgage" and "lien" shall
include a "hypothec", "right of retention", "prior claim" and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the Uniform Commercial Code or a Personal
Property Security Act shall include publication under the Civil Code of Québec,
(g) all references to "perfection" of or "perfected" liens or security interest
shall include a reference to an "opposable" or "set up" lien or security
interest as against third parties, (h) any "right of offset", "right of setoff"
or similar expression shall include a "right of compensation", (i) "goods" shall
include "corporeal movable property" other than chattel paper, documents of
title, instruments, money and securities, (j) an "agent" shall include a
"mandatory", (k) "construction liens" shall include "legal hypothecs";
(l) "joint and several" shall include "solidary"; (m) "gross negligence or
willful misconduct" shall be deemed to be "intentional or gross fault";
(n) "beneficial ownership" shall include "ownership on behalf of another as
mandatory"; (o) "easement" shall include "servitude"; (p) "priority" shall
include "prior claim"; (q) "survey" shall include "certificate of location and
plan"; (r) "state" shall include "province"; (s) "fee simple title" shall
include "absolute ownership"; and (t) "accounts" shall include "claims".  The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents

38

--------------------------------------------------------------------------------

contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only.  Les parties aux présentes confirment que
c'est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en langue anglaise seulement.

 

1.3

Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Sections 7.2.15 and 7.2.16 (and all defined terms used in the definition
of any accounting term used in Sections 7.2.15 and 7.2.16) shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing the
annual statements referred to in Section 7.3.2.  If the Company notifies the
Administrative Agent and the Lenders in writing ("Notice of Change in GAAP")
that the Company requests an amendment to any financial or accounting provision
or any related defined term and/or the defined term Leverage Ratio for purposes
of interest, Letter of Credit Fee, Term Loan Commitment Fee and Commitment Fee
determinations to eliminate the effect of, or give effect to, any change
occurring after the Closing Date to GAAP or in the application thereof on the
operation of such financial or accounting provision and/or interest, Letter of
Credit Fee, Term Loan Commitment Fee or Commitment Fee determinations, unless
the Administrative Agent (on its behalf or as directed in writing by the
Required Lenders) shall have objected ("GAAP Objection Notice") to such request
within 15 Business Days after receipt of such Notice of Change in GAAP, the
relevant financial and accounting provisions or ratios shall be calculated in
accordance with GAAP as reflected in such Notice of Change in GAAP on the date
of such Notice of Change in GAAP to the Administrative Agent and the Lenders and
each Lender and the Administrative Agent hereby specifically consents to the
implementation of such change hereunder upon the foregoing terms.  In the event
the Administrative Agent shall have delivered a GAAP Objection Notice to the
Company, the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial or accounting
provision or the defined term Leverage Ratio for purposes of interest, Letter of
Credit Fee, Term Loan Commitment Fee or Commitment Fee determinations in a
manner that would give effect to such change hereunder determined in accordance
with the Company's financial statements at that time; provided, further, that
for purposes of the calculation of the financial covenants in Sections 7.2.15
and 7.2.16, the adjustments to income and expense of the Loan Parties (and any
other adjustments) resulting from the promulgation of Statement of Financial
Accounting Standards ("SFAS") No. 158 shall be disregarded.  Without limiting
the foregoing, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Historical Statements referred to in
Section 5.1.8.1 for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

Currency Calculations



.  All financial statements and Compliance Certificates shall be set forth in
Dollars.  For purposes of preparing the financial statements,

39

--------------------------------------------------------------------------------

calculating financial covenants and determining compliance with covenants
expressed in Dollars, Optional Currencies shall be converted to Dollars in
accordance with GAAP.

 

Divisions.



  For all purposes under this Agreement and the other Loan Documents, in
connection with any division or plan of division under Delaware Law (or any
comparable event under a different jurisdiction's Laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

2.REVOLVING CREDIT, SWING LOAN AND TERM LOAN FACILITIES

 

2.1

Revolving Credit Commitments.

 

2.1.1

Revolving Credit Loans.

2.1.1.1Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender holding any Revolving Credit
Commitment severally agrees to make Revolving Credit Loans in either Dollars or
one or more Optional Currencies to the Borrowers at any time or from time to
time on or after the date hereof to the Expiration Date, provided that (i) after
giving effect to each such Loan the aggregate Dollar Equivalent amount of
Revolving Credit Loans from such Lender shall not exceed such Lender's Revolving
Credit Commitment minus such Lender's Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations, and (ii) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in an Optional
Currency.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.  

2.1.1.2Discretionary Commitment Increase.

(i)Increasing Lenders and New Lenders.  The Borrowers at any time prior to the
Expiration Date may request that (1) the current Lenders increase their
Revolving Credit Commitments or provide one or more additional tranches of Term
Loans (each an "Incremental Term Loan" and, collectively, the "Incremental Term
Loans"), or (2) one or more new lenders (each a "New Lender") join this
Agreement and provide a Commitment hereunder, in each case subject to the
following terms and conditions (any current Lender which elects to increase its
Revolving Credit Commitment or Term Loan Commitment, as applicable, shall be
referred to as an "Increasing Lender"):

(a)No Obligation to Increase.  No Lender (other than any New Lender or any
current Lender that has elected to become an Increasing Lender) shall be
obligated to (x) increase its Revolving Credit Commitment and/or Term Loan
Commitment and any increase in the Revolving Credit Commitment and/or Term Loan
Commitment by any current Lender shall

40

--------------------------------------------------------------------------------

be in the sole discretion of such Lender or (y) provide an Incremental Term Loan
and any Incremental Term Loan provided by any Lender shall be in the sole
discretion of such Lender.

(b)Defaults.  There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase; provided,
that in the case of any increased Commitments or related Loans that are to be
used to fund a Limited Condition Acquisition, such condition shall be limited to
the absence of any Event of Default under Section 8.1.1, Section 8.1.15 or
Section 8.1.16.

(c)Aggregate Commitments.  The increase in the Commitments shall not be more
than $150,000,000 in the aggregate.

(d)Terms of Incremental Term Loans.  (i) The Incremental Term Loans (A) shall
rank pari passu in right of payment with the initial Term Loans incurred on or
prior to the Term Loan Draw Termination Date (the "Initial Term Loans"), (B)
shall not mature earlier than the Initial Term Loans, and (C) shall not have a
shorter Weighted Average Life to Maturity than the Initial Term Loans.

(e)Minimum Commitments.  The minimum amount of the increase in the Revolving
Credit Commitments and/or the Term Loan Commitments shall be $5,000,000.

(f)Resolutions; Opinion.  The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries (or, with respect to the Foreign Loan Parties, a
corresponding officer or managing director) with attached resolutions certifying
that the increase in the Revolving Credit Commitment or the Term Loan
Commitment, as applicable, has been approved by such Loan Parties, and (2) an
opinion of counsel addressed to the Administrative Agent and the Lenders
addressing the authorization and execution of the Loan Documents by the Loan
Parties.

(g)Notes.  At the request of the applicable Increasing Lender or New Lender, as
the case may be, the Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement Revolving Credit Note and/or Term Loan Note, as applicable,
reflecting the new amount of such Increasing Lender's Revolving Credit
Commitment and/or Term Loan Commitment, as applicable, after giving effect to
the increase (and the prior Revolving Credit Note, Term Loan Note or Notes, as
applicable, issued to such Increasing Lender shall be deemed to be terminated)
and (2) to each New Lender a Revolving Credit Note or Term Loan Note, as
applicable, reflecting the amount of such New Lender's Revolving Credit
Commitment and/or Term Loan Commitment.

(h)Representations.  The representations and warranties of the Loan Parties
contained in Section 5 and in the other Loan Documents shall be true in all
material respects on and as of the date of such increase with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which expressly relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); provided,
that, in the case of any increased Commitments or related Loans that are to be
used to

41

--------------------------------------------------------------------------------

fund a Limited Condition Acquisition permitted hereunder, such representations
and warranties shall be limited to the Specified Representations.

(i)Approval of New Lenders.  Any New Lender shall be subject to the approval of
the Administrative Agent in its reasonable discretion without unreasonable
delay.

(j)Amendment.  Incremental Term Loans shall be effected by an amendment to this
Agreement effectuating the joinder of any applicable New Lender and setting
forth the terms of the Incremental Term Loans executed by (x) the Administrative
Agent, (y) each Lender or New Lender agreeing to provide any portion of such
Incremental Term Loan and (z) the Loan Parties, and reaffirmations of the Loan
Documents executed by the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent and the Loan Parties.  Such
amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.1.1.2.

(k)Conflicting Provisions.  This Section shall supersede any provisions in
Section 10.1 to the contrary.

(ii)Treatment of Outstanding Loans and Letters of Credit.

(a)Reallocation of Revolving Credit Loans.  To the extent the Commitments being
increased are Revolving Credit Commitments, then, on the effective date of any
such increase, each relevant Lender that is increasing its Revolving Credit
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders with Revolving Credit Commitments, as
being required in order to cause, after giving effect to such increase and the
application of such amounts to make payments to such other relevant Lenders, the
outstanding Revolving Credit Loans (and risk participations in outstanding Swing
Line Loans) to be held ratably by all Lenders with Revolving Credit Commitments
in accordance with their respective revised Ratable Shares of the Revolving
Credit Commitments.

(b)Outstanding Letters of Credit.  On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its applicable
Ratable Share of such Letter of Credit and the participation of each other
Lender in such Letter of Credit shall be adjusted accordingly and (ii) will
acquire its applicable Ratable Share of all outstanding Participation Advances.

 

2.1.2

Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, the Swing Loan Lender may, at its option, cancelable
at any time for any reason whatsoever, make swing loans in Dollars (the "Swing
Loans") to the Borrowers at any time or from time to time after the date hereof
to, but not including, the Expiration Date, in an aggregate principal amount up
to but not in excess of $30,000,000.00 (the "Swing Loan

42

--------------------------------------------------------------------------------

Commitment"), provided that the aggregate principal amount of the Swing Loan
Lender's Swing Loans and the Dollar Equivalent amount of Revolving Credit Loans
of all the Lenders at any one time outstanding shall not exceed the Revolving
Credit Commitments of all the Lenders.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.2.

 

2.2

Nature of Lenders' Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 in accordance with its Ratable Share.  The
aggregate Dollar Equivalent amount of each Lender's Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Dollar Equivalent
amount of Letter of Credit Obligations and any Swing Loans.  The obligations of
each Lender hereunder are several.  The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder.  The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

 

2.3

Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the amount of the Dollar Equivalent Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Dollar Equivalent Revolving Facility Usage with respect
to the portion of the Commitment Fee allocated to PNC shall include the full
amount of the outstanding Swing Loans, and with respect to the portion of the
Commitment Fee allocated by the Administrative Agent to all of the Lenders other
than PNC, such portion of the Commitment Fee shall be calculated (according to
each such Lender's Ratable Share) as if the Dollar Equivalent Revolving Facility
Usage excludes the outstanding Swing Loans); provided, further, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrowers
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender.  Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable quarterly in
arrears on each Payment Date and on the Expiration Date or upon acceleration of
the Loans and in U.S. Dollars.

43

--------------------------------------------------------------------------------

 

2.4

Loan Requests.

 

2.4.1

Revolving Credit Loan Requests; Term Loan Requests.

Except as otherwise provided herein, the Borrowers may from time to time (a)
prior to the Expiration Date request the Lenders to make Revolving Credit Loans
or (b) prior to or on the Term Loan Draw Termination Date request the Lenders to
make Term Loans, or renew or convert the Interest Rate Option applicable to
existing Revolving Credit Loans or renew an Interest Period with respect to Term
Loans pursuant to Section 3.2, by delivering to the Administrative Agent, not
later than 11:00 a.m., Pittsburgh time, (i) three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans in
Dollars to which the Euro-Rate Option applies or the conversion to or the
renewal of the Euro-Rate Option for any such Revolving Credit Loans, four (4)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans in an Optional Currency or the date of conversion to or
renewal of the Euro-Rate Option for Loans in an Optional Currency and four (4)
Business Days prior to the proposed Borrowing Date with respect to the making of
Term Loans or of the renewal of an Interest Period for Term Loans and (ii) on
either the proposed Borrowing Date (which shall be a Business Day) with respect
to the making of a Revolving Credit Loan to which the Base Rate Option applies
or the last day of the preceding Interest Period with respect to the conversion
to the Base Rate Option for any Revolving Credit Loan, of a duly completed
request therefor substantially in the form of Exhibit 2.4 or a request by
telephone immediately confirmed in writing by letter, facsimile or telex in such
form (each, a "Loan Request"), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation.  Each Loan
Request shall be irrevocable and shall specify (i) the proposed Borrowing Date;
(ii) the aggregate amount of the proposed Revolving Credit Loans (expressed in
the currency in which such Revolving Credit Loans shall be funded) comprising
each Borrowing Tranche, the Dollar Equivalent amount of which shall be in
integral multiples of $100,000.00 and not less than $2,000,000.00 for each
Borrowing Tranche to which the Euro-Rate Option applies and not less than the
lesser of $2,000,000.00 and the maximum amount available for Borrowing Tranches
to which the Base Rate Option applies; (iii) whether the Euro-Rate Option or
Base Rate Option shall apply to the proposed Revolving Credit Loans comprising
the applicable Borrowing Tranche; (iv) the currency in which such Revolving
Credit Loans shall be funded if the Borrowers are electing the Euro-Rate Option;
(v) in the case of a Borrowing Tranche to which the Euro-Rate Option applies, an
appropriate Interest Period for the Revolving Credit Loans comprising such
Borrowing Tranche; (vi) the aggregate amount of the proposed Term Loans
comprising each Borrowing Tranche, the amount of which shall be in integral
multiples of €100,000.00 and not less than €2,000,000.00 for each Borrowing
Tranche of Term Loans; and (vii) an appropriate Interest Period for the Term
Loans comprising such Borrowing Tranche.

 

2.4.2

Swing Loan Requests.

Except as otherwise provided herein, the Borrowers may from time to time prior
to the Expiration Date request the Swing Loan Lender to make Swing Loans by
delivery to the Swing Loan Lender not later than 1:00 p.m. Pittsburgh time on
the proposed Borrowing Date of a duly completed request therefor substantially
in the form of Exhibit 2.4 hereto or a request by

44

--------------------------------------------------------------------------------

telephone immediately confirmed in writing by letter, facsimile or telex (each,
a "Swing Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.00.

 

2.5

Making Revolving Credit Loans, Term Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

2.5.1

Making Revolving Credit Loans and Term Loans.

Promptly after receipt by the Administrative Agent of a Loan Request pursuant to
Section 2.4, the Administrative Agent shall notify the Lenders of its receipt of
such Loan Request specifying:  (i) the proposed Borrowing Date and the time and
method of disbursement of the Revolving Credit Loans and/or Term Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and/or Term
Loan and the applicable Interest Period (if any); (iii) the apportionment among
the Lenders of such Revolving Credit Loans and/or Term Loans as determined by
the Administrative Agent in accordance with Section 2.2 or 2.15, as applicable;
and (iv) the currency in which such Revolving Credit Loan is requested.  Each
Lender shall remit the principal amount of each Revolving Credit Loan in the
requested Optional Currency (in the case of Optional Currency Loans, in Dollars
if so requested by the Administrative Agent) and/or Term Loan in Euros, in each
case to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 6.2, fund such Revolving
Credit Loans to the Borrowers in U.S. Dollars or the requested Optional Currency
(as applicable) and/or Term Loans in Euros and in immediately available funds at
the Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect, in
its sole discretion, to fund with its own funds, including funds in the
requested Optional Currency, the Revolving Credit Loans and/or Term Loan of such
Lender on such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 2.5.3.  

 

2.5.2

Making Swing Loans.

So long as the Swing Loan Lender elects to make Swing Loans, the Swing Loan
Lender shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.4.2, fund such Swing Loan to the applicable Borrower(s) in Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m.,
Pittsburgh time, on the applicable Borrowing Date.

 

2.5.3

Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Base Rate Loan, or, for Loans other than Base Rate
Loans, prior to the close of business the day before the Borrowing Date, that
such Lender will not make available to the Administrative Agent such Lender's
share of such Loan, the Administrative Agent may

45

--------------------------------------------------------------------------------

assume that such Lender has made such share available in the applicable currency
on such date in accordance with Section 2.5.1 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Loan
available in the applicable currency to the Administrative Agent, then the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender (or if such Lender fails to pay such amount forthwith upon such
demand, from the Borrowers) together with interest thereon, in respect of each
day during the period commencing on the date such amount was made available to
the Borrowers and ending on the date the Administrative Agent recovers such
amount, at (i) in the case of a payment to be made by such Lender, the greater
of the Federal Funds Effective Rate (or, for payments in Euros or another
Optional Currency, the Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Revolving Credit Loans under the Base Rate Option
with respect to Revolving Credit Loans or the interest rate applicable to Term
Loans.  If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Loan.  Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

2.5.4

Repayment of Revolving Credit Loans.

The Borrowers, jointly and severally, subject to Section 10.18 (if applicable),
shall repay in full the outstanding principal amount of the Revolving Credit
Loans, together with all accrued interest thereon and all fees and other amounts
owing under any of the Loan Documents relating thereto and any other Obligations
then outstanding on the Expiration Date or earlier termination of the Revolving
Credit Commitments in connection with the terms hereof.

 

2.5.5

Borrowings to Repay Swing Loans.

The Swing Loan Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender's Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if the Swing
Loan Lender so requests, accrued interest thereon, provided that no Lender shall
be obligated in any event to make any Revolving Credit Loan if after giving
effect thereto, the sum of the Dollar Equivalent amount of its Revolving Credit
Loans plus such Lender's Ratable Share of the Dollar Equivalent amount of Letter
of Credit Obligations exceeds its Revolving Credit Commitment.  Revolving Credit
Loans made pursuant to the preceding sentence shall bear interest at the Base
Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.4.1 without regard to any of the requirements of that
provision.  The Swing Loan Lender shall provide notice to the Lenders (which may
be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.5.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 6.2 are then satisfied) by the time the Swing Loan Lender
so requests, which shall not be earlier than 3:00 p.m. Pittsburgh time on the
next Business Day after the date the Lenders receive such notice from the Swing
Loan Lender.

46

--------------------------------------------------------------------------------

 

2.5.6

Swing Loans Under Cash Management Agreements.

In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.5.2, without the requirement for a specific request from the Borrowers
pursuant to Section 2.4.2, the Swing Loan Lender may make Swing Loans to the
Borrowers in accordance with the provisions of the agreements among the
Borrowers and such Swing Loan Lender relating to the Borrowers' deposit, sweep
and other accounts at such Swing Loan Lender and related arrangements and
agreements regarding the management and investment of the Borrowers' cash assets
as in effect from time to time (the "Cash Management Agreements") to the extent
of the daily aggregate net negative balance in the Borrowers' accounts which are
subject to the provisions of the Cash Management Agreements.  Swing Loans made
pursuant to this Section 2.5.6 in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.1.2, (ii) not be subject to the limitations as to
individual amount set forth in Section 2.4.2, (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.5.5, and (vi) except as provided
in the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

 

2.6

Revolving Credit Notes and Swing Loan Note.

The obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made to it by each Lender, together with interest
thereon, shall be evidenced by this Agreement and, to the extent requested
pursuant to Section 4.11, a Revolving Credit Note dated the Closing Date payable
to the order of such Lender in a face amount equal to the Revolving Credit
Commitment of such Lender.  The obligation of the Borrowers to repay the unpaid
principal amount of the Swing Loans made to it by the Swing Loan Lender together
with interest thereon shall be evidenced by this Agreement and the Swing Loan
Note payable to the order of the Swing Loan Lender in a face amount equal to the
Swing Loan Commitment.

 

2.7

Utilization of Commitments in Optional Currencies.

 

2.7.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans and
Letter of Credit Obligations.

For purposes of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of (i) the
outstanding and proposed Revolving Credit Loans that are Optional Currency Loans
and Letters of Credit to be denominated in an Optional Currency as of the
requested Borrowing Date or date of issuance, as the case may be, (ii) the
outstanding Letter of Credit Obligations denominated in an Optional Currency as
of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii) and any other date on
which the Administrative Agent determines

47

--------------------------------------------------------------------------------

it is necessary or advisable to make such computation, in its sole discretion,
is referred to as a "Computation Date").  Unless otherwise provided in this
Agreement or agreed to by the Administrative Agent and the Company, each
Revolving Credit Loan and Reimbursement Obligation shall be repaid or prepaid in
the same currency in which the Revolving Credit Loan or Reimbursement Obligation
was made. Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Company, each Term Loan shall be repaid or prepaid
in the same currency in which the Term Loan was made.

 

2.7.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Revolving Credit Loans.

The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrowers which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. (Pittsburgh time) four (4)
Business Days prior to the Borrowing Date for such Revolving Credit Loans that
such Lender cannot provide its Ratable Share of such Revolving Credit Loans in
such Optional Currency.  In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon (Pittsburgh time) three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request.

 

2.7.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option.

If the Borrowers deliver a Loan Request requesting that the Lenders renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to renew such Euro-Rate Option if any Lender delivers to the
Administrative Agent a notice by 5:00 p.m. (Pittsburgh time) four (4) Business
Days prior to the effective date of such renewal that such Lender cannot
continue to provide Revolving Credit Loans in such Optional Currency.  In the
event the Administrative Agent timely receives a notice from a Lender pursuant
to the preceding sentence, the Administrative Agent will notify the Borrowers no
later than 12:00 noon (Pittsburgh time) three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same.  If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Revolving
Credit Loans shall be redenominated into Revolving Credit Loans in Dollars at
the Base Rate Option or Euro-Rate Option, at the Company's option on behalf of
the Borrowers (subject, in the case of the Euro-Rate Option, to compliance with
Section 2.4), with effect from the last day of the Interest Period with respect
to any such Revolving Credit Loans.  The Administrative Agent will promptly
notify the Borrowers and the Lenders of any such redenomination, and in such
notice, the Administrative Agent will state the aggregate Dollar Equivalent
amount of the redenominated Revolving Credit Loans in an

48

--------------------------------------------------------------------------------

Optional Currency as of the applicable Computation Date with respect thereto and
such Lender's Ratable Share thereof.

 

2.7.4

European Monetary Union.

2.7.4.1Payments In Euros Under Certain Circumstances.

If (i) any Optional Currency ceases to be lawful currency of the nation issuing
the same and is replaced by the Euro or (ii) any Optional Currency and the Euro
are at the same time recognized by any governmental authority of the nation
issuing such currency as lawful currency of such nation and the Administrative
Agent or the Required Lenders shall so request in a notice delivered to the
Borrowers, then any amount payable hereunder by any party hereto in such
Optional Currency shall instead be payable in the Euro and the amount so payable
shall be determined by translating the amount payable in such Optional Currency
to the Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency).  Prior to the occurrence of the event or events
described in clause (i) or (ii) of the preceding sentence, each amount payable
hereunder in any Optional Currency will, except as otherwise provided herein,
continue to be payable only in that currency.

2.7.4.2Additional Compensation Under Certain Circumstances.

The Borrowers agree, at the request of any Lender, to compensate such Lender for
any loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency by the Euro and that would not have been
incurred or sustained but for the transactions provided for herein.  A
certificate of any Lender setting forth such Lender's determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
Borrowers and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis.  The Borrowers shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

2.7.5

Requests for Additional Optional Currencies.

The Borrowers may deliver to the Administrative Agent a written request that
Revolving Credit Loans hereunder also be permitted to be made in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of "Optional Currency" herein provided that such currency must be
freely traded in the interbank foreign exchange markets, freely transferable,
freely convertible into Dollars and available to the Lenders in the Relevant
Interbank Market.  The Administrative Agent will promptly notify the Lenders of
any such request after the Administrative Agent receives such request.  The
Administrative Agent and each Lender may grant or accept such request in their
sole discretion.  The Administrative Agent will promptly notify the Borrowers of
the acceptance or rejection by the Administrative Agent and each of the Lenders
of the Borrowers' request.  The requested

49

--------------------------------------------------------------------------------

currency shall be approved as an Optional Currency hereunder only if the
Administrative Agent and all of the Lenders approve of the Borrowers' request.

 

2.8

Use of Proceeds.

The proceeds of the Revolving Credit Loans and the Term Loan shall be used for
(i) refinancing amounts outstanding under the Prior Senior Credit Facility and
the 2012 Senior Notes, and (ii) general corporate purposes, including financing
working capital and Permitted Acquisitions.

 

2.9

Letter of Credit Subfacility.

 

2.9.1

Issuance of Letters of Credit.

2.9.1.1The Borrowers may request the issuance of a letter of credit (each such
letter of credit and each Existing Letter of Credit, a "Letter of Credit"), or
the amendment or extension of an existing Letter of Credit, on behalf of itself,
another Loan Party or any of their respective Subsidiaries (provided that a Loan
Party shall be the obligor with respect thereto) by delivering or transmitting
electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application and agreement for letters of credit, or request for such
extension or amendment, in such form as the Issuing Lender may specify from time
to time by no later than 10:00 a.m., Pittsburgh time, at least four (4) Business
Days, or such shorter period as may be agreed to by the Issuing Lender, in
advance of the proposed date of issuance.  The related Borrower or any Loan
Party shall authorize and direct the Issuing Lender to name the related Borrower
or any Loan Party or any Subsidiary as the "Applicant" or "Account Party" of
each Letter of Credit.  Each Letter of Credit shall be a Standby Letter of
Credit or Commercial Letter of Credit and may be denominated in either Dollars
or an Optional Currency.  

Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 6 is not satisfied, then,
subject to the terms and conditions hereof and in reliance on the agreements of
the other Lenders set forth in this Section 2.9, the Issuing Lender or any of
the Issuing Lender's Affiliates will issue a Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (A) have a
maximum maturity of twelve (12) months from the date of issuance (subject to
customary evergreen provisions), and (B) in no event expire later than five (5)
Business Days prior to the Expiration Date and providing that in no event shall
(i) the Dollar Equivalent amount of Letter of Credit Obligations exceed, at any
one time, $30,000,000.00, or (ii) the Dollar Equivalent Revolving Facility Usage
exceed, at any one time, the Revolving Credit Commitments.  Each request by a
Borrower or any other Loan Party for the issuance, amendment or extension of a
Letter of Credit shall be deemed to be a representation by the Borrower that it
shall be in compliance with the preceding sentence and with Section 6 after
giving effect to the requested issuance, amendment or extension of such Letter
of Credit.  Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to the beneficiary thereof, the Issuing Lender will also
deliver to the Borrowers and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.  

50

--------------------------------------------------------------------------------

The Existing Letters of Credit shall be deemed to have been issued hereunder.

2.9.1.2Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and, in each such case,
which the Issuing Lender in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of the
Issuing Lender applicable to letters of credit generally.

 

2.9.2

Letter of Credit Fees.

The Borrowers shall pay in Dollars, or at the Administrative Agent's option, the
Optional Currency in which each Letter of Credit is issued (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the "Letter
of Credit Fee") equal to the Applicable Margin then in effect for Revolving
Credit Loans subject to the Euro-Rate Option, per annum, and (ii) to the Issuing
Lender for its own account, a fronting fee to be agreed upon by the Issuing
Lender and the Company, on behalf of all Borrowers (each computed on the basis
of a year of 360 days and actual days elapsed), which fees shall be computed on
the daily average Dollar Equivalent amount of Letter of Credit Obligations
during the preceding fiscal quarter (or shorter period commencing with the
Closing Date or ending with the Expiration Date) and shall be payable quarterly
in arrears on each Payment Date following issuance of each Letter of Credit and
on the Expiration Date.  The Borrowers shall also pay in Dollars to the Issuing
Lender for the Issuing Lender's sole account the Issuing Lender's then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

2.9.3

Disbursements, Reimbursement.

2.9.3.1Immediately upon the issuance of each Letter of Credit (and with respect
to the Existing Letters of Credit, on the Closing Date), each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender's Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively, in each case, in the currency in which each Letter of
Credit is issued.

2.9.3.2In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Administrative Agent and the Borrowers.  Provided that they shall have received
such notice, the

51

--------------------------------------------------------------------------------

Borrowers shall reimburse the Issuing Lender (such obligation to reimburse the
Issuing Lender shall sometimes be referred to as a "Reimbursement Obligation")
prior to 12:00 noon, Pittsburgh time on each date that an amount is paid by the
Issuing Lender under any Letter of Credit (each such date, a "Drawing Date") in
an amount equal to the amount so paid by the Issuing Lender in the same currency
as paid, unless otherwise required by the Administrative Agent or the Issuing
Lender.  In the event the Borrowers fail to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the Borrowers
shall be deemed to have requested that Revolving Credit Loans in Dollars (and if
the Letter of Credit was denominated in another currency, in the Dollar
Equivalent amount of the amount paid by the Issuing Lender in such other
currency on the Drawing Date thereof) be made by the Lenders under the Base Rate
Option to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 6.2 other than any notice
requirements.  Any notice given by the Administrative Agent or the Issuing
Lender pursuant to this Section 2.9.3.2 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

2.9.3.3Each Lender shall upon any notice pursuant to Section 2.9.3.2 make
available to the Administrative Agent, for the account of the Issuing Lender, an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount of the amount paid by the
Issuing Lender in such other currency on the Drawing Date thereof) (whether or
not the conditions set forth in Section 6.2 shall have been satisfied),
whereupon the participating Lenders shall (subject to Section 2.9.3.4) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrowers in that amount.  If any Lender so notified fails to make available in
Dollars to the Administrative Agent for the account of the Issuing Lender the
amount of such Lender's Ratable Share of such amount by no later than 2:00 p.m.,
Pittsburgh time on the Drawing Date, then interest shall accrue on such Lender's
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Revolving Credit Loans
under the Base Rate Option on and after the fourth day following the Drawing
Date.  The Administrative Agent and the Issuing Lender will promptly give notice
of the occurrence of the Drawing Date, but failure of the Administrative Agent
and the Issuing Lender to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.9.3.3.

2.9.3.4With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.9.3.2, because of the Borrowers'
failure to satisfy the conditions set forth in Section 6.2 other than any notice
requirements or for any other reason, the Borrowers shall be deemed to have
incurred from the Issuing Lender a borrowing (each a "Letter of Credit
Borrowing") in Dollars in the amount of such drawing (and, if the Letter of
Credit was denominated in another currency, in the Dollar Equivalent amount of
the amount

52

--------------------------------------------------------------------------------

paid by the Issuing Lender in such other currency) on the Drawing Date
thereof.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Lender's payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3.3 shall be deemed to be a payment in respect of
its participation in such Letter of Credit Borrowing and shall constitute a
"Participation Advance" from such Lender in satisfaction of its participation
obligation under this Section 2.9.3.

 

2.9.4

Repayment of Participation Advances.

2.9.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2If the Administrative Agent or any Issuing Lender is required at any time
to return to any Loan Party, or to a trustee, receiver, liquidator, examiner,
custodian, or any official in any Insolvency Proceeding, any portion of any
payment made by any Loan Party to the Administrative Agent or such Issuing
Lender pursuant to Section 2.9.4.1 in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent, for its
account or the account of such Issuing Lender (as applicable), the amount of its
Ratable Share of any amounts so returned by the Administrative Agent or such
Issuing Lender (as applicable) plus interest thereon from the date such demand
is made to the date such amounts are returned by such Lender to the
Administrative Agent or such Issuing Lender, at a rate per annum equal to the
Federal Funds Effective Rate (or, for any payment in an Optional Currency, the
Overnight Rate) in effect from time to time.

 

2.9.5

Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Lender's
application and agreement for letters of credit and the Issuing Lender's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
its own gross negligence or willful misconduct, the Issuing Lender shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

53

--------------------------------------------------------------------------------

 

2.9.6

Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.9.7

Nature of Participation and Reimbursement Obligations.

Each Lender's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Administrative Agent or any Issuing Lender (as
applicable) upon a draw under a Letter of Credit, subject to Section 10.18 for
the avoidance of doubt (if applicable), shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent or the Issuing Lender or any of
their respective Affiliates, the Borrowers or any other Person for any reason
whatsoever, or which any Loan Party may have against the Administrative Agent or
the Issuing Lender or any of their respective Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1, 2.4, 2.5 or 6.2 or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under
Section 2.9.3;

(iii)any lack of validity or enforceability of any Letter of Credit;

(iv)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Administrative Agent or its Affiliates, any Issuing Lender or its
Affiliates, or any Lender or any other Person or, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of

54

--------------------------------------------------------------------------------

services relating to a Letter of Credit, in each case even if the Issuing Lender
or any of the Issuing Lender's Affiliates has been notified thereof;

(vi)payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by the Issuing Lender or any of the Issuing Lender's
Affiliates to issue any Letter of Credit in substantially the form requested by
any Loan Party, unless the Issuing Lender has received written notice from such
Loan Party of such failure within three Business Days after the Issuing Lender
shall have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)any breach of this Agreement or any other Loan Document by any party thereto;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

2.9.8

Indemnity.

In addition to amounts payable as provided in Section 10.3, the Borrowers hereby
agree (subject to Section 10.18 for the avoidance of doubt, if applicable) to
protect, indemnify, pay and save harmless the Administrative Agent and any of
Administrative Agent's Affiliates and each Issuing Lender and any of the Issuing
Lenders' respective Affiliates (collectively, the "Letter of Credit Parties"),
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which any of the Letter of
Credit Parties may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a sole result

55

--------------------------------------------------------------------------------

of (i) the gross negligence or willful misconduct of any of the Letter of Credit
Parties as determined by a final judgment of a court of competent jurisdiction
or (ii) the wrongful dishonor by any of the Letter of Credit Parties of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

 

2.9.9

Liability for Acts and Omissions.

As between any Loan Party and the Issuing Lender, or the Issuing Lender's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Lender or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender's or its Affiliates, rights or powers hereunder.  Nothing in the
preceding sentence shall relieve the Issuing Lender from liability for the
Issuing Lender's gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence.  In no event shall the Issuing Lender or its Affiliates, be liable to
any Loan Party for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including without limitation attorneys' fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.  

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such

56

--------------------------------------------------------------------------------

dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Issuing Lender or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the Laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant's request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an "Order")
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates, under or in connection with the Letters of Credit issued by it or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates, under any resulting
liability to the Borrowers or any Lender.

 

Issuing Lender Reporting Requirements.



  The Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrowers a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

2.10

Currency Repayments.

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Credit Loan made in an Optional
Currency shall be repaid in the same Optional Currency in which such Revolving
Credit Loan was made, provided, however, that if it is impossible or illegal for
the Borrowers to effect payment of a Revolving Credit Loan in the Optional
Currency in which such Revolving Credit Loan was made, or if the Borrowers
default in their obligations to do so, the Required Lenders may at their option
permit such payment to be made (i) at and to a different location, subsidiary,
affiliate or correspondent of Administrative Agent, (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Lenders may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the Borrowers shall make such payment, and the Borrowers
agree to indemnify and hold each Lender harmless from and against any loss
incurred by any Lender arising from the cost to such Lender of any premium, any
costs of exchange, the cost of hedging and covering the

57

--------------------------------------------------------------------------------

Optional Currency in which such Revolving Credit Loan was originally made, and
from any change in the value of Dollars, or such other currency, in relation to
the Optional Currency that was due and owing.  Such loss shall be calculated for
the period commencing with the first day of the Interest Period for such
Revolving Credit Loan and continuing through the date of payment
thereof.  Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the Borrowers' obligations under this Section 2.10 shall
survive termination of this Agreement.

 

2.11

Optional Currency Amounts.

Notwithstanding anything contained herein to the contrary, the Administrative
Agent may, with respect to notices by the Borrowers for Revolving Credit Loans
in an Optional Currency or voluntary prepayments of less than the full amount of
an Optional Currency Borrowing Tranche, engage in reasonable rounding of the
Optional Currency amounts requested to be loaned or repaid; and, in such event,
the Administrative Agent shall promptly notify the Borrowers and the Lenders of
such rounded amounts and the Borrowers' request or notice shall thereby be
deemed to reflect such rounded amounts.

 

2.12

Reduction of Commitment.  

The Company, on behalf of all Borrowers, shall have the right at any time and
from time to time upon five (5) Business Days' prior written notice to the
Administrative Agent to permanently reduce, in whole multiples of $5,000,000.00
of principal, or terminate the Revolving Credit Commitments without penalty or
premium, except as hereinafter set forth, provided that any such reduction or
termination shall be accompanied by (a) the payment in full of any Commitment
Fee then accrued on the amount of such reduction or termination and
(b) prepayment of the Revolving Credit Loans, together with the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 4.8 hereof), to the extent that the Dollar Equivalent Revolving
Facility Usage then outstanding exceeds the Revolving Credit Commitments as so
reduced or terminated; provided, that any such termination or reduction may be
conditioned on the occurrence of any subsequent event (including a change of
control or refinancing transaction).  From the effective date of any such
reduction or termination the obligations of the Borrowers to pay the Commitment
Fee pursuant to Section 2.3 shall correspondingly be reduced or cease.

 

2.13

Defaulting Lenders.  

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;

(ii)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1); provided, that this clause (ii) shall
not apply to the vote of a Defaulting

58

--------------------------------------------------------------------------------

Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii)if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Dollar Equivalent Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders' Revolving Credit
Commitments, and (y) no Potential Default or Event of Default has occurred and
is continuing at such time;

(b)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the Borrowers' obligations corresponding to such Defaulting Lender's
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

(c)if the Borrowers cash collateralize any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 with respect to such Defaulting Lender's Letter of Credit
Obligations during the period such Defaulting Lender's Letter of Credit
Obligations are cash collateralized;

(d)if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 shall be adjusted in accordance with such
non-Defaulting Lenders' Ratable Share; and

(e)if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 with respect to such Defaulting Lender's Letter of
Credit Obligations shall be payable to the Issuing Lender (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and

(iv)so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.13(iii)(b), and participating interests
in any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated

59

--------------------------------------------------------------------------------

among non-Defaulting Lenders in a manner consistent with Section 2.13(iii)(a)
(and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a parent company
of any Lender shall occur following the date hereof and for so long as such
event shall continue, or (ii) PNC or the Issuing Lender has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, PNC shall not be
required to fund any Swing Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless PNC or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrowers or
such Lender, satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share; provided, however, that except to the extent otherwise expressly
agreed in writing by the affected parties, no change hereunder from Defaulting
Lender to non-defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender having been a Defaulting Lender.

 

2.14

Term Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender holding any Term Loan Commitment
severally agrees to make a term loan (the "Term Loans") in Euros to the
Borrowers at any time on or after the Closing Date to and including the Term
Loan Draw Termination Date (such date, the "Term Loan Draw Date") in such
principal amount as the Borrowers shall request up to but not exceeding such
Lender's Term Loan Commitment; provided however, (i) only one advance of the
Term Loans may be made, (ii) the proceeds of the Term Loan shall be used to
redeem and repay in full all outstanding Indebtedness under the 2012 Senior
Notes and such 2012 Senior Notes shall be cancelled and (iii) after giving
effect to such Term Loan advance, the aggregate amount of Term Loans shall not
exceed the Term Loan Commitment. The Lenders shall have no obligation to make
Term Loans hereunder after the Term Loan Draw Termination Date.  The Term Loan
Commitments are not revolving credit commitments, and the Borrowers shall not
have the right to borrow, repay and reborrow new funds under this Section 2.14.

The Borrower Agent, on behalf of all Borrowers, shall have the right at any time
and from time to time upon five (5) Business Days' prior written notice to the
Administrative Agent to permanently reduce, in whole multiples of €5,000,000.00
of principal, or terminate the Term Loan Commitments without penalty or
premium.  The Term Loan Commitments shall automatically terminate upon the
earlier to occur of (x) 11:59 pm (Pittsburgh time) on the Term Loan Draw
Termination Date and (y) the funding of the Term Loans on the Term Loan Draw

60

--------------------------------------------------------------------------------

Date.  From the effective date of any such reduction or termination the
obligations of the Borrowers to pay the Commitment Fee pursuant to Section 2.16
shall correspondingly be reduced or cease.

 

2.15

Nature of Lender's Obligations with Respect to Term Loans; Term Loan Repayment
Terms.

The obligations of each Lender to make Term Loans to the Borrowers shall be in
the proportion that such Lender's Term Loan Commitment bears to the Term Loan
Commitments of all the Lenders, but each Lender's aggregate advance with respect
to the Term Loans to the Borrowers shall never exceed its Term Loan
Commitment.  The failure of any Lender to make such advance with respect to the
Term Loan shall not relieve any other Lender of its obligations to make an
advance with respect to the Term Loan nor shall it impose any additional
liability on any other Lender hereunder.  The principal amount of the Term Loans
shall be payable from and after the Term Loan Draw Termination Date in
consecutive quarterly installments of principal, with each such quarterly
installment to be in an amount equal to 1.25% of the Term Loans funded on the
Term Loan Draw Date (as such quarterly installment amounts may be reduced or
eliminated pursuant to Section 4.4 or Section 4.5), commencing on July 1, 2019
and continuing on each Payment Date thereafter, through and including the
Expiration Date, upon which date all remaining principal on the Term Loans, to
the extent not previously paid, is due and payable. Notwithstanding anything
contained herein to the contrary, the entire amount of principal of and interest
on the Term Loans shall be repaid in Euros.

 

2.16

Term Loan Commitment Fees.

Accruing from the date hereof until the earlier of the Term Loan Draw Date or
the Term Loan Draw Termination Date (or, if applicable, the date of the
termination in whole of the Term Loan Commitments pursuant to Section 2.14), the
Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the "Term
Loan Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) multiplied by the aggregate amount of the outstanding Term Loan
Commitments; provided, further, that any Term Loan Commitment Fee accrued with
respect to the Term Loan Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrowers so long as such Lender shall be a
Defaulting Lender except to the extent that such Term Loan Commitment Fee shall
otherwise have been due and payable by Borrowers prior to such time; and
provided further that no Term Loan Commitment Fee shall accrue with respect to
the Term Loan Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender.  Subject to the proviso in the directly preceding sentence,
the Term Loan Commitment Fee shall be payable on the earlier of the Term Loan
Draw Date or the Term Loan Draw Termination Date or upon acceleration of the
Loans and in Euros.

 

Term Loan Note.



  Subject to Section 10.18, the obligations of the Borrowers to repay the
aggregate unpaid principal amount of the Term Loans made to it by each Lender,
together with interest thereon, shall be evidenced by this Agreement and, to the
extent requested pursuant to Section 4.11, a Term Loan Note dated the

61

--------------------------------------------------------------------------------

Closing Date payable to the order of such Lender in a face amount equal to the
Term Loan Commitment of such Lender.

3.INTEREST RATES

 

3.1

Interest Rate Options.

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Revolving Credit Loans as selected by it from the Base Rate Option
or Euro-Rate Option set forth below applicable to the Revolving Credit Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Revolving Credit Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Revolving Credit Loans
comprising any Borrowing Tranche.  Interest on the principal amount of each
Revolving Credit Loan made in an Optional Currency shall be paid by the
Borrowers in such Optional Currency.  Swing Loans shall bear interest at a rate
to be agreed upon by the Administrative Agent and the Company, on behalf of all
Borrowers.  The Borrowers shall pay interest in respect of the outstanding
unpaid principal amount of the Term Loans at the Euro Rate plus the Applicable
Margin applicable to the Term Loans as set forth in Section 3.1.2 below, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Periods to apply simultaneously to the
Term Loans comprising different Borrowing Tranches and may renew one or more
Interest Periods with respect to all or any portion of the Term Loans comprising
any Borrowing Tranche.  At no time shall there be outstanding more than ten (10)
Borrowing Tranches in the aggregate among all of the Loans.  If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender's
highest lawful rate, the rate of interest on such Lender's Loan shall be limited
to such Lender's highest lawful rate.

 

3.1.1

Revolving Credit Interest Rate Options.

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans), except that no Revolving Credit Loan to which a
Base Rate shall apply may be made in an Optional Currency:

(i)Revolving Credit Base Rate Option.  A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii)Revolving Credit Euro-Rate Option.  A rate per annum (computed on the basis
of a year of 360 days, as the case may be, and actual days elapsed, provided
that, for Revolving Credit Loans made in an Optional Currency as to which market
practice differs from the foregoing, in accordance with such market practice),
equal to the Euro-Rate plus the Applicable Margin.

 

3.1.2

Term Loan Interest Rate.

62

--------------------------------------------------------------------------------

The Term Loans shall bear interest at a rate per annum (computed on the basis of
a year of 360 days, as the case may be, and actual days elapsed, provided that,
if the market practice differs from the foregoing at any time for loans made in
Euros, in accordance with such market practice) equal to the Euro-Rate plus the
Applicable Margin.

 

3.1.3

Rate Quotations.

The Borrowers may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the interest rates
and the applicable currency exchange rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest or the calculation of
Equivalent Amounts which thereafter are actually in effect when the election is
made.

 

3.2

Interest Periods.

At any time when the Borrowers shall (i) select, convert to or renew a Euro-Rate
Option with respect to Revolving Credit Loans or (ii) renew an Interest Period
with respect to the Term Loans, the Borrowers shall notify the Administrative
Agent thereof by delivering a Loan Request at least four (4) Business Days prior
to the effective date of such Interest Rate Option with respect to Revolving
Credit Loans, with respect to an Optional Currency Loan and/or a Term Loan, and
three (3) Business Days prior to the effective date of such Interest Rate
Option, with respect to a Revolving Credit Loan denominated in Dollars.  The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply with respect to Revolving Credit Loans and specify an Interest
Period with respect to the Term Loans, as applicable.  Notwithstanding the
preceding sentence, the following provisions shall apply to (i) any selection
of, renewal of, or conversion to a Euro-Rate Option with respect to Revolving
Credit Loans or (ii) the renewal of an Interest Period with respect to the Term
Loans:

 

3.2.1

Amount of Borrowing Tranche.

The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Revolving
Credit Loans shall be in integral multiples of $100,000.00 and not less than
$2,000,000.00 and the amount of each Borrowing Tranche of Term Loans shall be in
integral multiples of €100,000.00 and not less than €2,000,000.00.

 

3.2.2

Renewals.

In the case of the renewal of a Euro-Rate Option and/or any Term Loan Borrowing
Tranche at the end of an Interest Period, the first day of the new Interest
Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

3.2.3

No Conversion of Optional Currency Loans.

No Optional Currency Loan may be converted into a Revolving Credit Loan with a
different Interest Rate Option, or a Revolving Credit Loan denominated in a
different Optional Currency.

63

--------------------------------------------------------------------------------

 

3.3

Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:

 

3.3.1

Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 or Section 3.1, respectively, shall at the
request of the Administrative Agent be increased, by 2.0% per annum; and

 

3.3.2

Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

3.3.3

Acknowledgment.

The Borrowers acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrowers upon demand by the
Administrative Agent.

 

3.4

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

 

3.4.1

Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii)a contingency has occurred affecting the Relevant Interbank Market relating
to the Euro-Rate and reasonable and adequate means do not exist for ascertaining
the Euro-Rate for such Interest Period,

the Administrative Agent and Borrowers shall have the rights specified in
Sections 3.4.4 and 4.4.2 (as applicable).

64

--------------------------------------------------------------------------------

 

3.4.2

Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i)the making, maintenance or funding of any Revolving Credit Loan to which a
Euro-Rate Option applies, the making of the Term Loan or performing any of its
obligations hereunder or under any Loan Document has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

(ii)such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Revolving Credit
Loan or the Euro-Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of the Term Loans,

(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Revolving Credit Loan, or to banks generally, to which a Euro-Rate
Option applies, respectively, are not available to such Lender with respect to
such Loan, or to banks generally, in the interbank eurodollar market, or

(iv)after making all reasonable efforts, deposits of the relevant amount in
Euros for the relevant Interest Period for a Term Loan, or to banks generally,
are not available to such Lender with respect to such Term Loan, or to banks
generally, in the interbank eurodollar market,

then the Administrative Agent and Borrowers shall have the rights specified in
Sections 3.4.4 and 4.4.2 (as applicable).

 

3.4.3

Optional Currency Not Available.

If at any time the Administrative Agent shall have determined that a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
any Optional Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls), then (i) the Administrative Agent shall notify the
Borrower of any such determination, and (ii) the Administrative Agent shall have
the rights specified in Section 3.4.4.

 

3.4.4

Administrative Agent's and Lender's Rights.

In the case of any event specified in Section 3.4.1 above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 3.4.2 or 3.4.3 above, such Lender shall
promptly so notify the Administrative Agent and endorse a certificate to such
notice as to the specific circumstances of such notice, and the Administrative
Agent shall promptly send copies of such notice and certificate to the other
Lenders and the Borrowers.  Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of (A) the

65

--------------------------------------------------------------------------------

Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrowers to (i) select, convert to or renew a Euro-Rate Option with respect to
Revolving Credit Loans, (ii) select an Optional Currency (as applicable) with
respect to Revolving Credit Loans or (iii) select or renew an Interest Period
with respect to a Borrowing Tranche of the Term Loans shall be suspended until
the Administrative Agent shall have later notified the Borrowers, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 3.4.1 and
the Borrowers have previously notified the Administrative Agent of its selection
of, conversion to or renewal of a Euro-Rate Option with respect to Revolving
Credit Loans and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such
Revolving Credit Loans.  If at any time the Administrative Agent makes a
determination under Section 3.4.1 and the Borrowers have previously notified the
Administrative Agent of its renewal of an Interest Period with respect to a Term
Loan and such Interest Period has not yet gone into effect, such notification
shall be deemed to provide for conversion to the Foreign Base Rate.  If any
Lender notifies the Administrative Agent of a determination under Section 3.4.2,
the obligation of such Lender to issue, make, maintain, fund or charge interest
with respect to any such Revolving Credit Loan shall be suspended, and to the
extent required by applicable Law, cancelled, and the Borrowers shall, subject
to the Borrowers' indemnification Obligations under Section 4.8, as to any
Revolving Credit Loan of the Lender to which a Euro-Rate Option applies, on the
date specified in such notice either, at the Borrowers' option (i) as
applicable, convert such Revolving Credit Loan to the Base Rate Option otherwise
available with respect to such Revolving Credit Loan or select a different
Optional Currency or Dollars, or (ii) prepay such Revolving Credit Loan in
accordance with Section 4.4.  Absent due notice from the Borrowers of conversion
or prepayment, such Revolving Credit Loan shall automatically be converted to
the Base Rate Option otherwise available with respect to such Revolving Credit
Loan upon such specified date.  If any Lender notifies the Administrative Agent
of a determination under Section 3.4.2, the obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Term Loan shall
be suspended, and to the extent required by applicable Law, cancelled, and the
Borrowers shall, subject to the Borrowers' indemnification Obligations under
Section 4.8 on the date specified in such notice either, at the Borrowers'
option, (i) as applicable, convert such Term Loan to Foreign Base Rate Loans, or
(ii) prepay such Term Loan in accordance with Section 4.4.  Absent due notice
from the Borrowers of conversion or prepayment, such Term Loan shall
automatically be converted to a Foreign Base Rate Loan upon such specified
date.  If the Administrative Agent makes a determination under 3.4.3 then, until
the Administrative Agent notifies the Borrowers that the circumstances giving
rise to such determination no longer exist, (i) the availability of Revolving
Credit Loans in the affected Optional Currency shall be suspended, and (ii) the
outstanding Revolving Credit Loans in such affected Optional Currency shall be
converted into Dollar Loans (in an amount equal to the Dollar Equivalent of such
outstanding Optional Currency Loans) (x) on the last day of the then current
Interest Period if the Lenders may lawfully continue to maintain Revolving
Credit Loans in such Optional Currency to such day, or (y) immediately if the
Lenders may not lawfully continue to maintain Revolving Credit Loans in such
Optional Currency, and interest thereon shall thereafter accrue at the Base Rate
Option.

66

--------------------------------------------------------------------------------

 

3.5

Successor Euro-Rate Index.

(i)Notwithstanding anything herein to the contrary, if the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that either (a) (i) the circumstances set forth in Section 3.4.1 have
arisen and are unlikely to be temporary, or (ii) the circumstances set forth in
Section 3.4.1 have not arisen but the applicable supervisor or administrator (if
any) of a Euro-Rate or an Official Body having jurisdiction over the
Administrative Agent has made a public statement identifying the specific date
after which the Euro-Rate shall no longer be used for determining interest rates
for loans in Dollars, Euros or any Optional Currency (either such date, a
"Euro-Rate Termination Date"), or (b) a rate other than the Euro-Rate has become
a widely recognized benchmark rate for newly originated loans in Dollars, Euros
or an applicable Optional Currency in the U.S. market, then the Administrative
Agent and the Borrowers may choose a replacement index for the Euro-Rate in
respect of Loans in Dollars, Euros or the applicable Optional Currency, as the
case may be, and the Administrative Agent and the Borrowers may enter into one
or more amendments as described in clause (ii) below for the purpose of making
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
Euro-Rate-based interest rate in effect prior to its replacement.  

(ii)The Administrative Agent and the Borrowers shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents, including, without limitation, Section
10.1, such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. Eastern Time on the
tenth (10th) Business Day after the date a draft of the amendment is provided to
the Lenders, unless the Administrative Agent receives, on or before such tenth
(10th) Business Day, a written notice from the Required Lenders stating that
such Lenders object to such amendment. 

(iii)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (a) will be determined by the Administrative
Agent and the Borrowers with due consideration to the then-current market
practices for determining and implementing a rate of interest for newly
originated loans in the United States and loans converted from a Euro-Rate-based
rate to a replacement index-based rate, and (b) may also reflect adjustments to
account for (x) the effects of the transition from the Euro-Rate to the
replacement index and (y) yield- or risk-based differences between the Euro-Rate
and the replacement index.

(iv)Until an amendment reflecting a new replacement index in accordance with
this Section 3.5 is effective, each advance, conversion and renewal of a
Revolving Credit Loan under the Euro-Rate Option and/or a Term Loan will
continue to bear interest with reference to the Euro-Rate; provided however,
that if the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that a Euro-Rate Termination Date has
occurred, then following the Euro-Rate Termination Date, all Revolving Credit
Loans as to which the Euro-Rate Option would otherwise apply and all Term Loans
shall

67

--------------------------------------------------------------------------------

automatically be converted to (x) if such Revolving Credit Loan is in Dollars,
the Base Rate Option, (y) if such Revolving Credit Loan is in an Optional
Currency to which such Euro-Rate Termination Date applies, a Revolving Credit
Loan in Dollars under the Base Rate Option, and (z) with respect to the Term
Loans, Foreign Base Rate Loans, in each case, until such time as an amendment
reflecting a replacement index and related matters as described above is
implemented.

(v)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

 

3.6

Selection of Interest Rate Options.

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Revolving Credit Loans under the Euro-Rate
Option or fail to select a new Interest Period to apply to any Borrowing Trance
of Term Loans at the expiration of an existing Interest Period applicable to
such Borrowing Tranche in accordance with the provisions of Section 3.2, the
Borrowers shall be deemed to have converted or continued, as applicable, such
Borrowing Tranche of Revolving Credit Loans under the Euro-Rate Option and/or
such Borrowing Tranche of Term Loans for an Interest Period of one (1) month
and, if required by the Administrative Agent with respect to Revolving Credit
Loans, converted such Borrowing Tranche to a Revolving Credit Loan in Dollars,
as applicable, commencing upon the last day of the existing Interest Period.

 

3.7

Canadian Interest Act Disclosure.

For purposes of the Interest Act (Canada): (i) whenever any interest or fee
under this Agreement is calculated on the basis of a period of time other than a
calendar year, such rate used in such calculation, when expressed as an annual
rate, is equivalent to (x) such rate, multiplied by (y) the actual number of
days in the calendar year in which the period for which such interest or fee is
calculated ends, and divided by (z) the number of days in such period of time,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields and the parties acknowledge that they are capable of making the
calculations necessary to compare such rates.

 

3.8

Canadian Usury Provision.

If any provision of this Agreement would oblige a Canadian Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by Law or would result in a
receipt by that Lender of "interest" at a "criminal rate" (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable Law or so result in a receipt by
that Lender of "interest" at a "criminal rate", such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows:

68

--------------------------------------------------------------------------------

(i)first, by reducing the amount or rate of interest; and

(ii)thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of Section 347 of the Criminal Code (Canada).

4.PAYMENTS

 

4.1

Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Term Loan Commitment Fees, Letter of Credit Fees,
Administrative Agent's Fee or other fees or amounts due from the Borrowers
hereunder shall be payable prior to 11:00 a.m., Pittsburgh time, on the date
when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature (other than withholding, if
applicable, pursuant to Section 4.7.1), and an action therefor shall immediately
accrue.  Such payments shall be made to the Administrative Agent at the
Principal Office for the account of PNC with respect to the Swing Loans, for the
ratable accounts of the Lenders with respect to the Revolving Credit Loans in
Dollars (except that payments of principal or interest shall be made in the
currency in which such Loan was made) and for the ratable accounts of the
Lenders with respect to the Term Loans in Euros, and in immediately available
funds, and the Administrative Agent shall promptly distribute such amounts to
the Lenders in immediately available funds, provided that in the event payments
are received by 11:00 a.m., Pittsburgh time, by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate in the case of
Loans or other amounts due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in Euros or another Optional Currency, with respect
to the amount of such payments for each day held by the Administrative Agent and
not distributed to the Lenders.  The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an "account stated."  All payments of principal
and interest made in respect of the Loans must be repaid in the same currency
(whether Dollars, Euros or the applicable Optional Currency) in which such Loan
was made and all Unpaid Drawings with respect to each Letter of Credit shall be
made in the same currency (whether Dollars, Euros or the applicable Optional
Currency) in which such Letter of Credit was issued.  

 

4.2

Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans and Term Loans shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option with respect to each Revolving Credit
Loan, and each renewal of an Interest Period with respect to the Term Loans, and
each payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Term Loan Commitment Fees, Letter of Credit Fees, or other fees
(except for the Administrative Agent's Fee and the Issuing

69

--------------------------------------------------------------------------------

Lender's fronting fee for Letters of Credit referred to in Section 2.9.2) or
amounts due from the Borrowers hereunder to the Lenders with respect to the
Loans, shall (except as provided in Section 3.4.4 in the case of an event
specified in Sections 3.4, 4.4.2 or 4.8) be made in proportion to the applicable
Loans outstanding from each Lender and, if no such Loans are then outstanding,
in proportion to the Ratable Share, as applicable of each
Lender.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to PNC.

 

4.3

Interest Payment Dates.

Interest on Revolving Credit Loans to which the Base Rate Option applies shall
be due and payable in arrears on each Payment Date and on the Expiration Date or
upon acceleration of the Notes.  Interest on Revolving Credit Loans to which the
Euro-Rate Option applies and Term Loans shall be due and payable in the currency
in which such Loan was made on the last day of each Interest Period for those
Loans and, if such Interest Period is longer than three (3) Months, also on the
90th day of such Interest Period.  Interest on mandatory prepayments of
principal under Section 4.5 shall be made in the currency in which such Loan was
made and shall be due on the date such mandatory prepayment is due.  Interest on
the principal amount of each Loan or other monetary Obligation shall be due and
payable in the currency in which such Loan was made on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the Expiration Date, stated maturity date, upon acceleration or otherwise).

 

4.4

Voluntary Prepayments; Replacement of Lender; Change of Lending Office.

 

4.4.1

Right to Prepay.

The Borrowers shall have the right, at their option, from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2, Section 4.6.1 or Section 4.8) in the currency in which such Loan
was made:

(i)at any time with respect to any Revolving Credit Loan to which the Base Rate
Option applies,

(ii)at any time with respect to any Revolving Credit Loan in any Optional
Currency, subject to Section 4.8,

(iii)at any time with respect to Revolving Credit Loans to which a Euro-Rate
Option applies, subject to Section 4.8,

(iv)at any time with respect to Term Loans, subject to Section 4.8

(v)on the date specified in a notice by any Lender pursuant to Section 3.4 with
respect to any Revolving Credit Loan to which a Euro-Rate Option applies and/or
any Term Loan.

70

--------------------------------------------------------------------------------

Whenever the Borrowers desire to prepay any part of the Loans, the Company, on
behalf of all Borrowers, shall provide a prepayment notice to the Administrative
Agent by 1:00 p.m. Pittsburgh time: (i) at least one (1) Business Day prior to
the date of prepayment of the Revolving Credit Loans made in Dollars and (ii) at
least four (4) Business Days prior to the date of prepayment of any Revolving
Credit Loans in an Optional Currency or the Term Loans, and (iii) on the date of
prepayment of Swing Loans, in each case setting forth the following information:

(w)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x)a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans and Swing Loans;

(y)the Borrowing Tranche designated for prepayment, if applicable; and

(z)the total principal amount and currency of such prepayment, (1) with respect
to Revolving Credit Loans, the Dollar Equivalent amount of which shall not be
less than $100.000.00 for any Swing Loan or $1,000,000.00 or such lesser amount
as may be outstanding or (2) with respect to the Term Loan shall not be less
than €1,000,000.00 or such lesser amount as may be outstanding.

All prepayment notices shall be irrevocable; provided, that such prepayment
obligation may be conditioned on the occurrence of any subsequent event
(including a change of control, refinancing transaction or Permitted Acquisition
or other investment).  The principal amount of the Loans for which a prepayment
notice is given, together with interest on such principal amount except with
respect to Revolving Credit Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made in the currency in which
such  Loans was made.  All Term Loan prepayments permitted pursuant to this
Section 4.4.1 shall be applied as the Borrowers shall direct (or in the absence
of any such direction, to the unpaid installments of principal of the Term Loans
in direct order of maturity).  Except as provided in Section 3.4.4, if the
Borrowers prepay a Loan but fails to specify the applicable Borrowing Tranche
which the Borrowers are prepaying, the prepayment shall be applied (i) first to
Revolving Credit Loans and then to Term Loans; and (ii) after giving effect to
the allocations in clause (i) above and in the preceding sentence, first to
Revolving Credit Loans to which the Base Rate Option applies, then to Revolving
Credit Loans to which the Euro-Rate Option applies, then to Term Loans, then to
Optional Currency Loans and then to Swing Loans.  Any prepayment hereunder shall
be subject to the Borrowers' Obligation to indemnify the Lenders under
Section 4.8.  Revolving Credit Loan prepayments shall not result in an reduction
of the Revolving Credit Commitments unless the Borrowers have elected to reduce
such Revolving Credit Commitments pursuant to Section 2.12.  Prepayments shall
be made in the currency in which such Loan was made unless otherwise agreed by
the Administrative Agent and the Borrower Agent.

71

--------------------------------------------------------------------------------

 

4.4.2

Mitigation Obligations; Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4.1, (ii) requests
compensation under Section 4.6.1, or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 4.7, (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 10.1 (any occurrence under the foregoing clauses (i) through (v) being
referred to in this Section 4.4.1 as a "Defaulting Lender Event"), then the
Borrowers may, in their discretion and at their sole expense, within ninety (90)
days after the occurrence of the applicable Defaulting Lender Event (and if
there are multiple Defaulting Lender Events, within ninety (90) days of the
first such Defaulting Lender Event to occur), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.11), all of its interests, rights (other than
existing rights to payments pursuant to Section 4.6 or 4.7) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.11;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.9.8) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.6 or payments required to be made pursuant to Section 4.7, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  Notwithstanding the foregoing, a replacement of the
Administrative Agent may only be effectuated pursuant to Section 9.10.

In connection with the Borrowers' exercise of their rights under this
Section 4.4.2, the Revolving Credit Commitment or Term Loan Commitment (as
applicable) of the applicable Defaulting Lender may be provided by one or more
of the remaining Lenders (who are not then Defaulting Lenders) or an acceptable
new bank(s) or financial institution(s) which shall be approved by the
Administrative Agent in its reasonable discretion without unreasonable
delay.  Each new lender committing to a Revolving Credit Commitment or Term Loan
Commitment (as applicable) in connection therewith shall join this Agreement as
a Lender by entering into a bank

72

--------------------------------------------------------------------------------

joinder and assumption agreement in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the Revolving Credit Commitment or
Term Loan Commitment (as applicable) of such new lender, pursuant to which such
new lender will become a Lender as of the effective date thereof.

 

4.4.3

Change of Lending Office.

If any Lender requests compensation under Section 3.4.2, or the Borrowers are or
will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to this
Agreement, then such Lender shall (at the request of the Borrowers) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Agreement, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender.

 

4.5

Mandatory Prepayments.

 

4.5.1

Currency Fluctuations.

If on any Computation Date the sum of the Dollar Equivalent Revolving Facility
Usage is greater than the Revolving Credit Commitments as a result of a change
in exchange rates between one (1) or more Optional Currencies and Dollars by an
amount greater than 105%, then the Administrative Agent shall notify the
Borrowers of the same.  The Borrowers shall pay or prepay the Revolving Credit
Loans (subject to Borrowers' indemnity obligations contained in this Agreement,
including, without limitation, under Section 4.6 or 4.8) or Swing Loans within
three (3) Business Days after receiving such notice such that the sum of the
Dollar Equivalent Revolving Facility Usage no longer exceeds the aggregate
Revolving Credit Commitments.  All prepayments required pursuant to this
Section 4.5.1 shall first be applied among the Interest Rate Options to the
principal amount of the Revolving Credit Loans subject to the Base Rate Option,
then to Revolving Credit Loans denominated in Dollars and subject to a Euro-Rate
Option and then to Revolving Credit Loans of Optional Currencies subject to the
Euro-Rate Option, and the Borrowers will be subject to the indemnity obligation
set forth in Section 4.8.

 

Sale of Assets.  



 

Subject to Section 4.5.6 below, within five (5) Business Days of any sale or
other disposition of assets authorized by Section 7.2.7(v) and/or 7.2.7(vi), in
each case resulting in net cash proceeds exceeding $50,000,000.00, the Borrowers
shall make a mandatory prepayment of the principal amount of Term Loans equal to
such excess net cash proceeds, together with accrued interest on such principal
amount; provided that (x) if the Borrower Agent shall deliver a certificate of a
Responsible Officer to the Administrative Agent promptly after receipt thereof
setting forth the Borrowers' intent to reinvest such proceeds in assets useful
in the business of the Borrower or any Subsidiary within twelve (12) months of
the receipt of such proceeds, such proceeds shall not be required to be applied
to prepay the Term Loans except to the extent such proceeds are not so
reinvested within such twelve (12) month period and (y) no such prepayment

73

--------------------------------------------------------------------------------

shall be required to the extent that the aggregate amount of such proceeds that
are not reinvested in accordance with clause (x) hereof does not exceed
$50,000,000.00; and provided further, however, that any net cash proceeds not so
reinvested shall be immediately applied to the prepayment of the Term Loans as
set forth in this Section 4.5.2.

 

Issuance of Indebtedness.  



 

Within five (5) Business Days of any issuance of Indebtedness (other than
Indebtedness permitted under Section 7.2.1), the Borrowers shall make a
mandatory prepayment of the principal amount of Term Loans equal to such net
cash proceeds, together with accrued interest on such principal amount.

 

Recovery Event.  



 

Subject to Section 4.5.6 below, to the extent of net cash proceeds received in
connection with a Recovery Event which are in excess of $50,000,000 in the
aggregate in any fiscal year and which are not applied to repair, replace or
relocate damaged property or to purchase or acquire fixed or capital assets in
replacement of the assets lost or destroyed within twelve (12) months of the
receipt of such net cash proceeds, the Borrowers shall prepay the Term Loans in
an aggregate amount equal to one hundred percent (100%) of such net cash
proceeds by the fifth (5th) Business Day following receipt of such net cash
proceeds (such prepayment to be applied as set forth in Section 4.5.5 below);
provided that if such net cash proceeds have not been reinvested within the time
periods set forth above, the Borrowers shall be required to prepay the Term
Loans with such net cash proceeds.

 

Application of Prepayments.



  

Except as set forth in Section 4.5.1 above, all prepayments pursuant to this
Section 4.5 shall be applied to the payment of the principal amount of the Term
Loans by application to the unpaid scheduled quarterly installments of principal
ratably (and, for the avoidance of doubt, excluding from any such ratable
payment application the Term Loan payment to be made on the Expiration
Date).  In accordance with Section 4.8, the Borrowers shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments on any day other than the last day of the applicable
Interest Period.

 

Repatriation.



  Notwithstanding any other provisions of Sections 4.5.2 and 4.5.4, (i) to the
extent that any of or all the net cash proceeds of any applicable sale or other
disposition of assets with respect to any property or assets of Foreign
Subsidiaries giving rise to a mandatory prepayment pursuant to this Section 4.5
are prohibited, delayed or restricted by applicable local Law, an amount equal
to the portion of such net cash proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 4.5 but may be
retained by the applicable Foreign Borrower or Subsidiary (the Borrower Agent
hereby agreeing to cause any applicable Subsidiary to promptly take commercially
reasonable actions available under applicable local Law to permit such
repatriation or a part thereof if full repatriation is not

74

--------------------------------------------------------------------------------

permitted) and (ii) to the extent that repatriation of any of or all of the net
cash proceeds of any applicable disposition with respect to any property or
assets of Foreign Subsidiaries to the jurisdiction of organization or
incorporation of the applicable Borrower would have a material adverse tax
consequence with respect to such net cash proceeds, the net cash proceeds so
affected will not be required to be applied to repay the Term Loans at the times
provided in this Section 4.5 but may be retained by the applicable Foreign
Borrower or Subsidiary.

 

4.6

Increased Costs.

 

4.6.1

Increased Costs Generally.

If any Change in Law shall

(i)impose, modify or deem applicable any reserve, liquidity, special deposit, or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement, which is addressed separately in this Section 4.6) or the Issuing
Lender;

(ii)subject any Recipient to any taxes (other than (A) Indemnified Taxes, and
(B) taxes excluded from Taxes pursuant to Section 4.7.1 or from indemnification
pursuant to Section 4.7.5) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)impose on any Lender or, the Issuing Lender any other condition, cost or
expense (other than taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase by an amount such
Lender deems to be material the cost to such Lender or such other Recipient of
making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Issuing Lender or other Recipient, the Borrowers
will pay to such Lender, the Issuing Lender or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.  Notwithstanding anything to the contrary contained in this
Section 4.6.1, no Lender, Issuing Lender or other Recipient shall be permitted
to make a claim to any Borrower under this Section 4.6.1 unless such Lender,
Issuing Lender or other Recipient is making similar claims against other
borrowers of such Lender, Issuing Lender or other Recipient to the extent such
borrowers are similarly situated to the Borrowers.

 

4.6.2

Capital Requirements.

75

--------------------------------------------------------------------------------

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender's or the Issuing Lender's holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing by an amount
such Lender deems to be material the rate of return on such Lender's or the
Issuing Lender's capital or on the capital of such Lender's or the Issuing
Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender's or the Issuing Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the Issuing Lender's policies and the policies of such Lender's or the Issuing
Lender's holding company with respect to capital adequacy or liquidity
requirements), then from time to time the Borrowers will pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender's or the
Issuing Lender's holding company for any such reduction
suffered.  Notwithstanding anything to the contrary contained in this
Section 4.6.2, no Lender, Issuing Lender or other Recipient shall be permitted
to make a claim to any Borrower under this Section 4.6.2 unless such Lender,
Issuing Lender or other Recipient is making similar claims against other
borrowers of such Lender, Issuing Lender or other Recipient to the extent such
borrowers are similarly situated to the Borrowers.

 

4.6.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

A certificate of a Lender or the Issuing Lender setting forth in reasonable
detail the basis for and the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Sections 4.6.1 or 4.6.2 and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

4.6.4

Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Lender's right to demand such compensation, provided
that the Borrowers shall not be required, subject to applicable Laws, to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

4.6.5

Additional Reserve Requirements.

76

--------------------------------------------------------------------------------

The Borrowers shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Revolving Credit Loan under the Euro-Rate Option
and each Term Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Revolving Credit Loans
under the Euro-Rate Option and/or Term Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided that in
each case the Borrowers shall have received at least ten days' prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten days prior to the
relevant Payment Date, such additional interest or costs shall be due and
payable ten days from receipt of such notice.

 

4.7

Taxes.

 

4.7.1

No Deductions.

(a)All payments made to the Lenders and/or Administrative Agent by the Borrowers
hereunder and under each Note shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other
charges, in each case, imposed by any Official Body, including any interest,
additions to tax or penalties applicable thereto, excluding (i) taxes imposed
on, or measured by, the net income (however denominated) of any Lender, (ii) all
income, franchise and branch profits taxes that would not have been imposed but
for such Lender having a past or present connection with a jurisdiction imposing
such taxes other than entering into this Agreement and performing its
obligations and enforcing its rights thereunder and (iii) taxes imposed under
FATCA (all such non-excluded taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto being hereinafter referred to as "Taxes") unless
such deduction is required by Law (and then subject to the following
sentence).  If the Borrowers shall be required by Law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note, (i) the sum
payable hereunder or under such Note shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.7.1) each Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers shall make such deductions and (iii) the Borrowers shall timely
pay the full amount deducted to the relevant tax authority or other authority in
accordance with applicable Law.  

77

--------------------------------------------------------------------------------

(b)A payment shall not be increased under Section 4.7.1(a) above by reason of a
deduction or withholding of any taxes imposed by Ireland from any such payment,
where such Tax is an Indemnified Tax and on the date on which the payment falls
due the payment could have been made to the relevant Lender or Participant, as
the case may be, without any such deduction or withholding if the Lender or
Participant, as the case may be, had been an Irish Qualifying Lender, but on
that date that Lender or Participant, as the case may be, is not or has ceased
to be an Irish Qualifying Lender other than as a result of any change after the
date it became a Lender or Participant, as the case may be, under this Agreement
in (or in the interpretation, administration, or application of) any law or any
published practice or published concession of any relevant taxing authority.  

(c)A payment shall not be increased under Section 4.7.1(a) above by reason of a
deduction or withholding of any taxes imposed by the United Kingdom from any
such payment, where such Tax is an Indemnified Tax and on the date on which the
payment falls due (i) the payment could have been made to the relevant Lender
without any such deduction or withholding if the Lender had been an English
Qualifying Lender, but on that date that Lender is not or has ceased to be an
English Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or any published practice or
published concession of any relevant taxing authority, or (ii) the relevant
Lender is an English Treaty Lender and the English Borrower making the payment
is able to demonstrate that the payment could have been made to the Lender
without the UK Tax Deduction had that Lender complied with its obligations under
Section 4.7.7(iv) below.

 

4.7.2

Stamp Taxes.

In addition, the Borrowers agree to pay any present or future stamp, court or
documentary, intangible, recording or filing taxes or any other excise or
property taxes or similar levies which arise from any payment made hereunder or
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or any Note, except any such taxes that are imposed as a result
of a present or former connection between such Lender and the jurisdiction
imposing such tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan, or sold or
assigned any interest in any Loan or Loan Document) imposed with respect to an
assignment (other than an assignment made pursuant to Section 4.7.6)
(hereinafter referred to as "Other Taxes").

 

4.7.3

Indemnification for Taxes.

Taxes Paid by a Lender.

  (i) The Borrowers shall indemnify each Lender for the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 4.7.3.1) paid by any
Lender and any liability (including penalties, interest, and expenses, other
than any penalties and interest resulting from the willful misconduct or fraud
of such Lender) arising therefrom or with respect thereto; whether or not such
Taxes were correctly or legally asserted or imposed.  This indemnification shall
be made within 30 days from the date a Lender

78

--------------------------------------------------------------------------------

makes written demand therefor, but in no event shall such indemnification be
required to be made more than ten (10) Business Days before the date such Taxes
or Other Taxes are due to the relevant taxing authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent) shall be conclusive absent manifest error.

(ii)An indemnity payment shall not be payable under Section 4.7.3.1(i) above
with respect to any Indemnified Tax imposed by Ireland and assessed on a Lender
or Participant, as the case may be, to the extent that Tax:

(A) is compensated for by an increased payment under Section 4.7.1(a); or

(B) would have been compensated for by an increased payment under Section
4.7.1(a) but was not so compensated solely because one of the exclusions in
Section 4.7.1(b) applied.  

(iii)An indemnity payment shall not be payable under Section 4.7.3.1(i) above
with respect to any Indemnified Tax imposed by the United Kingdom and assessed
on a Lender or Participant, as the case may be, to the extent that Tax:

(A) is compensated for by an increased payment under Section 4.7.1(a); or

(B) would have been compensated for by an increased payment under Section
4.7.1(a) but was not so compensated solely because one of the exclusions in
Section 4.7.1(c) applied.

Taxes Paid by Borrower or Administrative Agent.

  Each Lender shall severally indemnify the Administrative Agent and Borrower,
within 30 days after written demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
4.7.7, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 4.7.3.2.

 

4.7.4

Certificate.

Within 30 days after the date of any payment of any Taxes by the Borrowers
pursuant to Section 4.7, the Borrowers shall notify the Lenders thereof, and
thereafter, if so requested by any Lender, furnish to each Lender, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof, if available, or, if not available, another
reasonable form of confirmation of such payment if it is requested by any
Lender.

79

--------------------------------------------------------------------------------

 

4.7.5

Exclusions, etc.

Notwithstanding any other provision of this Agreement, if the forms provided
pursuant to Section 4.7.7 by a Lender, assignee or participant at the time such
Person first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Person provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that the term Taxes shall include
United States withholding tax, if any, applicable with respect to an assignee or
participant of a Lender only to the extent that, at the effective date of the
agreement or other transaction pursuant to which such assignee or participant
becomes a party to this Agreement, such Lender was entitled to payments under
Section 4.7.1 in respect of United States withholding tax with respect to
interest paid at such date.  For any period with respect to which a Lender or
assignee or participant of a Lender (or a financial institution through which
such Lender, assignee or participant has directed any payment to be made) has
failed to comply with Section 4.7.7, such Lender, assignee or participant shall
not be entitled to indemnification under this Agreement with respect to any
Taxes imposed by reason of such failure.

 

4.7.6

Change of Lending Office, etc.

Any Person claiming any additional amounts payable pursuant to this Section 4.7
agrees to use reasonable efforts (consistent with any legal and regulatory
restrictions) to file any document or certificate reasonably requested by a
Borrower or change the jurisdiction of its Lending Office with respect to this
Agreement, if the filing of such document or certificate, or the making of such
a change, would avoid the need for, or reduce the amount of, any such additional
amounts pursuant to this Section 4.7 that may thereafter
accrue.  Notwithstanding the foregoing, the filing of any document or
certificate or change in Lending Office shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any filing or change in Lending Office.

 

4.7.7

Status of Lenders.

(i)Each Lender shall deliver to the Borrowers and the Administrative Agent, at
the time it first becomes a Lender or times reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent
as will permit such payments hereunder to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to minimize any indemnification obligation under this
Agreement or to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such

80

--------------------------------------------------------------------------------

documentation (other than such documentation set forth in Section 4.7.7(ii)(a),
4.7.7(ii)(b), and 4.7.7(ii)(d) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

(a)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b)any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), whichever of the following is
applicable:

(1)in the case of a Foreign Lender eligible for the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

(1)executed originals of IRS Form W-8ECI;

(2)in the case of a Foreign Lender eligible for the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.7.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

(3)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
4.7.7(B) or Exhibit 4.7.7(C), IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or

81

--------------------------------------------------------------------------------

indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 4.7.7(D) on behalf of each such direct and
indirect partner;

(c)any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(d)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this subparagraph (e), "FATCA" shall include
any amendments made to FATCA after the date of this Agreement.

(iii)Without limiting the generality of the foregoing, in the event that a
Borrower is an Irish Borrower,

(a)each Lender or Participant, as the case may be, on or prior to the date it
becomes a party hereto, shall inform the Administrative Agent whether it is an
Irish Qualifying Lender by completing and providing to the Administrative Agent
a Qualifying Lender Confirmation.  Each Lender or Participant, as the case may
be, shall upon reasonable written request from the Borrower or the
Administrative Agent, provide an updated Qualifying Lender Confirmation.

(b)if a Lender or Participant, as the case may be, fails to provide a Qualifying
Lender Confirmation in accordance with Section 4.7.7(iii)(a) above then that
Lender or Participant, as the case may be, shall be treated for the purposes of
the Agreement (including by the Borrower) as if it is not an Irish Qualifying
Lender until such time as it notifies the Borrower which category applies.

(c)each Lender or Participant, as the case may be, upon reasonable written
request from the Borrower from time to time shall, if applicable, provide such

82

--------------------------------------------------------------------------------

information as may be required to enable the Borrower to comply with the
provisions of Sections 891A, 891E, 891F and 891G TCA (and any regulations made
thereunder).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(iv)Without limiting the generality of the foregoing, in the event that a
Borrower is an English Borrower,

(a)subject to paragraph (b) below, an English Treaty Lender and each English
Borrower which makes a payment to which that English Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that
English Borrower to obtain authorisation to make that payment without a UK Tax
Deduction.

(b)(1) an English Treaty Lender which becomes a Party to this Agreement on the
day on which this Agreement is entered into that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in Schedule 1.1(B); and (2) an English Treaty Lender that becomes a
Party to this Agreement after the date of this Agreement that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the document which it executes to become a
party to this Agreement, and, having done so, that English Treaty Lender shall
be under no obligation pursuant to paragraph (a) above.

(c)if an English Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (iv)(b) above and (i)
an English Borrower making a payment to that English Treaty Lender has not made
an English Borrower DTTP Filing in respect of that Lender; or (ii) an English
Borrower making a payment to that Lender has made an English Borrower DTTP
Filing in respect of that English Treaty Lender but (1) that English Borrower
DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM Revenue &
Customs has not given the English Borrower authority to make payments to that
Lender without a UK Tax Deduction within 60 days of the date of the English
Borrower DTTP Filing, and in each case, the English Borrower has notified that
English Treaty Lender in writing, that English Treaty Lender and the English
Borrower shall co-operate in completing any additional procedural formalities
necessary for that English Borrower to obtain authorisation to make that payment
without a UK Tax Deduction.

(d)if an English Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph ‎(iv)(b) above, no
English Borrower shall make an English Borrower DTTP Filing or file any other
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender's
participation in any Loan unless the Lender otherwise agrees.

83

--------------------------------------------------------------------------------

(e)an English Borrower shall, promptly on making an English Borrower DTTP
Filing, deliver a copy of that English Borrower DTTP Filing to the
Administrative Agent for delivery to the relevant English Treaty Lender.

(f)each Lender on or prior to the date it becomes a party hereto, shall inform
the Administrative Agent whether it is an English Qualifying Lender by
completing and providing to the Administrative Agent a Qualifying Lender
Confirmation.  Each Lender shall upon reasonable written request from the
Borrower or the Administrative Agent, provide an updated Qualifying Lender
Confirmation.

(g)if a Lender fails to provide a Qualifying Lender Confirmation in accordance
with Section 4.7.7(iv)(f) above then that Lender shall be treated for the
purposes of the Agreement (including by the Borrower) as if it is not an English
Qualifying Lender until such time as it notifies the Borrower which category
applies.

(h)each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

4.7.8

Treatment of Certain Refunds.

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes (including any tax credit in lieu of a
refund) as to which it has been indemnified pursuant to this Section 4.7
(including by the payment of additional amounts pursuant to this Section 4.7),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 4.7 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Official Body with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party incurred in
connection with obtaining such refund, shall repay to such indemnified party the
amount paid over pursuant to this Section 4.7.8 (plus any penalties, interest or
other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official
Body.  Notwithstanding anything to the contrary in this Section 4.7.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.7.8 the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other Person.

 

4.7.9

Survival.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Section
4.7 shall

84

--------------------------------------------------------------------------------

survive the payment in full of principal and interest hereunder and under any
instrument delivered hereunder and shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender.

 

4.7.10

Issuing Lender.

For purposes of this Section 4.7, the term "Lender" includes the Issuing Lender
and any assignee or participant of a Lender and the term "applicable Law"
includes FATCA.

 

4.8

Indemnity.

In addition to the compensation or payments required by Section 4.6 or
Section 4.7, the Borrowers shall jointly and severally, subject to Section 10.18
(if applicable), indemnify each Lender against all liabilities, losses or
expenses (including loss of anticipated profits, any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Lender sustains or incurs as a consequence
of any:

(i)payment, prepayment, conversion or renewal of any Revolving Credit Loan to
which a Euro-Rate Option and/or any Term Loan applies on a day other than the
last day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary or automatic and whether or not such payment
or prepayment is then due), or any voluntary prepayment without the required
notice,

(ii)attempt by the Borrowers to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4, Section 2.14
or Section 3.2 or notice relating to prepayments under Section 4.4, or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

4.9

Interbank Market Presumption.

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option, each Term Loan or any
Optional Currency, each Lender and Administrative Agent shall be presumed to
have obtained rates, funding, currencies, deposits, and the like in the Relevant
Interbank Market regardless of whether it did so or not; and, each Lender's and
Administrative Agent's determination of amounts payable under, and actions
required or authorized by, Section 4.8 shall be calculated, at each Lender's and
Administrative Agent's option, as though each Lender and Administrative Agent
funded each Borrowing Tranche of Loans under the Euro-Rate Option and/or Term
Loans through the purchase of deposits of the types and maturities corresponding
to the deposits used as a reference

85

--------------------------------------------------------------------------------

in accordance with the terms hereof in determining the Euro-Rate applicable to
such Loans, whether in fact that is the case.

 

4.10

Judgment Currency.

 

4.10.1

Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the "Original
Currency") into another currency (the "Other Currency"), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal lending procedures the
Administrative Agent could purchase the Original Currency with the Other
Currency after any premium and costs of exchange on the Business Day preceding
that on which final judgment is given.

 

4.10.2

Indemnity in Certain Events.

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
lending procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.  If the amount of the Original Currency so purchased
is greater than the sum originally due to such Lender in the Original Currency,
such Lender agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable Law).

 

4.11

Requests for Notes.

Upon the request of any Lender, the Loans made by such Lender may be evidenced
by a Note (or Notes) as set forth in Section 2.6 and/or Section 2.17.  

 

4.12

Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrowers may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 hereof during the
period between Settlement Dates.  The Administrative Agent shall notify each
Lender of its Ratable Share of the total of the Revolving Credit Loans and the
Swing Loans (each a "Required Share").  On such Settlement Date, each Lender
shall pay to the Administrative Agent the amount equal to the difference between
its Required Share and its Revolving Credit Loans, and the Administrative Agent
shall pay to each Lender its Ratable Share of all payments made by the Borrowers
to the Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein

86

--------------------------------------------------------------------------------

and may at its option effect settlement on any other Business Day.  These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 4.12 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2.  The Administrative Agent may at
any time at its option for any reason whatsoever require each Lender to pay
immediately to the Administrative Agent such Lender's Ratable Share of the
outstanding Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

 

4.13

Borrowers' Agent.

Each Borrower hereby designates the Company as its representative and agent (in
such capacity, the "Borrower Agent") under the Loan Documents, including for
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, and requests for waivers.  The Borrower Agent hereby accepts such
appointment.  The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Borrower Agent on behalf of such
Borrower.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.

5.REPRESENTATIONS AND WARRANTIES

 

5.1

Representations and Warranties.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

5.1.1

Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized or incorporated, validly
existing and in good standing under the Laws of its jurisdiction of organization
or incorporation.  Each Loan Party and each Subsidiary of each Loan Party has
the power to own or lease its properties necessary for its business and to
engage in the business it presently conducts or as of the Closing Date proposes
to conduct.  Each Loan Party and each Subsidiary of each Loan Party is duly
licensed or qualified and in good standing in each domestic jurisdiction listed
on Schedule 5.1.1 as of the Closing Date or, if applicable, such later date as
to which a version of such Schedule is updated in accordance with Section 5.3,
and in all other jurisdictions where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary except where the failure to do so would result in a
Material Adverse Change.

 

5.1.2

Subsidiaries; Certificates of Beneficial Ownership.

Schedule 5.1.2 states as of the Closing Date or, if applicable, such later date
as to which a version of such Schedule is updated in accordance with
Section 5.3, the name of each of

87

--------------------------------------------------------------------------------

the Company's Subsidiaries, its jurisdiction of incorporation, its authorized
capital stock, the issued and outstanding shares (referred to herein as the
"Subsidiary Shares") and the owners thereof if it is a corporation, its
outstanding partnership interests (the "Partnership Interests") and the owners
thereof if it is a partnership and its outstanding limited liability company
interests, the owners thereof, interests assigned to managers thereof and the
voting rights associated therewith (the "LLC Interests") if it is a limited
liability company.  The Borrowers and each Subsidiary of the Borrowers have good
and marketable title to all of the Subsidiary Shares, Partnership Interests and
LLC Interests it purports to own, free and clear, in each case, of any Lien
except for Permitted Liens which attach to the assets of such Person
generally.  All Subsidiary Shares, Partnership Interests and LLC Interests have
been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be.  There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated as of the Closing
Date on Schedule 5.1.2 or, if applicable, such later date as to which a version
of such Schedule is updated in accordance with Section 5.3.  As of the Closing
Date each of the Material Subsidiaries of the Company is either a Borrower or a
Guarantor.  The Certificates of Beneficial Ownership executed and delivered to
Administrative Agent and Lenders on or prior to the date of this Agreement, as
updated from time to time in accordance with this Agreement, are accurate,
complete and correct as of the date hereof (or, if applicable, as of the date
any such update is delivered).

 

5.1.3

Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

5.1.4

Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
Laws affecting the enforceability of creditors' rights generally, general
principles of equity (regardless of whether considered in a proceeding in equity
or at law) or limiting the right of specific performance.

 

5.1.5

No Conflict.

88

--------------------------------------------------------------------------------

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
constitution, bylaws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents of such Loan Party, (ii) any applicable Law, in any
material respect, or (iii) any agreement or instrument relating to Indebtedness
which would result in a Material Adverse Change or any other material agreement
or instrument or material order, writ, judgment, injunction or decree to which
such Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of such Loan Party or any of its Subsidiaries (other
than Liens, if any, granted under the Loan Documents and Permitted Liens).

 

5.1.6

Litigation.

Except as disclosed as of the Closing Date on Schedule 5.1.6 or, if applicable,
such later date as to which a version of such Schedule is updated in accordance
with Section 5.3, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, overtly threatened against any
Loan Party or any Subsidiary of such Loan Party at law or equity before any
Official Body which individually or in the aggregate would result in any
Material Adverse Change.  None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would result in any Material Adverse Change.

 

5.1.7

Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all material properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases.

 

5.1.8

Financial Statements.

5.1.8.1Historical Statements.

The Company has delivered to the Administrative Agent copies of its audited
consolidated year-end financial statements for and as of December 31, 2017
(collectively, "Historical Statements").  The Historical Statements were
compiled from the books and records maintained by the Borrowers' management, are
correct and complete in all material respects and fairly represent the
consolidated financial condition of the Company and its Subsidiaries as of their
dates and the results of operations for the fiscal periods then ended and have
been prepared in accordance with GAAP consistently applied.

5.1.8.2Accuracy of Financial Statements.

89

--------------------------------------------------------------------------------

As of the Closing Date, neither the Borrowers nor any Subsidiary of the
Borrowers have any material liabilities that are not disclosed in the Historical
Statements or in the notes thereto which would cause a Material Adverse
Change.  Since December 31, 2017, no Material Adverse Change has occurred.

 

5.1.9

Use of Proceeds; Margin Stock.

5.1.9.1General.

The Loan Parties intend to use Letters of Credit and the proceeds of the Loans
in accordance with Section 2.8.

5.1.9.2Margin Stock.

None of the Loan Parties or their Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the United States Federal Reserve
System).  No part of the proceeds of any Loan or any issuance of Letters of
Credit has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the United States
Federal Reserve System.  Following application of the proceeds of each Loan or
drawing under each Letter of Credit (if applicable), none of the Loan Parties or
their Subsidiaries holds or intends to hold margin stock in such amounts that
more than 25% of the reasonable value of the assets of the Loan Parties and
their Subsidiaries on a consolidated basis are or will be represented by margin
stock.

 

5.1.10

Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate, written
statement, agreement or other documents furnished in writing to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements contained herein and therein, when taken as a whole, in
light of the circumstances under which they were made, not materially
misleading; provided that with respect to projected financial information or any
information concerning future proposed and intended activities of the Company
and its Subsidiaries, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by the Company to be
reasonable at the time (it being understood that such projections and
information are forward looking statements which by their nature are subject to
significant uncertainties and contingencies, many of which are beyond the Loan
Parties' control, and that actual results may differ, perhaps materially, from
those expressed or implied in such forward looking statements, and no assurance
can be given that the projections will be realized).

 

5.1.11

Taxes.

All federal income tax returns and all other material federal, state, local and
other material tax returns required to have been filed with respect to each Loan
Party and each

90

--------------------------------------------------------------------------------

Subsidiary of each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

 

5.1.12

Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed as of
the Closing Date on Schedule 5.1.12 or, if applicable, such later date as to
which a version of such Schedule is updated in accordance with Section 5.3, all
of which shall have been obtained or made on or prior to the Closing Date except
as otherwise indicated on Schedule 5.1.12.

 

5.1.13

No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any term of its certificate of
incorporation, constitution, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents where such violation would
constitute a Material Adverse Change.

 

5.1.14

Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses, or has
the right to use, all the material patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by such Loan Party or Subsidiary
as of the Closing Date, without known possible, alleged or actual conflict with
the rights of others.  All patents, trademarks, service marks, trade names and
copyrights of each Loan Party and each Subsidiary of each Loan Party the absence
of which, individually, would result in a Material Adverse Change are listed and
described on Schedule 5.1.14.

 

5.1.15

Insurance.

The Loan Parties maintain insurance with reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each Loan Party
and each Subsidiary of each Loan Party in accordance with prudent business
practice in the industry of the Loan Parties and their Subsidiaries.

 

5.1.16

Compliance with Laws.

91

--------------------------------------------------------------------------------

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.1.21) in all jurisdictions in which any Loan
Party or Subsidiary of any Loan Party is presently, or intends as of the Closing
Date to be, doing business except where the failure to do so would not
constitute a Material Adverse Change.

 

5.1.17

Material Contracts; Burdensome Restrictions.

No default exists, in any material respect, on the part of any Loan Party, with
respect to any of the material contracts filed or incorporated by reference in
the Company's Annual Report on form 10-K for the fiscal year ended December 31,
2017.  

 

5.1.18

Investment Companies; Regulated Entities.

None of the Loan Parties is required to be registered as an "investment company"
under the Investment Company Act of 1940, as amended.  None of the Loan Parties
or any Subsidiaries of any Loan Party is subject as a regulated entity to any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness for borrowed money.

 

5.1.19

Plans and Benefit Arrangements.

Except to the extent that a Material Adverse Change would not result therefrom:

(i)The Loan Parties are in compliance in all respects with any applicable
provisions of ERISA, the Internal Revenue Code and other federal and state Laws
with respect to all Benefit Arrangements, Plans and Multiemployer Plans.  There
has been no Prohibited Transaction with respect to any Benefit Arrangement or
any Plan (other than a Multiple Employer Plan) or, to the best knowledge of the
Loan Parties, with respect to any Multiemployer Plan or Multiple Employer Plan,
which could result in any liability of the Loan Parties.  The Loan Parties and
all other members of the ERISA Group have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto.  With respect to each Plan
and Multiemployer Plan, the Loan Parties and each other member of the ERISA
Group have fulfilled their obligations under the minimum funding standards of
ERISA and the Internal Revenue Code.  All Plans (other than Multiple Employer
Plans) and Benefit Arrangements and, to the best knowledge of the Loan Parties,
with respect to any Multiemployer Plan or Multiple Employer Plan, have been
administered in accordance with their terms and applicable Law.

(ii)No ERISA Event has occurred or is reasonably expected to occur.

(iii)To the best of the Loan Parties' knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iv)No event requiring notice to the PBGC under Section 303(k)(4) of ERISA has
occurred with respect to any Plan.

(v)Neither the Loan Parties nor any other member of the ERISA Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such

92

--------------------------------------------------------------------------------

Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Loan Parties, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
terminated, within the meaning of Title IV of ERISA.

(vi)To the extent that any Benefit Arrangement is insured, the Loan Parties have
paid when due all premiums required to be paid for all periods through the
Closing Date.  To the extent that any Benefit Arrangement is funded other than
with insurance, the Loan Parties have made when due all contributions required
to be paid for all periods through the Closing Date.

(vii)Neither any Loan Party nor any member of the ERISA Group has engaged in a
transaction that would reasonably be expected to result in liability under
Sections 4069 or 4212(c) of ERISA.

 

5.1.20

Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except where the
failure to comply would not constitute a Material Adverse Change.  There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or, to the knowledge of any Loan Party,
threatened strikes, picketing, handbilling or other work stoppages or slowdowns
at facilities of any of the Loan Parties or any of their Subsidiaries which in
any case would constitute a Material Adverse Change.  The Borrowers have
delivered to the Administrative Agent true and correct copies of each of the
Labor Contracts (excluding individual Labor Contracts with individual
employees).

 

5.1.21

Environmental Matters.

Except (a) as disclosed in the Company's Annual Report on Form 10 K for the
fiscal year ended December 31, 2017, to the extent that reserves have been set
aside as set forth in such statements, and provided that such matters would not
result in a Material Adverse Change, or (b) except to the extent that a Material
Adverse Change would not result therefrom:

(i)None of the Loan Parties has received, or has been overtly threatened with,
any Environmental Complaint, whether directed or issued to such Loan Party or
relating or pertaining to any prior owner, operator or occupant of the Property.

(ii)No activity of any Loan Party at the Property is being or has been conducted
in violation of any Environmental Law or Required Environmental Permit and to
the knowledge of any Loan Party, no activity of any prior owner, operator or
occupant of the Property was conducted in violation of any Environmental Law.

93

--------------------------------------------------------------------------------

(iii)To the knowledge of the Loan Parties, there are no Regulated Substances
present on, in, under, or emanating from, or to any Loan Party's knowledge
emanating to, the Property or any portion thereof which result in Contamination.

(iv)Each Loan Party has all Required Environmental Permits and all such Required
Environmental Permits are in full force and effect.

(v)Each Loan Party has submitted to an Official Body and/or maintains, as
appropriate, all Required Environmental Notices.

(vi)No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits.  

(vii)No portion of the Property is identified or to the knowledge of any Loan
Party, proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any portion of any property adjoining or in the near proximity
of such portion of the Property identified or proposed to be identified on any
such list.

(viii)No lien or other encumbrance authorized by Environmental Laws exists
against the Property and the Loan Parties have no reason to believe that such a
lien or encumbrance will be imposed.

 

5.1.22

Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party.  There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures Indebtedness or other obligations of any Person except for
Permitted Liens.

 

5.1.23

Anti-Terrorism Laws; EEA Financial Institutions.

5.1.23.1(i) No Covered Entity nor, to the knowledge of the Company, any of their
respective directors, officers or employees is a Sanctioned Person, and (ii) no
Covered Entity, either in its own right or, to any Loan Party's knowledge,
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or derives any of its income
directly from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; (c) engages in any
dealings or transactions prohibited by any Anti-Terrorism Law or (d) will use
any part of any of the proceeds of the Loans or any Letter of Credit to fund any
operations in, finance or facilitate any investments or activities in, or, make
any payments to, a Sanctioned Country or Sanctioned

94

--------------------------------------------------------------------------------

Person in violation of any Anti-Terrorism Law and (iii) each Covered Entity has
instituted and maintains policies and procedures reasonably designed to promote,
and which are reasonably expected to continue to promote, continued compliance
with all Anti-Terrorism Laws in all material respects; provided in each case,
that in relation to any German Loan Party, compliance with any of the foregoing
does not result in a violation of, or conflict with, Section 7 of the German
Foreign Trade Ordinance (Außenwirtschaftsverordnung), Council Regulation (EC)
No. 2271/96 or any similar anti-boycott statute.  No Loan Party is an EEA
Financial Institution.

 

5.2

Continuation of Representations.

The Loan Parties make the representations and warranties in this Section 5 on
the Closing Date and each date thereafter on which a Loan is made (other than
pursuant to Section 2.5.6) or a Letter of Credit is issued as provided in and
subject to Sections 2 and 6.

 

5.3

Updates to Schedules.

The Company, on behalf of all Loan Parties, shall, at the time of delivery of
the financial statements required pursuant to Section 7.3.2 and the related
Compliance Certificate of the Company, provide to the Administrative Agent in
writing such revisions or updates to the Schedules attached hereto pursuant to
Section 5 as may be necessary or appropriate to update or correct same; provided
that, in the case the Company reasonably determines that any such Schedule is
incorrect in any respect which is material (whether material to the Schedule
itself, taken as a whole and in the context of the related representations and
warranties, or otherwise material), the Company, on behalf of all Loan Parties,
shall promptly revise or update same in advance of delivery of such financial
statements and Compliance Certificate; and provided further that no such
Schedule shall be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders shall have
accepted in writing such revisions or updates to such Schedule.  References to a
particular Schedule in this Agreement shall be deemed to refer to the most
recent updated version of such Schedule, once so accepted.

6.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the satisfaction of the following
conditions:

 

6.1

First Loans and Letters of Credit.

On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:

 

6.1.1

Officer's Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 5 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date in all material respects with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which

95

--------------------------------------------------------------------------------

relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein); no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; no Material Adverse Change has occurred since
December 31, 2017 and there shall be delivered to the Administrative Agent for
the benefit of each Lender a certificate of the Company on behalf of each of the
Loan Parties (other than the Luxembourg Borrowers which shall comply with
Section 7.1.12(2)), dated the Closing Date and signed by a Responsible Officer
of the Company on behalf of each of the Loan Parties, to each such effect.

 

6.1.2

Secretary's Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties (other than the German
Borrowers, the Luxembourg Borrowers, the English Borrowers and the Irish
Borrowers, which shall comply with Section 7.1.12), certifying as appropriate as
to:

(i)the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely;

(ii)copies of resolutions of the board of directors or comparable managing body
approving and adopting the Loan Documents, the transactions contemplated therein
and authorizing the execution, delivery and performance thereof, certified by
the Secretary (or equivalent) and, as to the authority of such Secretary (or
equivalent), an Authorized Officer, of each Loan Party as of the Closing Date to
be true and correct as of such date; and

(iii)copies of its organizational documents, including (if applicable) its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, constitution, certificate of formation, and limited
liability company agreement as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office (to
the extent such documents are filed in a state office) together with (excluding
any Loan Party incorporated in England and Wales) certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized.

 

6.1.3

Delivery of Loan Documents.

The Guaranty Agreement shall have been duly executed and delivered to the
Administrative Agent for the benefit of the Lenders.

 

6.1.4

Opinions of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of counsel to each of the Loan Parties (other than
counsel for the German Borrowers, the Luxembourg Borrowers, the English
Borrowers and the Irish Borrowers; opinions of such counsel shall be delivered
in accordance with Section 7.1.12), including

96

--------------------------------------------------------------------------------

Shearman & Sterling LLP and each applicable local counsel, dated the Closing
Date and in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

6.1.5

Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance reasonably satisfactory to the Administrative Agent and counsel for
the Administrative Agent, and the Administrative Agent shall have received all
such other counterpart originals or certified or other copies of such documents
and proceedings in connection with such transactions, in form and substance
reasonably satisfactory to the Administrative Agent and said counsel, as the
Administrative Agent or said counsel may reasonably request.

 

6.1.6

Payment of Fees.

The Borrowers shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders, as appropriate, to the extent not
previously paid all commitment and other fees accrued through the Closing Date
and the costs and expenses for which the Administrative Agent and the Lenders
are entitled to be reimbursed.

 

6.1.7

Consents.

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.12 shall have been obtained.

 

6.1.8

Certificates of Beneficial Ownership; KYC; AML; Etc.  

The Borrowers shall have delivered executed Certificates of Beneficial Ownership
for each Foreign Loan Party in form and substance acceptable to the
Administrative Agent and each Lender, and such other documentation and other
information requested by the Administrative Agent or any Lender in connection
with applicable "know your customer" and anti-money laundering rules and
regulations, including the USA Patriot Act.

 

6.1.9

No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit on the Closing
Date shall not contravene any material Law applicable to any Loan Party.

 

6.1.10

No Actions or Proceedings; No Material Litigation.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.  No litigation which would
reasonably be expected to result in a Material Adverse Change, shall have been
instituted or overtly threatened against any of the Loan Parties, except for
unresolved environmental matters disclosed in the Company's Annual Report Form
10-K for the fiscal year ended December 31, 2017.

97

--------------------------------------------------------------------------------

 

6.1.11

Reserved.

 

6.1.12

Compliance Certificate.

The Company shall have delivered a duly completed Closing Date Compliance
Certificate signed by an Authorized Officer of the Company.

 

6.1.13

Reserved.

 

6.1.14

Financial Projections.

The Company shall have delivered financial projections for the years 2019
through 2021, including assumptions used in preparing the forecast financial
statements.

 

6.1.15

Regulatory Approvals and Licenses.

All regulatory approvals and licenses necessary for the consummation of the
transactions contemplated hereby shall have been completed and there shall be an
absence of any legal or regulatory prohibition or restrictions on consummation
of the contemplated transactions.

 

6.1.16

Lien Searches.

The Company shall have delivered lien and other searches with respect to the
Loan Parties in acceptable scope with acceptable results, noting that such
searches may not be regularly available in certain of the Foreign Borrowers'
jurisdictions.

 

6.1.17

Other Requirements.

The Loan Parties shall have delivered evidence of insurance complying with
Section 7.1.3, and the Administrative Agent shall be satisfied as to the amount
and nature of all tax, ERISA, employee retirement benefit and other contingent
liabilities to which the Loan Parties may be subject.  The Prior Senior Credit
Facility shall have been terminated and satisfied in form and substance
reasonably satisfactory to the Administrative Agent.  The Loan Parties shall
deliver such other documents in connection with the transactions contemplated
hereby as the Administrative Agent or its counsel shall reasonably request.

 

6.2

Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit:  (i) subject to
Section 2.1.1.2(i)(h) and other than in the case of any Swing Loan made pursuant
to Section 2.5.6, the representations and warranties of the Loan Parties
contained in Section 5 and in the other Loan Documents shall be true in all
material respects on and as of the date of such additional Loan or Letter of
Credit with the same effect as though such representations and warranties had
been made on and as of such date (except representations and warranties which
expressly relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein); (ii) subject to Section 2.1.1.2(i)(b) and Section 2.5.6,
no Event of Default or Potential Default

98

--------------------------------------------------------------------------------

shall have occurred and be continuing or shall exist; and (iii) other than in
the case of any Swing Loan made pursuant to Section 2.5.6, the Borrowers shall
have delivered a duly executed and completed Loan Request to the Administrative
Agent or application for a Letter of Credit to the Issuing Lender, as the case
may be.

 

6.3

Loans to Fund Permitted Acquisitions.

In connection with the making of any Loan or issuance of any Letter of Credit to
finance any Permitted Acquisition, the Company shall comply with Section 7.2.6
and, if applicable, deliver any updates to disclosure schedules required by
Section 5.3.

7.COVENANTS

 

7.1

Affirmative Covenants.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings, and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties' other Obligations (other than non-assessed contingent
reimbursement obligations) under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

 

7.1.1

Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except (i) as otherwise expressly
permitted in Section 7.2.6 or (ii) except to the extent the failure to do so
would not be reasonably expected to result in a Material Adverse Change.

 

7.1.2

Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all material liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all material taxes, assessments and governmental charges upon it or
any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such material liabilities,
including taxes, assessments or charges, are being contested in good faith and
by appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to discharge any such
material liabilities would result in a Material Adverse Change, provided that
the Loan Parties and their Subsidiaries will pay all such material liabilities
forthwith upon the commencement of proceedings to foreclose any Lien or any
material property which may have attached as security therefor.

99

--------------------------------------------------------------------------------

 

7.1.3

Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.  

 

7.1.4

Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except, in each case, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

7.1.5

Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations deemed
necessary by such Loan Party for the ownership and operation of its properties
and business if the failure so to maintain the same would constitute a Material
Adverse Change.

 

7.1.6

Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent, or any of the Lenders through the Administrative Agent, to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times during normal business hours and
as often as any of the Lenders may reasonably request, provided that the
Administrative Agent or the applicable Lender, through the Administrative Agent,
shall provide the Borrowers with reasonable notice prior to any visit or
inspection, and provided further that if no Event of Default or Potential
Default has occurred and is continuing, such visits and inspections shall be
limited to no more frequently than once per fiscal year.  In the event any
Lender desires to visit and inspect the properties of any Loan Party as provided
in this Section, such Lender shall make reasonable efforts to ensure that such
visit and inspection is conducted contemporaneously with any visit and
inspection to be performed by the Administrative Agent.

 

7.1.7

Keeping of Records and Books of Account.

The Borrowers shall, and shall cause each Subsidiary of the Borrowers to,
maintain and keep proper books of record and account which enable the Company to
issue its consolidated financial statements in accordance with GAAP and as
otherwise required by

100

--------------------------------------------------------------------------------

applicable Laws of any Official Body having jurisdiction over the Borrowers or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

7.1.8

Certificates of Beneficial Ownership and Other Additional Information.

Promptly following any request therefor, each Foreign Loan Party shall provide
to the Administrative Agent and the Lenders: (i) confirmation of the accuracy of
the information set forth in the most recent Certificates of Beneficial
Ownership provided to the Administrative Agent and Lenders, (ii) new
Certificates of Beneficial Ownership, in form and substance acceptable to
Administrative Agent and each Lenders, when the individual(s) to be identified
as a Beneficial Owner have changed, and (iii) such other information and
documentation as may reasonably be requested by Administrative Agent or any
Lender from time to time for purposes of compliance by Administrative Agent or
such Lender with applicable Laws (including without limitation the USA Patriot
Act and other "know your customer" and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

 

7.1.9

Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

 

7.1.10

Joinder of Guarantors and Borrowers.

Any Material Subsidiary of the Borrowers which is required to join this
Agreement as a Guarantor or any Subsidiary which elects to join this Agreement
as a Borrower pursuant to Section 7.2.9 shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder or Borrower Joinder, as applicable,
pursuant to which it shall join as a Guarantor or Borrower each of the Loan
Documents to which the Guarantors or Borrowers are parties; and (ii) documents
in substantially the forms described in Sections 6.1.1 through 6.1.4, 6.1.7 (or,
in the case of an English Borrower, Sections 6.1.1 through 6.1.3, 7.1.12 and
6.1.7; or in the case of a German Borrower, Sections 7.1.12 and 6.1.7; or, in
the case of a Luxembourg Borrower, Sections 7.1.12 and 6.1.7; or, in the case of
an Irish Borrower, Sections 6.1.1 through 6.1.3, 7.1.12 and 6.1.7) and 6.1.16,
modified as appropriate to relate to such Material Subsidiary.  The Loan Parties
shall deliver such items referred to in the preceding clauses (i) and (ii) to
the Administrative Agent (a) in connection with the formation of a domestic
Material Subsidiary, within ten (10) Business Days after the date of the filing
of such Subsidiary's articles of incorporation or constitution if the Subsidiary
is a corporation, the date of the filing of its certificate of limited
partnership if it is a limited partnership or the date of its organization if it
is an entity other than a limited partnership or corporation, (b) in connection
with the formation of a Material Subsidiary that is a Foreign Subsidiary, within
twenty (20) Business Days (or, in the case of the Project Satellite Acquisition,
forty-five (45) Business Days) after the date of the filing

101

--------------------------------------------------------------------------------

of such Subsidiary's articles of incorporation or constitution if the Subsidiary
is a corporation, the date of the filing of its certificate of limited
partnership if it is a limited partnership or the date of its organization if it
is an entity other than a limited partnership or corporation, (c) in connection
with the acquisition of a domestic Material Subsidiary, within ten (10) Business
Days of consummation of the acquisition transaction, (d) in connection with the
acquisition of a Material Subsidiary that is a Foreign Subsidiary, within twenty
(20) Business Days  (or, in the case of the Project Satellite Acquisition,
forty-five (45) Business Days) of consummation of the acquisition transaction,
or (e) in the event of any other occurrence or circumstance resulting in the
existence of a Material Subsidiary of the Borrowers, within ten (10) Business
Days of such Person becoming a Material Subsidiary of the Borrowers in the case
of a domestic Material Subsidiary and twenty (20) Business Days  (or, in the
case of the Project Satellite Acquisition, forty-five (45) Business Days) of
such Person becoming a Material Subsidiary in the case of a Material Subsidiary
that is a Foreign Subsidiary, provided that in each case the Administrative
Agent may permit additional time, not to exceed five (5) Business Days, for a
Material Subsidiary to comply with this Section 7.1.10.  Notwithstanding
anything herein to the contrary, in the case of any Guaranty of the Obligations
(whether pursuant to a Guarantor Joinder or otherwise) provided or to be
provided by a Foreign Subsidiary, such Guaranty shall be limited to the
Obligations of the Foreign Loan Parties.  Notwithstanding anything to the
contrary set forth in this Agreement including this Section 7.1.10, in no event
shall any Person be joined to this Agreement as a Foreign Borrower without the
prior written consent of the Administrative Agent and the Lenders (each such
consent not to be unreasonably withheld and with no such consent to be required
if the applicable proposed Foreign Borrower is incorporated, formed or organized
under the laws of the same jurisdiction as any then-existing Foreign Borrower).

 

7.1.11

Anti-Terrorism Laws; International Trade Law Compliance.

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or to any Loan Party's knowledge, through any third
party, will (A) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income
directly from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (D) use any
part of any of the proceeds of the Loans or any Letter of Credit to fund any
operations in, finance or facilitate any investments or activities in, or, make
any payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (c) the funds used to repay the Obligations will not be
derived from any unlawful activity, (d) each Covered Entity shall comply with
all Anti-Terrorism Laws, (e) each Covered Entity will maintain policies and
procedures reasonably designed to promote, and which are reasonably expected to
continue to promote, continued compliance with all Anti-Terrorism Laws in all
material respects, and (f) the Borrowers shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event; provided, in each case, that in relation to any German Loan Party,
compliance with any of the foregoing does not result in a violation of, or
conflict with, Section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung), Council Regulation (EC) No. 2271/96 or any similar
anti-boycott statute.  

102

--------------------------------------------------------------------------------

 

7.1.12

German, Luxembourg, English Borrowers and Irish Borrowers.

On or before the Closing Date, and such other times as may be required pursuant
to the provisions of this Agreement, the applicable Loan Parties shall complete
all of the following actions:

(1)

German Borrowers:

(i)Authorization.  The German Borrowers shall take all appropriate corporate
action required to authorize and ratify the execution and delivery of the Loan
Documents by the German Borrowers and the consummation of the transactions
thereunder by such German Borrowers.

(ii)Officer's Certificate.  Each of the German Borrowers shall deliver to the
Administrative Agent an officer's certificate in relation to each such German
Borrower in the form described in Section 6.1.2 as conformed to German market
standard and containing the attachments listed in clauses (i), (ii) and (iii) of
Section 6.1.2, which in relating to clauses (i) and (iii) thereof shall consist
of:  (a) an up-to-date extract from the commercial register
(Handelsregisterausdruck); (b) a copy of the current articles of association
(Satzung), or a copy of the current partnership agreement
(Gesellschaftsvertrag), as applicable; (c) if applicable, a copy of the current
shareholder list; (d) a copy of a resolution of the shareholders of such German
Borrower; and (e) if applicable, a copy of a resolution of the supervisory board
(Aufsichtsrat) and/or advisory board (Beirat) of each such German Borrower; in
the case of the preceding items (d) and (e) above, approving the terms of, and
the transactions contemplated by, this Agreement and the Loan Documents to which
each such German Borrower is or is to be a party and certifying that there have
not been passed any shareholders' resolutions or occurred other events which
have to be entered into the respective commercial register but are not yet
reflected by the commercial register extract referred to in (a) above.

(iii)Opinion of Counsel.  The German Borrowers shall deliver to the
Administrative Agent an opinion of their German counsel in a form acceptable to
the Administrative Agent which confirms the capacity of the German Borrowers in
execution and performance of the relevant Loan Documents, and confirms the
enforceability under the Laws of Germany of a judgment rendered against such
German Borrowers under the Laws of the United States.

(2)

Luxembourg Borrowers:

(i)

Authorization.  The Luxembourg Borrowers shall take all appropriate corporate
action required to authorize and ratify the execution and delivery of the Loan
Documents by the Luxembourg Borrowers and the consummation of the transactions
thereunder by such Luxembourg Borrowers.

(ii)

Officer's Certificate.  Each of the Luxembourg Borrowers shall deliver to the
Administrative Agent a duly authorized officer's certificate in relation to each
such Luxembourg Borrower in the form described in Sections 6.1.1 and 6.1.2 as
conformed to Luxembourg market standard and containing the attachments listed in
clauses (i), (ii) and (iii) of Section 6.1.2, which attachments shall consist
of:  (a) a copy of the current articles of association (statuts); (b) a copy

103

--------------------------------------------------------------------------------

of the resolutions of the board of managers (conseil de gérance) of such
Luxembourg Borrower, approving the terms of, and the transactions contemplated
by, this Agreement and the Loan Documents to which each such Luxembourg Borrower
is or is to be a party; (c) a specimen of the signatures of the managers of each
of the Luxembourg Borrowers; (d) an up-to-date extract delivered by the
Luxembourg trade and companies' register (Registre de commerce et des sociétés);
and (e) an up-to-date certificate of non-filing of a judiciary decision
delivered by the Luxembourg trade and companies' register (Registre de commerce
et des sociétés).

(iii)

Opinion of Counsel.  The Luxembourg Borrowers shall deliver to the
Administrative Agent an opinion of their Luxembourg counsel in a form acceptable
to the Administrative Agent which confirms the capacity of the Luxembourg
Borrowers in execution and performance of the relevant Loan Documents, and
confirms the enforceability under the Laws of Luxembourg of a judgment rendered
against such Luxembourg Borrowers under the Laws of the United States.

(3)

English Borrowers:

(i)Officer's Certificate.  Each of the English Borrowers shall deliver to the
Administrative Agent an officer's certificate in relation to each such English
Borrower in the form described in Sections 6.1.1 and 6.1.2 as conformed to
English market standard and containing as attachments copies of the current
memorandum and articles of association of each such English Borrower approving
the terms of, and the transactions contemplated by, this Agreement and the Loan
Documents to which each such English Borrower is or is to be a party.

(ii)Opinion of Counsel.  The English Borrowers shall deliver to the
Administrative Agent an opinion of its English counsel in a form acceptable to
the Administrative Agent which confirms the matters described in Section 6.1.4
with respect to the English Borrowers required to be confirmed by the
Administrative Agent, and confirms the enforceability under the Laws of England
and Wales of a judgment rendered against such English Borrowers under the Laws
of the United States.

(4)

Irish Borrowers:

(iii)Officer's Certificate.  Each of the Irish Borrowers shall deliver to the
Administrative Agent an officer's certificate in relation to each such Irish
Borrower in the form described in Sections 6.1.1 and 6.1.2 as conformed to Irish
market standard and including as attachments (to be certified as true, correct
and complete) (i) copies of the certificate of incorporation and constitution of
each such Irish Borrower; (ii) a copy of a resolution of the board of directors
of such Irish Borrower approving the terms of, and the transactions contemplated
by, this Agreement and the Loan Documents to which each such Irish Borrower is
or is to be a party and authorising a specified person or persons to execute
such documents on its behalf; (iii) a specimen of the signature of each person
authorised by the resolution referred to in part (ii), and certifying that the
transactions contemplated by this Agreement and the Loan Documents to which such
Irish Borrower is a party and the execution by it of such documents shall not
breach section 82 or section 239 of the Companies Act 2014 of Ireland.

104

--------------------------------------------------------------------------------

(iv)Opinion of Counsel.  The Irish Borrowers shall deliver to the Administrative
Agent an opinion of its Irish counsel in a form acceptable to the Administrative
Agent which confirms the matters described in Section 6.1.4 with respect to the
Irish Borrowers required to be confirmed by the Administrative Agent, and
confirms the enforceability under the Laws of Ireland of a judgment rendered
against such Irish Borrowers under the Laws of the United States.

 

7.1.13

Keepwell.

Each Qualified ECP Loan Party jointly and severally, subject to Section 10.18
(if applicable), (together with each other Qualified ECP Loan Party) hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party's obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.1.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.1.13, or otherwise under this Agreement or any
other Loan Document, voidable under applicable Law, including applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Loan Party under this
Section 7.1.13 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan
Documents.  Each Qualified ECP Loan Party intends that this Section 7.1.13
constitute, and this Section 7.1.13 shall be deemed to constitute, a guarantee
of the obligations of, and a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18(A)(v)(II)) of
the CEA.

 

7.1.14

Redemption/Cancellation of the 2012 Senior Notes.

The Borrowers shall use the proceeds of the Term Loans to redeem and repay in
full all outstanding Indebtedness under the 2012 Senior Notes and the 2012
Senior Notes shall promptly be cancelled thereafter.

 

7.2

Negative Covenants.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties' other Obligations (other than non-assessed contingent
reimbursement obligations) under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply with the following negative
covenants:

 

7.2.1

Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

105

--------------------------------------------------------------------------------

(i)Indebtedness under the Loan Documents;

(ii)existing Indebtedness as set forth on Schedule 7.2.1;

(iii)Indebtedness incurred pursuant to capitalized leases;

(iv)(a) the 2012 Senior Notes in a maximum principal amount outstanding not to
exceed $250,000,000.00 at any time (until repaid with the proceeds of the Term
Loan and cancelled), and (b) Additional Indebtedness in a maximum principal
amount outstanding not to exceed $50,000,000 at any time;

(v)Indebtedness secured by Purchase Money Security Interests;

(vi) Indebtedness among Loan Parties and their Subsidiaries (subject to
compliance with Section 7.2.4(v));

(vii)any (a) Lender Provided Hedge, (b) other Interest Rate, Currency and
Commodity Hedge or (c) Indebtedness under any Other Lender-Provided Financial
Services Product; in the case of clauses (a) and (b), to the extent for hedging
(rather than speculative) purposes;

(viii)Guaranties by the Loan Parties or their Subsidiaries of Indebtedness
permitted under this Section 7.2.1;

(ix)Reserved;

(x)unsecured Indebtedness incurred pursuant to or to finance a Permitted
Acquisition or to replace, refund or refinance any such Indebtedness (including
any Loans); provided that (x) the amount of such Indebtedness is not increased
at the time of such replacement, refunding or refinancing except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such replacement, refunding or
refinancing, and (y) after giving effect thereto, the Company shall be in
compliance with Section 7.2.6(ii)(f);

(xi)Indebtedness of the Receivables Entity under the, or in connection with a,
Permitted Accounts Receivable Program;

(xii)Reserved;

(xiii)Fox River OU2-5 Related Debt;

(xiv)refinancings, refundings, renewals or extensions of Indebtedness permitted
by

(a)clauses (ii) or (iv), provided that (x) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal

106

--------------------------------------------------------------------------------

to any existing commitments unutilized thereunder, and (y) unless otherwise
consented by the Administrative Agent, the terms relating to interest,
amortization, maturity, collateral (if any), recourse, and subordination (if
any), and other material terms of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, do not materially differ from those applicable
to the original Indebtedness permitted hereunder except to the extent necessary
to conform with prevailing market terms; or

(b)clauses (x) and (xiii), provided that (x) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (y) unless otherwise consented by the Administrative Agent, the
terms relating to interest, amortization, maturity, collateral (if any),
recourse, and subordination (if any), and other material terms of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, do not
materially differ from those applicable to the original Indebtedness permitted
hereunder except to the extent necessary to conform with prevailing market
terms;

(xv)unsecured Indebtedness not otherwise permitted under one of the sub-clauses
of this Section 7.2.1, in an aggregate amount outstanding at any time not to
exceed the sum of (x) $150,000,000.00 plus (y) without duplication, the
aggregate amount of Term Loans paid or prepaid pursuant to Section 2.15 or
Section 4.4.1; provided, however that the maturity date for any such unsecured
Indebtedness permitted pursuant to clause (y) above must be a date that is after
the Expiration Date (as determined at the time of the incurrence of such
Indebtedness); and

(xvi)secured Indebtedness and other secured obligations in an aggregate
principal amount not to exceed $30,000,000.00 outstanding at any time, to the
extent that the Liens securing such Indebtedness and other obligations are
otherwise permitted under Section 7.2.2.

 

7.2.2

Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

7.2.3

Reserved.

 

7.2.4

Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or

107

--------------------------------------------------------------------------------

limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, except:

(i)investments identified on Schedule 7.2.4 hereto;

(ii)trade credit extended on usual and customary terms in the ordinary course of
business;

(iii)loans or advances to employees, officers or directors in the ordinary
course of business in an aggregate principal amount not to exceed $2,000,000.00
at any time outstanding, provided that such loans and advances shall comply with
all applicable Law;

(iv)Permitted Investments;

(v)(a) investments, loans and advances by domestic Loan Parties and domestic
Non-Loan Party Subsidiaries to Foreign Loan Parties in an aggregate principal
amount for this clause (a) not to exceed $400,000,000.00 at any time
outstanding, (b) investments, loans and advances by Foreign Loan Parties or
domestic Loan Parties to Foreign Non-Loan Party Subsidiaries in an aggregate
principal amount for this clause (b) not to exceed $50,000,000.00 at any time
outstanding; (c) investments, loans and advances by Foreign Loan Parties to
Foreign Loan Parties or to a Foreign Non-Loan Party Subsidiary that will become
a Foreign Loan Party after giving effect to such investment, loan or advance,
and investments, loans and advances by Foreign Non-Loan Party Subsidiaries to
other Foreign Non-Loan Party Subsidiaries; (d) other loans and advances by
domestic Loan Parties to Foreign Loan Parties, in excess of the maximum amount
specified in clauses (a) above, so long as the Loan Parties have pledged to the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Pledged Loans pursuant to and otherwise in compliance with Section 10.19;
(e) investments, loans and advances to domestic Non-Loan Parties in an aggregate
principal amount not to exceed $25,000,000.00 at any time outstanding; and (f)
investments, loans and advances to Loan Parties which are not Foreign Loan
Parties;

(vi)Permitted Acquisitions;

(vii)loans and investments in connection with a Permitted Accounts Receivable
Program;

(viii)additional investments, loans and advances (expressly excluding loans or
advances expressly permitted under Section 7.2.4(v) above), to or in: (a) Loan
Parties; or (b) other Persons, provided that such investment, loans and advances
in other Persons, measured at the time of the making thereof (determined without
regard to any write-down or write-offs thereof and net of cash payments of
principal in the case of loans and cash equity returns, whether as a dividend or
a redemption in the case of equity investments), do not exceed in the aggregate
the greater of $60,000,000.00 and 5% of Consolidated Total Assets as determined
as of the most recent fiscal year and for which financial statements are
required to be delivered hereunder;

(ix)receivables, prepaid expenses or deposits owing to the Borrowers or any
receivables, prepaid expenses, deposits or advances to suppliers, in each case
if created,

108

--------------------------------------------------------------------------------

acquired or made in the ordinary course of business and payable or dischargeable
in accordance with customary trade terms;

(x)Guaranties by the Loan Parties of Indebtedness of (a) other Loan Parties and
(b) other Non-Loan Party Subsidiaries, to the extent such Guaranties are
permitted under Section 7.2.1; and

(xi)debt securities, seller notes and other similar investments made as a result
of the receipt of partial non-cash consideration from a sale of assets which is
permitted hereunder (excluding sales of timberland).

 

7.2.5

Dividends and Related Distributions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to make or pay, or agree to become or remain liable to make or pay, any
Restricted Payment unless no Material Event of Default exists or would be caused
thereby except for (a) dividends or other distributions payable to a Loan Party
or a Non-Loan Party Subsidiary, provided that Loan Parties may only make
dividends and distributions to Non-Loan Party Subsidiaries to the extent a
dividend or distribution in a corresponding amount is also made (concurrently or
immediately thereafter) from the recipient Non-Loan Party Subsidiary to a Loan
Party; (b) dividend payments or other distributions payable solely in the common
stock or other common equity interests of such Person; (c) in the ordinary
course of business or consistent with past practices, repurchase, retire or
otherwise acquire for value equity interests (including any restricted stock or
restricted stock units) held by any present, future or former employee,
director, officer or consultant (or any Affiliate, spouse, former spouse, other
immediate family member, successor, executor, administrator, heir, legatee or
distributee of any of the foregoing) of the Company or any of its Subsidiaries
pursuant to any employee, management or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, officer or consultant of the Company or any Subsidiary; (d) the
proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers; (e) dividends permitted to be made hereunder
within sixty (60) days of the date of declaration thereof; and (f) other
Restricted Payments in an aggregate amount not to exceed $5,000,000.00 in any
fiscal year; subject, in each case, subject to compliance with Section 7.2.8.

 

7.2.6

Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become the subject of an
examinership or a party to any merger, amalgamation or consolidation, or divide
into two or more entities, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock or other equity interests of
any other Person, and further provided that

(i)(a) any Loan Party other than the Company or any Non-Loan Party Subsidiary
may consolidate or merge into, or amalgamate with, another Loan Party or
Non-Loan Party Subsidiary, (b) any Loan Party may acquire whether by purchase,
merger, amalgamation, lease or otherwise, all or substantially all of the assets
or capital stock or other equity interests of another Loan Party (other than the
Company) or a Non-Loan Party Subsidiary, and (c) any Non-

109

--------------------------------------------------------------------------------

Loan Party Subsidiary may acquire, whether by purchase, merger, amalgamation,
lease or otherwise, all or substantially all of the assets or capital stock or
other equity interests of a Loan Party (other than the Company) or another
Non-Loan Party Subsidiary, in each case subject to compliance with
Sections 7.2.4, 7.2.9 and 7.2.18, and

(ii)any Loan Party may acquire, whether by purchase or by merger or
amalgamation, (x) all of the ownership interests of any other Person or
(y) substantially all of assets of another Person or of a business or division
of any other Person (each (including, subject to compliance with
Section 7.2.6(iv) and for the avoidance of doubt, the Project Satellite
Acquisition) a "Permitted Acquisition"), provided that each of the following
requirements is met:

(a)if any Loan Party acquires the ownership interests in such Person, such
Person shall, if required pursuant to Section 7.2.9, execute a Borrower Joinder
or Guarantor Joinder and join this Agreement as a Borrower or Guarantor pursuant
to Section 7.1.10 and otherwise comply with Section 7.1.10 within the time
periods set forth therein (including any extended time period applicable
thereunder);

(b)the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;  

(c)the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
similar as or complimentary to one or more line or lines of business conducted
by the Loan Parties and shall comply with Section 7.2.10;

(d)(i) with respect to any Permitted Acquisition that is not a Limited Condition
Acquisition, no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition, and (ii) with
respect to any Limited Condition Acquisition, as of the date the Limited
Condition Acquisition Agreement is executed, no Potential Default or Event of
Default is in existence or would occur after giving effect to such acquisition,
and as of the date of consummation of such Limited Condition Acquisition, no
Event of Default described in Sections 8.1.1, 8.1.15 or 8.1.16 shall have
occurred and be continuing;

(e)the Company shall demonstrate that the Borrowers shall be in pro forma
compliance with the covenants contained in Sections 7.2.15 and 7.2.16 after
giving effect to such Permitted Acquisition (including in such computation,
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition and including income earned or expenses incurred by the
Person, business or assets to be acquired as more fully provided herein) by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in substantially the form of Exhibit 7.2.6 evidencing such pro forma
compliance; provided that, in the case of any Limited Condition Acquisition, the
then applicable covenant levels as set forth in Sections 7.2.15 and 7.2.16 may,
at the election of the Borrowers, be calculated as of the date the Limited
Condition Acquisition Agreement is entered into, as if the

110

--------------------------------------------------------------------------------

acquisition and other pro forma events in connection therewith were consummated
on such date (the Borrowers' election to exercise such option in connection with
any Limited Condition Acquisition, an "LCA Election");

(f)other than with respect to the Project Satellite Acquisition, if the Leverage
Ratio (after taking into account the pro forma effect of the Permitted
Acquisition) is in excess of (i) 3.75 to 1.00 if such Permitted Acquisition
occurs at a time when no Material Acquisition Period is applicable or (ii) 4.25
to 1.00 if such Permitted Acquisition occurs during a Material Acquisition
Period, then Required Lenders shall have consented in writing thereto prior to
its consummation;

(g)the Loan Parties deliver such updates to Schedules required under
Sections 5.3 and 6.3;

(h)the acquisition or transaction does not breach Section 82 of the Companies
Act 2014 of Ireland; and

(i)the Loan Parties shall deliver to the Administrative Agent at least five (5)
Business Days before consummation of such Permitted Acquisition a copy of the
definitive acquisition agreement(s) relating to such Permitted Acquisition,
including all schedules and exhibits thereto, together with such other
information about such Person and its assets as the Administrative Agent may
reasonably require;

(iii)any Subsidiary of the Company may liquidate, dissolve or wind-up its
affairs, including any such change necessary to consummate a transaction
permitted elsewhere under this Section 7.2.6, provided that (a) any liquidation,
winding up or dissolution of a Loan Party relating to a disposition of its
assets to a Non-Loan Party Subsidiary shall comply with Sections 7.2.4, 7.2.7
and 7.2.9, (b) at least five (5) Business Days' prior written notice detailing
such proposed action shall be delivered by the Company to the Administrative
Agent and the Lenders if such proposed action relates to a Loan Party or its
assets, and (c) no such action that would be materially adverse to the Lenders
may be taken without obtaining the prior written consent of the Required
Lenders; and

(iv)subject to compliance with the applicable requirements contained in
Section 7.2.6(ii), the Loan Parties and their Subsidiaries may consummate the
Project Satellite Acquisition in accordance with the terms of the Project
Satellite Purchase Agreement.

Notwithstanding anything set forth herein to the contrary, any determination in
connection with a Limited Condition Acquisition as to the accuracy of
representations and warranties or as to the occurrence or absence of any
Potential Default or Event of Default hereunder as of the date the applicable
Limited Condition Acquisition Agreement (rather than the date of consummation of
the applicable Limited Condition Acquisition), shall not be deemed to constitute
a waiver of or consent to any breach of representations and warranties hereunder
(to the extent actually made) or any Potential Default or Event of Default
hereunder that may exist at the time of consummation of such Limited Condition
Acquisition.

111

--------------------------------------------------------------------------------

 

7.2.7

Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except for the following:

(i)transactions involving the sale of inventory in the ordinary course of
business;

(ii)any sale, transfer or lease of assets in the ordinary course of business
which are obsolete, worn out or no longer necessary or required in the conduct
of such Loan Party's or such Subsidiary's business;

(iii)any sale, transfer or lease of assets by (a) one Loan Party or a Non-Loan
Party Subsidiary, to a Loan Party, (b) a Non-Loan Party Subsidiary to another
Non-Loan Party Subsidiary, or (c) a Loan Party to a Non-Loan Party Subsidiary,
so long as the aggregate market value of such sales, transfers or leases of
assets by Loan Parties to Non-Loan Party Subsidiaries does not exceed 5% of
Consolidated Total Assets at any time, subject in each case to compliance with
Sections 7.2.4, 7.2.5, 7.2.8 and 7.2.18;

(iv)sales or other transfers of accounts receivables and related rights of the
Company and its Subsidiaries pursuant to or in connection with a Permitted
Accounts Receivable Program;

(v)any sale, transfer or lease of assets not listed in clauses (i) through (iv)
above provided that (A) no Event of Default shall exist or shall result from
such disposition, (B) the aggregate net book value of all assets so sold by the
Loan Parties and their Subsidiaries pursuant to this clause (v) shall not exceed
in any fiscal year 10% of the Consolidated Total Assets measured as of the end
of the previous fiscal year (such 10% figure shall be referred to as
"Availability"), provided that to the extent that such value of assets sold,
transferred or leased is less than Availability in such fiscal year (the
difference being, the "Unused Portion"), such Unused Portion may be carried over
to the next fiscal year (but not to subsequent fiscal years) and increase
Availability in such next fiscal year by such amount, provided further that the
aggregate net book value of all assets sold, transferred or leased in any two
consecutive fiscal years may not exceed 20% of Consolidated Total Assets
measured at the beginning of such two-consecutive fiscal year period, and (C)
the net cash proceeds (as reasonably estimated by the Company) are applied as a
mandatory prepayment of the Loans to the extent required in accordance with the
provisions of Section 4.5.2 above;

(vi)any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders so long as the net cash proceeds (as reasonably estimated by
the Company) are applied as a

112

--------------------------------------------------------------------------------

mandatory prepayment of the Loans to the extent required in accordance with the
provisions of Section 4.5.2 above;

(vii)any sale of timberland properties;

(viii)any sale, conveyance, assignment, transfer, lease or disposition of assets
among the Company and its Subsidiaries to the extent permitted under
Section 7.2.1, 7.2.2, 7.2.4, 7.2.5 or 7.2.6;

(ix)the Project Spartan Disposition in accordance with the terms of the Project
Spartan Purchase Agreement so long as the net cash proceeds of such disposition
are applied to repay the then outstanding Revolving Credit Loans on or before
the date that is thirty (30) Business Days following the date of the
consummation of the Project Spartan Disposition (and with it being understood
and agreed that any of such net cash proceeds in excess of the amount required
to repay in full the outstanding Revolving Credit Loans may be retained by the
Company); and

(x)sales or other transfers of accounts receivables and related rights of the
Company and its Subsidiaries pursuant to or in connection with a Permitted
Supply Chain Finance Program.

 

7.2.8

Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person other than another Loan Party) unless such transaction (i) is
not otherwise prohibited by this Agreement, (ii) is entered into in the ordinary
course of business or upon fair and reasonable arm's-length terms and
conditions, and is in accordance with all applicable Law, and, as applicable, is
permitted by Section 7.2.1, 7.2.2, 7.2.4, 7.2.5, 7.2.6 or 7.2.7, (iii) involves
any employment agreement entered into by the Company or any of the Subsidiaries
in the ordinary course of business, or (iv) is in existence as of the Closing
Date and is disclosed in the Company's Report on Form 10-K as filed with the SEC
for fiscal year 2017.

 

7.2.9

Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Material Subsidiaries other
than:  (i) subject to Section 10.18 for the avoidance of doubt (if applicable),
any Foreign Subsidiary which has joined this Agreement as a Guarantor or a
Borrower on the Closing Date, or so joins this Agreement after the Closing Date,
pursuant to and in compliance with Section 7.1.10; (ii) any other Material
Subsidiary (except for the Receivables Entity) which has joined this Agreement
as a Guarantor or a Borrower on the Closing Date; or (iii) any other Material
Subsidiary formed, acquired or in existence after the Closing Date (except for
the Receivables Entity) which joins this Agreement as a Guarantor or a Borrower
pursuant to and in compliance with Section 7.1.10; provided that a Subsidiary of
the Company which is not a Material Subsidiary may opt to join this Agreement as
a Guarantor or a Borrower pursuant to and in compliance with Section 7.1.10.

113

--------------------------------------------------------------------------------

 

7.2.10

Continuation of or Change in Business.

Each of the Loan Parties will not, nor will it permit any of its Subsidiaries
to, alter the character of the business of the Loan Parties and their
Subsidiaries, taken as a whole, in any material respect from that conducted as
of the Closing Date.

 

7.2.11

Plans and Benefit Arrangements.

Assuming the representations of each of the Lenders set forth in Section 10.21
are true, none of the Loan Parties shall engage in a Prohibited Transaction with
any Plan, Benefit Arrangement or Multiemployer Plan which, alone or in
conjunction with any other circumstances or set of circumstances would result in
liability under ERISA or otherwise violate ERISA, provided that it shall not be
deemed to be a violation of this Section 7.2.11 if any engagement in a
Prohibited Transaction would not result in fines or penalties that in the
aggregate would reasonably be expected to result in a Material Adverse Change.

 

7.2.12

Fiscal Year.

The Company shall not, and shall not permit any Loan Party to, change its fiscal
year from the twelve-month period beginning January 1 and ending December 31.

 

7.2.13

Issuance of Stock.

None of the Subsidiaries of the Company shall issue any additional shares of its
capital stock or any options, warrants or other rights in respect thereof,
except as may be permitted under Sections 7.2.4 and 7.2.5.

 

7.2.14

Changes in Organizational Documents.

Each of the Loan Parties shall not amend, modify or change its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), constitution, by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents in any manner materially adverse to the interests
of the Lenders without obtaining the prior written consent of the Required
Lenders.

 

7.2.15

Maximum Leverage Ratio.

The Borrowers shall not permit the Leverage Ratio, measured as of the end of
each fiscal quarter, to exceed 4.00 to 1.00; provided, that (a) during the
period of four (4) consecutive fiscal quarters immediately following the
consummation of a Material Acquisition (commencing with the fiscal quarter in
which such Material Acquisition occurs), the Company may elect, with prior
notice to the Administrative Agent to increase the preceding ratio to 4.50 to
1.00  (a "Material Acquisition Period") (with it being understood and agreed
that as of the Closing Date a Material Acquisition Period is in existence as a
result of the consummation of a Material Acquisition under the Prior Credit
Agreement); and (b) immediately after the end of a Material Acquisition Period,
the maximum Leverage Ratio shall automatically revert to 4.00 to 1.00; provided
however that if the Company consummates an additional Material Acquisition

114

--------------------------------------------------------------------------------

during a Material Acquisition Period the Company may elect an additional
Material Acquisition Period (commencing with the quarter in which such
additional Material Acquisition occurs) during such existing Material
Acquisition Period so long as the Company has demonstrated that the maximum
Leverage Ratio did not exceed 4.00 to 1.00 for the most recently ended full
fiscal quarter during such existing Material Acquisition Period.

 

7.2.16

Minimum Interest Coverage Ratio.

The Borrowers shall not permit the ratio (the "Interest Coverage Ratio") of
Consolidated EBITDA to consolidated interest expense of the Company and its
Subsidiaries, measured as of the end of each fiscal quarter, for the four (4)
fiscal quarters then ended, to be less than 3.50 to 1.0.

 

Reserved.



  

 

7.2.18

Receivables Entities.

The Loan Parties covenant as follows:  (i) each Permitted Accounts Receivable
Program shall be entered into by a Subsidiary of the Company which is wholly
owned by the Company (directly or indirectly) and which engages in no activities
other than in connection with the financing of accounts receivables of the
Designated Credit Parties pursuant to a Permitted Accounts Receivable Program (a
"Receivables Entity") and which is designated as such by the Company as provided
below in this Section; (ii) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Entity (a) shall be
guaranteed by the Company or any other Subsidiary of the Company (excluding
guarantees of obligations pursuant to Standard Securitization Undertakings),
(b) shall be recourse to or obligate the Company or any other Subsidiary of the
Company in any way other than pursuant to Standard Securitization Undertakings,
or (c) shall subject any property or asset of the Company or any other
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; and (iii)  no portion of the Indebtedness or any other obligations
(contingent or otherwise) (a) shall be guaranteed by the Company or any other
Subsidiary of the Company, (b) shall be recourse to or obligate the Company or
any other Subsidiary of the Company in any way, or (c) shall subject any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than as contemplated in the preceding clause (iii)(b).  The Company may
designate any Subsidiary as a "Receivables Entity" hereunder by delivered to the
Administrative Agent a certificate of the Company executed by a Responsible
Officer certifying that such Subsidiary meets the requirements to be a
Receivables Entity set forth in subsection (i) above.  

 

7.3

Reporting Requirements.

The Loan Parties, jointly and severally, subject to Section 10.18 (if
applicable), covenant and agree that until payment in full of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties' other Obligations (other than non-assessed contingent

115

--------------------------------------------------------------------------------

reimbursement obligations) and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Lenders:

 

7.3.1

Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days (or
any such earlier date as may be mandated by the SEC) after the end of each of
the first three fiscal quarters in each fiscal year, financial statements of the
Company and its Subsidiaries, consisting of a consolidated balance sheet as of
the end of such fiscal quarter and related consolidated statements of income and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by a Responsible Officer of the Company as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.  The Loan Parties will be deemed to have complied
with the delivery requirements of this Section 7.3.1 if within forty-five (45)
days (or any such earlier date as may be mandated by the SEC) after the end of
its fiscal quarter, the Company delivers to the Administrative Agent and each of
the Lenders a copy of its Form 10-Q as filed with the SEC and the financial
statements contained therein meets the requirements described in this Section.

 

7.3.2

Annual Financial Statements.

As soon as available and in any event within ninety (90) days (or any such
earlier date as may be mandated by the SEC) after the end of each fiscal year of
the Company and its Subsidiaries, financial statements of the Company consisting
of a consolidated balance sheets as of the end of such fiscal year, and related
consolidated statements of income, consolidated retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.  The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.2 if within ninety (90) days (or any such
earlier date as may be mandated by the SEC) after the end of its fiscal year,
the Company delivers to the Administrative Agent and each of the Lenders a copy
of its Annual Report and Form 10-K as filed with the SEC and the financial
statements and certification of public accountants contained therein meets the
requirements described in this Section.  The Loan Parties shall deliver with
such financial statements and certification by their accountants (i) a
certificate to be delivered pursuant to Section 7.3.3 with respect to such
financial statements and (ii) any management letters of such accounts addressed
to the Company.

116

--------------------------------------------------------------------------------

 

7.3.3

Certificate of the Company.

Concurrently with the financial statements the Company furnished to the
Administrative Agent and to the Lenders pursuant to Sections 7.3.1 and 7.3.2, a
certificate (each a "Compliance Certificate") of the Company signed by a
Responsible Officer of the Company, in the form of Exhibit 7.3.3, to the effect
that, except as described pursuant to Section 7.3.4, (i) the representations and
warranties of the Loan Parties contained in Section 5 and in the other Loan
Documents are true in all material respects on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which expressly relate solely to an earlier date or time), (ii) no Event of
Default or Potential Default exists and is continuing on the date of such
certificate and (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Sections 7.2.15 and 7.2.16.

 

7.3.4

Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by a Responsible
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

7.3.5

Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which involve a claim or
series of claims in excess of $15,000,000.00 or which if adversely determined
would constitute a Material Adverse Change.

 

7.3.6

Notice of Change in Debt Rating.

Within three (3) Business Days after Standard & Poor's or Moody's announces a
change in the Company's Debt Rating, notice of such change.  The Company, on
behalf of the Loan Parties, will deliver, together with such notice, a copy of
any written notification which the Company received from the applicable rating
agency regarding such change of Debt Rating.

 

7.3.7

Certain Events.

Written notice to the Administrative Agent:

(i)at least ten (10) Business Days prior thereto (or such shorter period as the
Administrative Agent may agree), with respect to (A) any proposed sale or
transfer of assets for value for a single transaction in excess of
$10,000,000.00, in each case, pursuant to Section 7.2.7(iii)(c) or (v); and
(B) any proposed sale or transfer of assets pursuant to Section 7.2.7(vi), and

(ii)within the time limits set forth in Section 7.2.14, any amendment to the
constitutional or organizational documents of any Loan Party.

117

--------------------------------------------------------------------------------

 

7.3.8

Budgets, Forecasts, Other Reports and Information.

The following documents (1) upon the request of the Administrative Agent for so
long as the Company is obligated to publicly file the reports listed below with
the SEC, or (2) promptly upon their becoming available to the Company (without
any such request by the Administrative Agent) in the event that the Company
shall cease to be so obligated to publicly file such reports:

(i)any reports including management letters submitted to the Company by
independent accountants in connection with any annual, interim or special audit,

(ii)any reports, notices or proxy statements generally distributed by the
Company to its stockholders on a date no later than two (2) Business Days after
the date supplied to such stockholders,

(iii)regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Company with the SEC,

(iv)a copy of any order in any proceeding to which the Company or any of its
Subsidiaries is a party issued by any Official Body, and

(v)such other reports and information as any of the Lenders, through the
Administrative Agent, may from time to time reasonably request.

Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (ii) or (iii) above or pursuant to
Sections 7.3.1 and 7.3.2 shall be deemed to have been furnished to the
Administrative Agent and each Lender, if the Company has issued a notice of
Website Posting in accordance with Section 10.6 specific to such type of
financial statement, report, proxy statement or other material, on the date that
the Company posts such financial statement, report, proxy statement or other
material on the SEC's website at www.sec.gov or on the Company's website at
www.glatfelter.com; provided that the Company will furnish paper copies of such
financial statement, report, proxy statement or material to the Administrative
Agent or any Lender that so requests, by notice to the Company, that the Company
do so, until the Company receives notice from the Administrative Agent or such
Lender, as applicable, to cease delivering such paper copies.

 

7.3.9

Notices Regarding Plans and Benefit Arrangements.

7.3.9.1Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the IRS,
Department of Labor or the PBGC with respect thereto) of:

(i)any ERISA Event with respect to the Loan Parties or any other member of the
ERISA Group,

118

--------------------------------------------------------------------------------

(ii)any Prohibited Transaction which could subject the Loan Parties to a
material civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder,

(iii)any cessation of operations (by the Loan Parties or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA, or

(iv)a failure by the Loan Parties or any other member of the ERISA Group to make
a payment to a Plan required to avoid imposition of a Lien under Section 303(k)
of ERISA.

7.3.9.2Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the Loan
Parties or any other member of the ERISA Group of the PBGC's intent to terminate
any Plan administered or maintained by the Loan Parties or any member of the
ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Lender each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by the Loan Parties or any other member
of the ERISA Group, and schedules showing the amounts contributed to each such
Plan by or on behalf of the Loan Parties or any other member of the ERISA Group
in which any of their personnel participate or from which such personnel may
derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Loan Parties or any other member of the ERISA Group with the
Employee Benefit Security Administration.

7.3.9.3Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

7.3.10

Schedule of Loans and Investments.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Company, a schedule setting forth any loans and advances
permitted under Sections 7.2.4(v)(a), 7.2.4(v)(b), 7.2.4(v)(d) and 7.2.4(v)(e)
during such fiscal year.

8.DEFAULT

 

8.1

Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

119

--------------------------------------------------------------------------------

 

8.1.1

Payments Under Loan Documents.

The Borrowers shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when due or shall fail to
pay any interest on any Loan, Reimbursement Obligation or Letter of Credit
Borrowing or any other amount owing hereunder or under the other Loan Documents
within three (3) Business Days after such interest or other amount becomes due
in accordance with the terms hereof or thereof;

 

8.1.2

Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished (provided, that with respect to
a breach of Section 5.1.23, in relation to a German Loan Party this would not
result in a violation of, or conflict with, Section 7 of the German Foreign
Trade Ordinance (Außenwirtschaftsverordnung), Council Regulation (EC) No.
2271/96 or any similar anti-boycott statute);

 

8.1.3

Reserved.

 

8.1.4

Breach of Negative Covenants and Certain Affirmative Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 7.1.6, 7.1.11(a), 7.1.11(b)(D) or 7.2;

 

8.1.5

Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of twenty (20) Business Days
after any Responsible Officer of any Loan Party has actual knowledge of the
occurrence thereof;

 

8.1.6

Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $15,000,000.00 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not, but in any event not beyond thirty (30) days) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;

120

--------------------------------------------------------------------------------

 

8.1.7

Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of
$15,000,000.00 in the aggregate shall be entered against any Loan Party by a
court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of forty-five (45) days
from the date of entry;

 

8.1.8

Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against any Loan Party executing the same or such party's successors
and assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby, or the
validity or enforceability of any of the Loan Documents shall in any way be
challenged or contested;

 

8.1.9

Proceedings Against Assets.

Assets of the Loan Parties' or any of their Subsidiaries are attached, seized,
levied upon or subjected to a writ or distress warrant or other similar process;
or such come within the possession of any receiver, trustee, custodian, assignee
for the benefit of creditors or other similar official and the fair market value
of such assets are in excess of $15,000,000.00 in the aggregate and the same is
not cured within forty-five (45) days thereafter;

 

8.1.10

Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $15,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties' or any of their Subsidiaries' assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any other
Official Body, or any taxes or debts in excess of $15,000,000.00 owing at any
time or times hereafter to any one of these becomes payable and the same is not
paid or bonded within forty-five (45) days after the same becomes payable;

 

8.1.11

Inability to Pay.

Any Loan Party or any Material Subsidiary of a Loan Party admits in writing its
inability to pay its debts as they mature;

 

8.1.12

Events Relating to Plans and Benefit Arrangements.

An ERISA Event occurs with respect to a Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of
$15,000,000.00;

121

--------------------------------------------------------------------------------

 

8.1.13

Cessation of Business.

Any Loan Party ceases to conduct its business as contemplated, except as
expressly permitted under Sections 7.2.6 or 7.2.7, or any Loan Party or
Subsidiary of a Loan Party is enjoined, restrained or in any way prevented by
court order from conducting all or any material part of its business and such
injunction, restraint or other preventive order is not dismissed within thirty
(30) days after the entry thereof;

 

8.1.14

Change of Control.

(i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired,
after the Closing Date, beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the SEC under said Act) 35.00% or more of the voting
capital stock of P. H. Glatfelter Company; or (ii) within a period of twelve
(12) consecutive calendar months, individuals who were directors of the Company
on the first day of such period (together with any new directors whose election
by the board of directors of the Company or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors as of the first day of
such period or whose election or nomination for election was previously so
approved) shall cease to constitute a majority of the board of directors of the
Company;

 

8.1.15

Involuntary Proceedings.

A case or proceeding shall have been instituted in a court having jurisdiction
in the premises seeking a decree or order for relief in respect of any Loan
Party, Material Subsidiary or group of Subsidiaries which, if their assets were
aggregated in a single Subsidiary, would meet the requirements to be a Material
Subsidiary, in an involuntary case or proceeding under any applicable
bankruptcy, insolvency, examinership, reorganization or other similar Law now or
hereafter in effect, or for the appointment of a receiver, liquidator, examiner,
assignee, custodian, trustee, sequestrator, conservator or similar official of
any such Person or group of Persons for any substantial part of its or their
property, or for the winding-up, examinership or liquidation of its or their
affairs, and such case or proceeding shall remain undismissed or unstayed and in
effect for a period of forty-five (45) consecutive days or such court shall
enter a decree or order granting any of the relief sought in such proceeding;
or  

 

8.1.16

Voluntary Proceedings.

Any Loan Party, Material Subsidiary or group of Subsidiaries which, if their
assets were aggregated in a single Subsidiary, would meet the requirements to be
a Material Subsidiary, shall commence a voluntary case or proceeding under any
applicable bankruptcy, insolvency, examinership, reorganization or other similar
Law now or hereafter in effect, shall consent to the entry of an order for
relief in an involuntary case or proceeding under any such Law, or shall consent
to the appointment or taking possession by a receiver, liquidator, examiner,
assignee, custodian, trustee, sequestrator, conservator or other similar
official of itself or themselves or for any substantial part of its or their
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its or their debts as they become due, or

122

--------------------------------------------------------------------------------

shall take any action in furtherance of any of the foregoing (without limiting
the generality of the above, in the case of a Loan Party organized under the
Laws of Germany, the application for commencement of any insolvency proceeding
(Insolvenzantrag) shall have been filed and in the case of a Loan Party
organized under the Laws of Luxembourg, the application for commencement of any
insolvency proceeding (procédure de faillite) shall have been filed).

 

8.2

Consequences of Event of Default.

 

8.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.14 shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans hereunder and the Issuing Lender shall be under
no obligation to issue Letters of Credit, as the case may be, and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness and Obligations of the Borrowers to the Lenders hereunder
and thereunder to be forthwith due and payable, and the same shall (subject to
Section 10.18 for the avoidance of doubt, if applicable) thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require any Borrowers to, and
such Borrowers shall thereupon, deposit in a non-interest-bearing account with
the Administrative Agent, as cash collateral for Borrowers' Obligations under
the Loan Documents, an amount equal to the maximum amount currently or at any
time thereafter available to be drawn on all outstanding Letters of Credit, and
each Borrower will pledge to the Administrative Agent and the Lenders, and will
grant to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Obligations.  Upon the curing of all existing
Events of Default to the satisfaction of the Required Lenders, the
Administrative Agent shall return such cash collateral to the Borrowers (or
applicable Borrowers, as the case may be); and

 

8.2.2

Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Sections 8.1.15 or 8.1.16 shall occur,
the Lenders shall be under no further obligations to make Loans or issue Letters
of Credit hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness and Obligations of the Borrowers to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and

 

8.2.3

Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 9.9 and any branch, Subsidiary or Affiliate of such Lender
or participant anywhere in the

123

--------------------------------------------------------------------------------

world shall have the right, in addition to all other rights and remedies
available to it, without notice to such Loan Party except as provided herein, to
set-off (subject to Section 10.18 for the avoidance of doubt, if applicable)
against and apply to the then unpaid balance of all the Loans and all other
Obligations of the Borrowers and the other Loan Parties hereunder or under any
other Loan Document any debt owing to, and any other funds held in any manner
for the account of, a Borrower or such other Loan Party by such Lender or
participant or by such branch, Subsidiary or Affiliate, including all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or hereafter maintained by a
Borrower or such other Loan Party for its own account (but not including funds
held in custodian or trust accounts) with such Lender or participant or such
branch, Subsidiary or Affiliate, and each Lender and the Administrative Agent
agrees to promptly notify the Borrowers after such set-off, provided that the
failure to give any such notice shall not affect the validity of such set-off
and application.  Such right shall exist whether or not any Lender or the
Administrative Agent shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of a Borrower or such other Loan Party is or are matured or unmatured
and regardless of the existence or adequacy of any collateral, Guaranty or any
other security, right or remedy available to any Lender or the Administrative
Agent; and

 

8.2.4

Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Obligations pursuant
to any of the foregoing provisions of this Section 8.2, the Administrative
Agent, on behalf of the Lenders, if any Lender is owed any amount with respect
to the Obligations, may proceed to protect and enforce the Lenders' rights by
suit in equity, action at law and/or other appropriate proceeding, whether for
the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, receiver and manager,
interim receiver or other similar official, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Administrative Agent, on behalf of
the Lenders; and

 

8.2.5

Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from the exercise of any remedy by the Administrative Agent, shall be applied as
follows:

(i)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

124

--------------------------------------------------------------------------------

(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Hedges and Other Lender-Provided Financial Service
Products, ratably among the Lenders, the Issuing Lender, and the Lenders or
Affiliates of Lenders which provide Lender Provided Hedges and Other Lender
Provided Financial Service Products, in proportion to the respective amounts
described in this clause Fourth held by them;

(v)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi)Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 8.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party's collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 8.2.5.

 

8.2.6

Enforcement of Remedies.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 8.2 for the benefit of all
the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 8.2.3
(subject to the terms of Section 9.9), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Relief

125

--------------------------------------------------------------------------------

Proceeding; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to this Section 8.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 9.9, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

9.THE ADMINISTRATIVE AGENT

 

9.1

Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 9 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

9.2

Rights as a Lender.  

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

9.3

Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 9 shall apply to any such
sub agent and to the Related Parties of the Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.4

Non-Reliance on Administrative Agent and Other Lenders.  

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit

126

--------------------------------------------------------------------------------

analysis and decision to enter into this Agreement.  Each Lender and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.5

No Other Duties, etc.  

Anything herein to the contrary notwithstanding, none of the joint lead
arranger, joint bookrunner, syndication agent and documentation agent titles
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

 

9.6

Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

127

--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.7

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.8

Calculations.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement.  In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrowers and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Effective Rate or the Overnight
Rate if such computation relates to a Revolving Credit Loan made in an Optional
Currency.

 

9.9

Sharing of Payments.

If any Lender shall, by exercising any right of setoff, counterclaim or banker's
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender's receiving payment of a proportion of the aggregate amount

128

--------------------------------------------------------------------------------

of its Loans and accrued interest thereon or other such obligations greater than
the pro-rata share of the amount such Lender is entitled thereto, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)the provisions of this Section 9.9 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents as in effect from time to time or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section 9.9 shall apply).

Each Loan Party agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of payment (including
setoff, but subject to Section 8.2.3) with respect to such participation as
fully as if such Lender were a direct creditor of each Loan Party in the amount
of such participation.

 

9.10

Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrowers (so long as no Event of Default has occurred and is continuing),
to appoint a successor, such approval not to be unreasonably withheld or
delayed.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent with, if no Event of Default is
occurring, the approval of the Company in its reasonable discretion without
unreasonable delay; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment (or been approved for such appointment pursuant to the terms
hereof), then such resignation shall nonetheless become effective in accordance
with such notice and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and

129

--------------------------------------------------------------------------------

determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 9.10.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 9 and
Section 9.10 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 9.10, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall, to the extent it will be the replacement
Issuing Lender, (i) succeed to all of the rights, powers, privileges and duties
of PNC as the retiring Issuing Lender and Administrative Agent and PNC shall be
discharged from all of its respective duties and obligations as Issuing Lender
and Administrative Agent under the Loan Documents, and (ii) issue letters of
credit in substitution for the Letters of Credit issued by PNC, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.

 

9.11

Administrative Agent's Fee.

The Borrowers, on a joint and several basis, subject to Section 10.18, shall pay
to the Administrative Agent a nonrefundable fee (the "Administrative Agent's
Fee") under the terms of a letter (the "Administrative Agent's Letter") among
the Borrowers and Administrative Agent, as amended from time to time.

 

9.12

No Reliance on Administrative Agent's Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

130

--------------------------------------------------------------------------------

10.MISCELLANEOUS

 

10.1

Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Company in the name and on behalf
of the Loan Parties, may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of the Lenders or the Loan Parties hereunder or thereunder, or may
grant written waivers or consents to a departure from the due performance of the
Obligations of the Loan Parties hereunder or thereunder.  Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that, no such agreement, waiver or
consent may be made which will:

 

10.1.1

Increase of Commitment.

Increase the amount of the Revolving Credit Commitment, Term Loan Commitment or
Swing Loan Commitment of any Lender hereunder without the written consent of
each Lender affected thereby;

 

10.1.2

Extension of Payment; Reduction of Principal Interest or Fees.

Whether or not any Loans are outstanding, extend the Expiration Date, the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan or any mandatory Commitment reduction in
connection with such a mandatory prepayment hereunder except for mandatory
reductions of the Commitments on the Expiration Date), the Commitment Fee, the
Term Loan Commitment Fee or any other fee payable to any Lender, or reduce the
principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee, Term Loan Commitment Fee or any other fee payable to any Lender,
without the written consent of each Lender affected thereby; provided that only
the consent of the Required Lenders shall be necessary (i) to waive any
obligation of the Borrowers to pay interest at the rate set forth in Section 3.3
during the continuance of an Event of Default or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit Fee or to reduce any fee payable hereunder;

 

10.1.3

Release a Guarantor or Pledged Loans.

Either (a) except in connection with a transaction permitted hereunder or as
otherwise permitted hereunder, release any Guarantor from its Obligations under
the Guaranty Agreement, without the written consent of the Administrative Agent
and all Lenders (other than Defaulting Lenders), or (b) except pursuant to
Section 10.19 in accordance with the terms thereof, release all or any
substantial portion of the Pledged Collateral, without the written consent of
the Administrative Agent and all Lenders; or

131

--------------------------------------------------------------------------------

 

10.1.4

Miscellaneous.

Amend the definition of "Optional Currency" or Sections 2.7.5, 4.2, 9.6 or 9.9
or this Section 10.1, alter any provision regarding the pro rata treatment of
the Lenders (or Lenders of any Class) or requiring all Lenders to authorize the
taking of any action or reduce any percentage specified in the definition of
Required Lenders, in each case without the consent of all the Lenders (other
than Defaulting Lenders);

provided, that no agreement, waiver or consent may modify the interests, rights
or obligations of (i) the Administrative Agent in its capacity as Administrative
Agent, without the written consent of the Administrative Agent, (ii) the Issuing
Lender, without the written consent of the Issuing Lender, and (iii) the lender
of Swing Loans, without the written consent of the Swing Loan Lender, and
provided, further, that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 10.1.1 through 10.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrowers shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 4.4.2.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting
Lender.  Any amendment, waiver or other modification of this Agreement or any
other Loan Document that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Loan Parties and the requisite number or percentage in interest of
each affected Class of Lenders that would be required to consent thereto under
this Section 10.1 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

 

10.2

No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise
have.  Any waiver, permit, consent or approval of any kind or character on the
part of any Lender of any breach or default under this Agreement or any such
waiver of any provision or condition of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in such writing.

132

--------------------------------------------------------------------------------

 

10.3

Expenses; Indemnity; Damage Waiver.

 

10.3.1

Costs and Expenses of the Administrative Agent.  

The Borrowers shall, subject to Section 10.18 (if applicable) pay (i) all out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees and charges, and disbursements, of counsel for
the Administrative Agent), and shall pay all reasonable fees and time charges,
and disbursements, for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent's regular employees and agents engaged periodically to
perform audits of the Loan Parties' books, records and business properties,
provided that such reimbursement obligation shall be limited to one (1) audit in
each fiscal year so long as no Event of Default exists and is continuing.

 

10.3.2

Indemnification of the Administrative Agent by the Borrowers.  

The Borrowers, on a joint and several basis (subject to Section 10.18),
unconditionally agree to pay or reimburse the Administrative Agent and hold the
Administrative Agent harmless against (a) liability for the payment of all
reasonable out-of-pocket costs, expenses and disbursements, including fees and
expenses of external counsel (limited to (i) one primary counsel, (ii) in the
case of a material conflict on any material issue between or among two or more
indemnitees, one additional counsel in each instance and (iii) one local counsel
in each applicable jurisdiction), appraisers and environmental consultants,
incurred by the Administrative Agent (i) in connection with the development,
negotiation, preparation, printing, execution, administration, syndication,
interpretation and performance of this Agreement and the other Loan Documents,
(ii) relating to any requested amendments, waivers or consents pursuant to the
provisions hereof, (iii) in connection with the enforcement of this Agreement or
any other Loan Document or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy, examinership or receivership
proceedings or otherwise, and (iv) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, and
(b) all liabilities,

133

--------------------------------------------------------------------------------

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Administrative Agent hereunder
or thereunder, provided that the Borrowers shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Administrative Agent's gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction, or if the Borrowers were not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at their expense (except that the Borrowers shall remain liable
to the extent such failure to give notice does not result in a loss to the
Borrowers), or if the same results from a compromise or settlement agreement
entered into without the consent of the Borrowers, which shall not be
unreasonably withheld.  In addition, the Borrowers, jointly and severally,
(subject to Section 10.18 for the avoidance of doubt, if applicable) agree to
reimburse and pay all reasonable out-of-pocket expenses of the Administrative
Agent's regular employees and agents engaged periodically to perform audits of
the Loan Parties' books, records and business properties, provided that such
reimbursement obligation shall be limited to one (1) audit in each fiscal year
so long as no Event of Default exists and is continuing.  This Section 10.3.2
shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.

 

10.3.3

Reimbursement and Indemnification of Lenders by the Borrowers.

The Borrowers, on a joint and several basis (subject to Section 10.18), agree
unconditionally upon demand to pay or reimburse to each Lender (other than the
Administrative Agent, as to which the Borrowers' Obligations are set forth in
Section 10.3.2) and to save such Lender harmless against (i) liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements
(including reasonable fees and expenses of counsel for each Lender except with
respect to (a) and (b) below), incurred by such Lender (a) in connection with
the administration and interpretation of this Agreement, and other instruments
and documents to be delivered hereunder, (b) relating to any amendments, waivers
or consents pursuant to the provisions hereof, (c) in connection with the
enforcement of this Agreement or any other Loan Document, or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than taxes) which may be imposed on, incurred
by or asserted against such Lender, in its capacity as such, in any way relating
to or arising out of this Agreement or any other Loan Documents or any action
taken or omitted by such Lender hereunder or thereunder, provided that the
Borrowers shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (A) if the same results from such Lender's gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction,
or (B) if the Borrowers were not given notice of the subject claim and the
opportunity to participate in the defense thereof, at their expense (except that
the

134

--------------------------------------------------------------------------------

Borrowers shall remain liable to the extent such failure to give notice does not
result in a loss to the Borrowers), or (C) if the same results from a compromise
or settlement agreement entered into without the consent of the Borrowers, which
shall not be unreasonably withheld.  The Lenders will attempt to minimize the
fees and expenses of legal counsel for the Lenders which are subject to
reimbursement by the Borrowers hereunder by considering the usage of one law
firm to represent the Lenders and the Administrative Agent if appropriate under
the circumstances.  This Section 10.3.3 shall not apply with respect to taxes
other than any taxes that represent losses, claims, damages, etc. arising from
any non-tax claim.

 

10.3.4

Reimbursement by Lenders.  

To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Sections 10.3.1 or 10.3.2 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

 

10.3.5

Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No indemnitee referred to in Section 10.3.2 or Section 10.3.3 shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

10.3.6

Payments.  

All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.

 

10.4

Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 with respect to Interest Periods under the
Euro-Rate Option with respect to Revolving Credit Loans and Term Loans) and such
extension of time shall be included in

135

--------------------------------------------------------------------------------

computing interest and fees, except that the Loans shall be due on the Business
Day preceding the Expiration Date if the Expiration Date is not a Business
Day.  Whenever any payment or action to be made or taken hereunder (other than
payment of the Loans) shall be stated to be due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, and such extension of time shall not be included in computing
interest or fees, if any, in connection with such payment or action.

 

10.5

Funding by Branch, Subsidiary or Affiliate.

 

10.5.1

Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrowers, to deem any branch, Subsidiary or Affiliate (which for the purposes
of this Section 10.5 shall mean any corporation or association which is directly
or indirectly controlled by or is under direct or indirect common control with
any corporation or association which directly or indirectly controls such
Lender) of such Lender to have made, maintained or funded any Revolving Credit
Loan to which the Euro-Rate Option and/or any Term Loan applies at any time,
provided that immediately following (on the assumption that a payment were then
due from the Borrowers to such other office), and as a result of such change,
the Borrowers would not be under any greater financial obligation pursuant to
Section 4.6 than it would have been in the absence of such change.  Notional
funding offices may be selected by each Lender without regard to such Lender's
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Lender.

 

10.5.2

Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
or Letter of Credit Borrowing by arranging for a branch, Subsidiary or Affiliate
of such Lender to make or maintain such Loan subject to the last sentence of
this Section 10.5.2.  If any Lender causes a branch, Subsidiary or Affiliate to
make or maintain any part of the Loans or Letter of Credit Borrowing hereunder,
all terms and conditions of this Agreement shall, except where the context
clearly requires otherwise, be applicable to such part of the Loans or Letter of
Credit Borrowing to the same extent as if such Loans or Letter of Credit
Borrowing were made or maintained by such Lender, but in no event shall any
Lender's use of such a branch, Subsidiary or Affiliate to make or maintain any
part of the Loans or Letter of Credit Borrowing hereunder cause such Lender or
such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrowers hereunder or require the Borrowers to pay any other compensation
to any Lender (including any expenses incurred or payable pursuant to
Section 4.6) which would otherwise not be incurred.

 

10.6

Notices; Lending Offices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a "Notice") to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., "e-mail") or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a "Website Posting") if Notice of such Website

136

--------------------------------------------------------------------------------

Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 10.6) in accordance with this Section 10.6.  Any such Notice must
be delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Schedule 1.1(B) hereof or in accordance
with any subsequent unrevoked Notice from any such party that is given in
accordance with this Section 10.6.  Any Notice shall be effective:

(i)In the case of hand-delivery, when delivered;

(ii)If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or overnight courier delivery of a confirmatory notice (received at or
before noon on such next Business Day);

(iv)In the case of a facsimile transmission, when sent to the applicable party's
facsimile machine's telephone number if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(v)In the case of electronic transmission, when actually received;

(vi)In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 10.6; and

(vii)If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Administrative Agent, and the Administrative Agent shall promptly
notify the other Lenders of its receipt of such Notice.  Schedule 1.1(B) lists
the Lending Offices of each Lender.  Each Lender may change its respective
Lending Office by written Notice to the Administrative Agent and other Lenders.

 

10.7

Severability.

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

10.8

Governing Law.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York.  Each standby Letter of Credit issued under this
Agreement shall be subject

137

--------------------------------------------------------------------------------

either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the "ICC")
at the time of issuance ("UCP") or the rules of the International Standby
Practices (ICC Publication Number 590) ("ISP98"), as determined by the Issuing
Lender, and each trade Letter of Credit issued under this Agreement shall be
subject to the UCP, and in each case to the extent not inconsistent therewith,
the Laws of the State of New York without regard to its conflict of laws
principles.

 

10.9

Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

10.10

Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Lenders, the
making of Loans, issuance of Letters of Credit, or payment in full of the
Loans.  All covenants and agreements of the Loan Parties contained herein shall
continue in full force and effect from and after the date hereof so long as the
Borrowers may borrow or request Letters of Credit hereunder and until
termination of the Commitments and payment in full of the Obligations (other
than non-assessed contingent reimbursement obligations) and expiration or
termination of all Letters of Credit.  Sections 4 and 10.3 shall survive payment
in full of the Obligations, expiration or termination of the Letters of Credit
and termination of the Commitments.  In addition, all covenants and agreements
of the Borrowers and the Lenders contained herein shall, if any related payment
is later declared to be a fraudulent conveyance or a preference in any respect,
set aside or required to be paid to a debtor in possession, any secured party,
receiver or similar Person, or otherwise voided or nullified (a "Voided
Payment"), be reinstated and deemed to have survived payment in full of the
Obligations, expiration or termination of the Letters of Credit and termination
of the Commitments, to the extent such reinstatement and survival is necessary
for the Administrative Agent to recover such Voided Payment.

 

10.11

Successors and Assigns.

 

10.11.1

Successors and Assigns Generally.  

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Company nor any other Loan Party (except with
respect to any Loan Party, other than the Company, in a transaction not
prohibited by this Agreement) may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.11.2, (ii) by way of participation in accordance with
the provisions of

138

--------------------------------------------------------------------------------

Section 10.11.4, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.11.5 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.11.4 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

10.11.2

Assignments by Lenders.  

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(a)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b)in any case not described in clause (i)(a) of this Section 10.11.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000.00, in the
case of any assignment in respect of the Revolving Credit Commitment of the
assigning Lender, or €5,000,000.00 in the case of the Term Loan Commitment or
Term Loan of such assigning Lender, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(a)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to

139

--------------------------------------------------------------------------------

any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(b)the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)Assignment and Assumption Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v)No Assignment to Borrowers.  No such assignment shall be made to the
Borrowers or any of the Borrowers' Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.11.3, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.4, 4.6 and 10.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.11.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.11.4.

 

10.11.3

Register.  

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a record of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time.  Such register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  Such register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

140

--------------------------------------------------------------------------------

 

10.11.4

Participations.  

Any Lender may at any time, without the consent of, or notice to, the Borrowers
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrowers or any of the Borrowers' Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Section 10.1.1, 10.1.2 or 10.1.3) that directly affects
such Participant.  Each Borrower agrees that each Participant shall, if
applicable, be entitled to the benefits of Sections 3.4, 4.6, 10.3 and 4.7
(subject to the requirements and limitations therein, including the requirements
under Section 4.7) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.11.2; provided that (A) such
Participant agrees to be subject to the provisions of Section 4.4.2 as if it
were an assignee under Section 10.11.2; and (B) such Participant shall not be
entitled to receive any greater payment under Sections 3.4, 4.6 or 4.7, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrowers' request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 4.4.2 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall, if
applicable, be entitled to the benefits of Section 8.2.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 9.9 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person (other than the Borrowers) except to the extent that such disclosure is
either necessary for such commitment, loan, letter of credit or other obligation
to be, or necessary to establish that such obligation is, in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  No
Participant shall be entitled to the benefits of Section 4.7, however, unless
all information and documents required by Section 4.7 with respect to such
Participant have been provided to the Borrower.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant

141

--------------------------------------------------------------------------------

Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.  Each Lender that sells a
participation pursuant to this Section 10.11.4 shall notify the Administrative
Agent of the amount of the principal amounts of each such Participant's
participant interest with respect to such Lender's rights and obligations under
this Agreement and shall obtain a Qualifying Lender Confirmation completed and
signed by or on behalf of the Participant and shall procure an undertaking from
the Participant that it will comply with the provisions of sub clauses (a) to
(c) of Section 4.7.7(iii) as if it were a Lender.  Notwithstanding the preceding
paragraph, any Participant that is a Farm Credit Lender that (i) has purchased a
participation in a Dollar Equivalent minimum amount of $5,000,000.00 (ii) has
been designated as a voting Participant (a "Voting Participant") in a notice (a
"Voting Participant Notice") sent by the relevant Lender (including any existing
Voting Participant) to the Administrative Agent and (iii) receives, prior to
becoming a Voting Participant, the consent of the Borrowers and the
Administrative Agent (such consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 10.11.2 and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by Lenders, and the voting rights of the selling
Lender (including any existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis.  Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 10.11.4 shall be a Voting Participant without delivery
of a Voting Participation Notification and without the prior written consent of
the Administrative Agent.  The Administrative Agent shall be entitled to
conclusively rely on information contained in Voting Participant Notices and all
other notices delivered pursuant hereto. The voting rights of each Voting
Participant are solely for the benefit of such Voting Participant.

 

10.11.5

Certain Pledges; Successors and Assigns Generally.  

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.  

 

10.12

Confidentiality.

 

10.12.1

General.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority

142

--------------------------------------------------------------------------------

purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of the Borrowers or (viii) to the extent such Information
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than any Loan Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.   With the prior
written consent of the Loan Parties, the Administrative Agent or any Lender may
publish customary advertising material relating to the transactions contemplated
hereby using the name, product photographs, logo or trademark of such Loan
Party. In addition, with the prior written consent of the Loan Parties, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

 

10.12.2

Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the
Borrowers or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 10.12.1
as if it were a Lender hereunder.  Such authorization shall survive the
repayment of the Loans and other Obligations and the termination of the
Commitments.  Each of the Administrative Agent, the Lenders and the issuer of
Letters of Credit, solely on its own behalf, acknowledges that the information
provided by the Loan Parties and their respective Subsidiaries may include
material non-public information concerning the Loan Parties or their respective
Subsidiaries, as the case may be, and that, to the extent such Person has not
opted out by written notice to the Administrative Agent and the Company from
receiving any such material non-public information, such Person will take
commercially reasonable measures to use such material non-public information in
compliance with applicable Law according to its usual procedures for the
handling of such information as in effect from time to time.

143

--------------------------------------------------------------------------------

 

10.13

Counterparts; Integration; Effectiveness.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof including any prior
confidentiality agreements and commitments.  Except as provided in Section 6,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail (.tif or .pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement.  

 

10.14

Administrative Agent's or Lender's Consent.

Whenever the Administrative Agent's or any Lender's consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Lender shall be authorized to give or withhold such consent in its sole and
absolute discretion (unless otherwise specified herein) and to condition its
consent upon the payment of money or any other matter.

 

10.15

Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

10.16

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT, AND EACH LOAN PARTY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS TO THE
EXTENT

144

--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAWS, THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES
PROVIDED FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.  EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED BY LAW.

 

10.17

USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a "shell" and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) at such other times as are required under the USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties (and any other
Person that proposes or is required to join this Agreement as a Borrower or a
Guarantor), which information includes the name and address of Loan Parties (or
such Borrower or Guarantor) and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties (or such
Borrower or Guarantor) in accordance with the USA Patriot Act.  Any Person that
proposes or is required to join this Agreement as a Borrower or Guarantor shall
provide any such required information to such Lender or Administrative Agent, as
applicable, at least 10 Business Days prior to the date of joinder.  

Each Loan Party acknowledges that, pursuant to Canadian Anti-Money Laundering &
Anti-Terrorism Laws, the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of the
Loan Parties and the transactions contemplated hereby.  The Borrowers shall
promptly provide, or cause to be provided, all such information, including
supporting documentation and other evidence, as may be reasonably requested by
the Lenders, or any prospective assignee or participant of the Lenders in order
to comply with any applicable Canadian Anti-Money Laundering & Anti-Terrorism
Laws, whether now or hereafter in existence; provided in each case, that in
relation to any German Loan Party, compliance with

145

--------------------------------------------------------------------------------

any of the foregoing does not result in a violation of, or conflict with,
Section 7 of the German Foreign Trade Ordinance (Außenwirtschaftsverordnung),
Council Regulation (EC) No. 2271/96 or any similar anti-boycott statute.

 

10.18

Nature of Foreign Borrower Obligations.

(a)Notwithstanding the joint and several liability of the Borrowers under this
Agreement or any other Loan Document, and notwithstanding any other provision
herein and/or in any other Loan Document, and whether or not explicitly limited
by reference to this Section, all obligations and liabilities of each Foreign
Borrower under this Agreement and/or any of the other Loan Documents on account
of principal and interest under the Loans and Reimbursement Obligations and
Letter of Credit Borrowings and/or any Swap Obligations and/or any set off shall
be limited to the principal amount advanced to such Foreign Borrower or its
Subsidiaries and reimbursement of draws under Letters of Credit issued for the
account of such Foreign Borrower or its Subsidiaries and, in each case, interest
thereon or the Swap Obligations entered into by the respective Foreign Borrowers
or any of the Subsidiaries.  In addition, each such Foreign Borrower shall be
liable only for its pro rata share of all fees, expenses, compensation and other
sums due hereunder (other than principal on the Loans and reimbursement of draws
under Letters of Credit and interest thereon) based upon the ratio of the sum of
Loans outstanding to and Letters of Credit issued for such Foreign Borrower to
the total amount of Loans outstanding and Letters of Credit issued
hereunder.  Notwithstanding the foregoing, with respect to any reimbursement or
indemnification obligation arising from a breach of any representation,
covenant, reporting requirement or other similar obligation under this Agreement
or any other Loan Document, each such Foreign Borrower shall be liable only to
the extent that such breach is in relation to such Foreign Borrower or any of
its Subsidiaries.  

(b)Any Foreign Borrower may from time to time deliver a termination notice to
the Administrative Agent requesting that it no longer be a party hereto.  Such
termination shall be effective two Business Days after receipt by the
Administrative Agent so long as all obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower is outstanding; provided that, to the extent this Agreement
provides for the survival of certain provisions upon termination hereof, such
surviving provisions shall survive a termination under this subsection with
respect to any such Foreign Borrower.  Following receipt of such notice, no
further Loans may be borrowed by such Foreign Borrower hereunder, unless such
Foreign Borrower shall thereafter rejoin this Agreement as a Borrower pursuant
to the joinder provisions of Section 7.1.10.

 

10.19

Pledge of Foreign Loan Party Loans.

(a)To secure all of the Obligations, each of the Loan Parties (other than the
Foreign Loan Parties) hereby grants to the Administrative Agent, for its benefit
and the benefit of the Lenders, a security interest in and to the following
property of such Loan Party, whether now or hereafter existing, and wherever
located (collectively, the "Pledged Collateral"):  (i) all loans and advances
made by domestic Loan Parties to Foreign Loan Parties pursuant to
Section 7.2.4(v)(d) (collectively, the "Pledged Loans"); (ii) all instruments,
promissory notes, chattel paper, documents, certificates, securities and
investment property

146

--------------------------------------------------------------------------------

evidencing such Pledged Loans; (iii) all Liens and other contracts securing or
otherwise relating to such Pledged Loans; (iv) all books and records relating to
such Pledged Loans and items of collateral described in the preceding
clauses (ii) and (iii); and (v) all proceeds of such Pledged Loans and items of
collateral described in the preceding clauses (ii) and (iii).

(b)In furtherance of the foregoing: (i) the Company, on behalf of the Loan
Parties, shall promptly as practicable after the existence thereof, cause all of
the Pledged Loans to be evidenced by a duly executed intercompany promissory
note and deliver same to the Administrative Agent together with all other
original items of Pledged Collateral of a type requiring possession by the
Administrative Agent for perfection of the Administrative Agent's and Lenders'
Lien under applicable Law, duly endorsed and dated in blank, if such endorsement
is necessary or customary; and (ii) the Loan Parties hereby authorize the
Administrative Agent, for its benefit and the benefit of the Lenders, to file
Uniform Commercial Code financing statements naming each Loan Party holding
Pledged Collateral as a debtor and describing the Pledged Collateral
therein.  Upon and during the continuation of an Event of Default, the
Administrative Agent, for its benefit and the benefit of the Lenders, may
exercise all of the rights and remedies of a secured creditor with respect to
the Pledged Collateral under the applicable Uniform Commercial Code, including
without limitation the right to demand that payment of the Pledged Collateral be
made directly to the Administrative Agent, for its benefit and the benefit of
the Lenders, for application to the Obligations consistent with Section 8.2.5.

(c)If, after the pledge of Pledged Loans as contemplated in this Section 10.19,
the Loan Parties have no outstanding loans and advances to Foreign Loan Parties
and Foreign Non-Loan Party Subsidiaries pursuant to Section 7.2.4(v)(d), the
Borrower Agent may provide to the Administrative Agent a certificate of a
Responsible Officer certifying to such fact (including reasonable confirming
calculations) and request that the Administrative Agent release such Pledged
Loans.  The Administrative Agent shall thereafter effectuate such release by
return of the original Pledged Collateral relating to such Pledged Loans to the
Borrower Agent and amendment to any of its applicable Uniform Commercial Code
financing statements.  Any such release shall be limited to the specific Pledged
Loans released and shall not constitute a general release of the requirements of
Section 7.2.4(v)(d) and this Section 10.19, which the Loan Parties shall be
required to comply with at any time thereafter that the Loan Parties have any
outstanding loans or advances to Foreign Loan Parties or Foreign Non-Loan Party
Subsidiaries pursuant to Section 7.2.4(v)(d).

 

10.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares

147

--------------------------------------------------------------------------------

or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

10.21

Certain ERISA Matters.

(i)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(A)such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement,

(B)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(C)(A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(D)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(ii)In addition, unless either subclause (i)(A) in this Section 10.21 is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in subclause (i)(D) in this Section 10.21,
such Lender further (x) represents

148

--------------------------------------------------------------------------------

and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender's entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

10.22

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Lenders (in such capacity) are arm's-length commercial transactions between
the Borrowers and their Affiliates, on the one hand, and the Lenders (in such
capacity), on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Lenders (in such capacity) is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers or any of their Affiliates, or any
other Person and (B) no Lender (in such capacity) has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) each of the Lenders (in such capacity) and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Lender (in such capacity) has any obligation to disclose any of such
interests to the Borrowers or their Affiliates.  To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against each of the Lenders (in such capacity) with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

 

149

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have entered into this Agreement as of the day and year first above
written.

 

 

BORROWERS:

 

P.H. GLATFELTER COMPANY

 

By: /s/ John P. Jacunski

Name:John P. Jacunski

Title:Executive Vice President and CFO

 

 

GLATFELTER GATINEAU LTÉE

 

By: /s/ John P. Jacunski

Name:John P. Jacunski

Title:Director

 

 

GLATFELTER ADVANCED MATERIALS N.A., LLC

 

By: /s/ John P. Jacunski

Name:John P. Jacunski

Title:Vice President

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

GLATFELTER LUXEMBOURG SÀRL

 

By: /s/ Ramesh Shettigar

Name:Ramesh Shettigar

Title:Class A Manager

 

 

GLATFELTER COMPOSITE FIBERS NA, INC.

 

By: /s/ Ramesh Shettigar

Name:Ramesh Shettigar

Title:Vice President

 

 

GLATFELTER LUXEMBOURG SERVICES SÀRL

 

By: /s/ Ramesh Shettigar

Name:Ramesh Shettigar

Title:Class A Director

 




NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

PHG TEA LEAVES, INC.

 

By: /s/ Gregory L. Barta

Name:Gregory L. Barta

Title:President

 

 

MOLLANVICK, INC.

 

By: /s/ Gregory L. Barta

Name:Gregory L. Barta

Title:President

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

GLATFELTER GERNSBACH GMBH

 

By: /s/ Martin Rapp

Name:Martin Rapp

Title:Director

 

 

GLATFELTER LYDNEY, LTD.

 

By: /s/ Martin Rapp

Name:Martin Rapp

Title:Director

 

 

GLATFELTER CAERPHILLY LTD

 

By: /s/ Martin Rapp

Name:Martin Rapp

Title:Director

 

 

GLATFELTER OBER-SCHMITTEN GMBH

 

By: /s/ Martin Rapp

Name:Martin Rapp

Title:Director

 

 

GLATFELTER DRESDEN GMBH

 

By: /s/ Martin Rapp

Name:Martin Rapp

Title:Director

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

 

GLATFELTER IRELAND

 

By: /s/ Paul G. Wolfram

Name:Paul G. Wolfram

Title:Director

 

 

GLATFELTER STEINFURT GMBH

 

By: /s/ Christopher W. Astley

Name:Christopher W. Astley

Title:Director

 

GLATFELTER FALKENHAGEN GMBH

 

By: /s/ Christopher W. Astley

Name:Christopher W. Astley

Title:Director

 

 

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

GUARANTORS:

 

 

 

GLATFELTER HOLDINGS, LLC, a Delaware limited liability company

 

By: /s/ Ramesh Shettigar

 

Name:Ramesh Shettigar

Title:President

 

 

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
and as Administrative Agent and as a Lender

 

By: /s/ Daniel V. Borelli

Name: Daniel V. Borelli

Title: Senior Vice President

 

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and as a Lender

 

By: /s/ Deborah R. Winkler

Name: Deborah R. Winkler

Title: Executive Director

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

HSBC BANK USA, N.A.,
as Co-Syndication Agent and as a Lender

 

By: /s/ Robert Levins

Name: Robert Levins #21435

Title: Senior Credit Manager

 

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

COBANK, ACB,
as a Lender

 

By: /s/ Robert Prickett

Name: Robert Prickett

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender

 

By: /s/ Lance E. Smith

Name: Lance E. Smith

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

BANK OF AMERICA, N.A.,
as a Lender

 

By: /s/ Kevin Dobosz

Name: Kevin Dobosz

Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

CITIZENS BANK, N.A.
as a Lender

 

By: /s/ Jon R. Pogue

Name: Jon R. Pogue

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

MUFG BANK, LTD.
as a Lender

 

By: /s/ George Stoecklein

Name: George Stoecklein

Title: Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender

 

By: /s/ William O'Daly

Name: William O'Daly

Title: Authorized Signatory

 

 

By: /s/ Andrew Maletta

Name: Andrew Maletta

Title: Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

Pricing Grid for P. H. Glatfelter Company*

Pricing in basis points

 

 

 

Level

 

 

Debt

Ratings Level

 

 

Leverage
Ratio
Level

 

Base Rate Spread

 

Euro-Rate Spread/
Letter of Credit Fee

 

Term Loan Spread

 

 

 

Commitment Fee

 

I

Baa2/BBB or higher

 

< 1.50 to 1.00

12.5

 

112.5

 

112.5

 

10.0

 

II

Baa3/BBB-

 

< 2.00 to 1.00
but
≥ 1.50 to 1.00


25.0

125.0

125.0

15.0

III

Ba1/BB+

< 2.50 to 1.00
but
≥ 2.00 to 1.00


50.0

150.0

150.0

20.0

IV

Ba2/BB

 

< 3.00 to 1.00
but
≥ 2.50 to 1.00


75.0

175.0

175.0

25.0

V

Ba3/BB- or lower

≥ 3.00 to 1.00

100.0

200.0

200.0

30.0

 

*At any time of determination, pricing will be determined by reference to the
higher (Level I being the highest) of the Leverage Ratio level and the Debt
Ratings level.

*In the event the Company's Debt Rating is split-rated, pricing will be
determined by the higher of the two ratings, except that if the ratings differ
by more than one level, pricing will be determined by one level above the lower
rating.  In the event that either Moody's or Standard & Poor's shall cease to
provide a Debt Rating, pricing will be determined by reference to the Leverage
Ratio.  

*Increases or decreases in pricing and fees pursuant to the grid above shall be
(x) recomputed as of the end of each fiscal quarter ending after the Closing
Date based on the Leverage Ratio as of such quarter end and shall be effective
on the date on which the Compliance Certificate evidencing such computation is
due to be delivered under Section 7.3.3 and (y) recomputed and effective as of
the date on which any Debt Rating of the Company shall change (if such change
results in a change in the pricing Level).  If a Compliance Certificate is not
delivered when due in accordance with such Section 7.3.3, then the rates in
Level V shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.  

 

--------------------------------------------------------------------------------

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.9 or Section 4.3 or
Section 9.  The Borrowers' obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name (also Administrative Agent):
PNC Bank, National Association
Address for Notices:
1600 Market Street - 22nd Floor
Philadelphia, Pennsylvania 19103
Attention:Dan Borelli
Telephone:(215) 585-2003
Fax:(215) 585-5987
Email:Daniel.borelli@pnc.com

 

Address of Lending Office:
PNC Firstside Center - 3rd Floor
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention:Michael Anthony Green
Telephone:(412) 768-8523
Fax:(412) 762-8672

Email:        michaelanthony.green@pnc.com

 



$70,000,000.00



€38,500,000.00



$30,000,000.00



17.500000000%



13/P/63904/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

HSBC Bank USA, N.A.
Address for Notices:
150 North Radnor Chester Road - Suite A250

Radnor, Pennsylvania  19087
Attention:JiaQi Zhang
Telephone:(610) 230-0974
Fax:(610) 230-0975
Email:jiaqi.x.zhang@us.hsbc.com

Address of Lending Office:
425 Fifth Avenue, 5th Floor

New York, NY 10018
Attention:CTLA Loan Admin
Telephone:(212) 525-1529
Fax:(847) 793-3415
Email:ctlanyloanadminqueries@us.hsbc.com


 

$70,000,000.00

 

€38,500,000.00

 

N/A

 

17.500000000%

 

13/H/314375/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

JPMorgan Chase Bank, N.A.
Address for Notices:
270 Park Avenue - 43rd Floor

New York, New York  10017-2014
Attention:Deborah Winkler

Telephone:(212) 622-3285
Fax:(917) 464-6130

Email:  deborah.r.winkler@jpmorgan.com

Address of Lending Office:
10 South Dearborn - Floor 7

Chicago, Illinois  60603
Attention:Non-Agented Servicing Team
Fax:(214) 307-6874
Email:CB.NAST@tls.ldsprod.com


 

$65,000,000.00

 

€35,750,000.00

 

N/A

 

16.250000000%

 

13/M/268710/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

CoBank, ACB
Address for Notices:
6340 South Fiddlers Green Circle

Greenwood Village, Colorado  80111
Attention:Robert Prickett

Telephone:(303) 694-5816
Email:rprickett@cobank.com

Address of Lending Office:
6340 South Fiddlers Green Circle

Greenwood Village, Colorado  80111
Attention:Kelly Purtell
Telephone:(303) 694-5845
Fax:(303) 740-4021
Email:Agencybank@cobank.com

 

 

$65,000,000.00

 

€35,750,000.00

 

N/A

 

16.250000000%

 

13/C/268454/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

Manufacturers and Traders Trust Company
Address for Notices:
109 West Market Street

York, Pennsylvania  17401
Attention:Paul Delmonte
Telephone:(717) 771-4901
Fax:(717) 771-4914
Email:pdelmonte@mtb.com

Address of Lending Office:
109 West Market Street
York, Pennsylvania  17401
Attention:Paul Delmonte
Telephone:(717) 771-4901
Fax:(717) 771-4914
Email:pdelmonte@mtb.com

 

 

$30,000,000.00

 

€16,500,000.00

 

N/A

 

7.500000000%

 

13/M/67072/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

Bank of America, N.A.
Address for Notices:
1600 JFK Boulevard -  Suite 1100
Philadelphia, PA  19103
Telephone: (267)675-0385
Email: andrew.richards@baml.com

Address of Lending Office:
1600 JFK Boulevard- Suite 1100
Philadelphia, PA 19103
Telephone: (972) 338-3763
Email:  betty.coleman@baml.com

 

 

$30,000,000.00

 

€16,500,000.00

 

N/A

 

7.500000000%

 

13/B/7418/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

Citizens Bank, N.A.
Address for Notices:

2 North Second Street
12th Floor
Harrisburg, Pennsylvania 17101
Attention: Mark P. Fitzgerald
Telephone:  (717) 777-3357
Fax:  (717) 777-3363
Email:  mark.p.firzgerald@citizensbank.com

Address of Lending Office:

2 North Second Street
12th Floor
Harrisburg, Pennsylvania 17101
Attention:  Donna Devereaux
Phone:  (781) 655-4034
Fax:  (855) 457-1554
Email: CLOoperations@citizensbank.com


 

$30,000,000.00

 

€16,500,000.00

 

N/A

 

7.500000000%

 

13/C/356159/DTTP
United States

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

MUFG Bank, Ltd.

Address for Notices:

1251 Avenue of the Americas
New York, NY 10020
Attention:  Fred Steckel
Phone:  (646) 452-2536
Email:  fred.steckel@unionbank.com


Address of Lending Office:

445 S. Figueroa Street

Los Angeles, CA 90071]

 

 

$20,000,000.00

 

€11,000,000.00

 

N/A

 

5.000000000%

 

43/M/322072/DTTP
Japan

 

 

--------------------------------------------------------------------------------

 



Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Amount of Commitment for Swing Loans



Ratable Share

HMRC DT Treaty Passport scheme reference number and jurisdiction of tax
residence

Lender Name:

Credit Suisse AG, Cayman Islands Branch

Address for Notices:

7033 Louis Stephens Drive
P.O. Box 110047
Research Triangle Park, NC 27709
Attention:  Marcin Krzyszkowski
Phone:  48 71 748 4731
Email:  marcin.krzyszkowski@credit-suisse.com


Address of Lending Office:

7033 Louis Stephens Drive
P.O. Box 110047
Research Triangle Park, NC 27709


 

 

 

$20,000,000.00

 

€11,000,000.00

 

N/A

 

5.000000000%


N/A

 

 

 

 

 

 

TOTALS

$400,000,000.00

€220,000,000.00

$30,000,000.00

100.000000000%

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Loan Parties:

EACH LOAN PARTY:

c/o P. H. Glatfelter Company

96 South George Street, Suite 520

York, Pennsylvania  17401

Attention:Ramesh Shettigar, Vice President, Corporate Treasurer

Telephone:(717) 225-2746

Facsimile:(717) 812-8964

Email:ramesh.shettigar@glatfelter.com

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(E)

EXISTING LETTERS OF CREDIT

L/C#

Face Amount

Beneficiary

Issuer

Exp. Date

LC09021520000

$3,500,000.00

Self – Insurance Division

PNC

9/30/2019

LC1810370100000

$350,000.00

Maryland Workers' Compensation Commission

PNC

9/8/2019

LC1810372500000

$940,000.00

Liberty Mutual Insurance Co.

PNC

9/12/2019

LC1811491600000

$230,000.00

Ohio Bureau of Workers Compensation

PNC

4/28/2019

LC1812580700000

$50,000.00

Mitsui Sumitomo marine management (U.S.A.) Inc.

PNC

6/3/2019

LC1812770100000

$80,000.00

Zurich American Insurance

PNC

5/8/2019

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(M)
MATERIAL SUBSIDIARIES

Glatfelter Advanced Materials N.A., LLC

Glatfelter Composite Fibers NA, Inc.

Glatfelter Dresden GmbH (formerly known as Dresden Papier GmbH)

Glatfelter Falkenhagen GmbH (formerly known as Concert GmbH)

Glatfelter Gatineau Ltée (the amalgamated company of Glatfelter Gatineau Ltée
and Glatfelter Canada Inc.)

Glatfelter Gernsbach GmbH (formerly known as Glatfelter Verwaltungsgesellschaft
GmbH)

Glatfelter Luxembourg Services Sàrl

Glatfelter Lydney Ltd. (formerly known as Glatfelter-UK, Ltd.)

Glatfelter Steinfurt GmbH

 

 

 

Schedule 1.1(M) - 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(P)
PERMITTED LIENS

1.

The following UCC-1 financing statements, currently on file with the
Pennsylvania Department of State, Uniform Commercial Code Section, filed against
the Company, as debtor, which the Company represents and warrants relate to
consignment arrangements of the Company, and extend only to the properties
consigned by (and no other property or assets of) the Company:

File Type:Original

File Number:2009082505490

File Date:8/25/2009 – Amendment on 3/8/2011, Continued on 6/10/2014

Current Secured Party

of Record:Kaman Industrial Technologies Corporation

File Type:Original

File Number:2018040200331

File Date:3/26/2018

Current Secured Party

of Record:Veritiv Operating Company

2.

The following UCC-1 financing statements, currently on file with the
Pennsylvania Department of State, Uniform Commercial Code Section, filed against
the Company, as debtor, which the Company represents and warrants relate to
equipment leased by (and no other property or assets of) the Company:

File Type:Original

File Number:2011042502845

File Date:4/21/2011 – continued on 4/1/2016

Current Secured Party

of Record:RBS Asset Finance, Inc.

File Type:Original

File Number:2011070703491

File Date:7/7/2011 – Assigned on 9/12/2011, continued on 6/30/2016

Current Secured Party

of Record:RBS Asset Finance, Inc. (as assigned from Macquarie Equipment Finance,
LLC)

File Type:Original

File Number:2011090700982

File Date:9/7/2011 – Continued on 3/11/2016

Current Secured Party

of Record:Manufacturers and Traders Trust Company

File Type:Original

File Number:2011101405358

NYDOCS04/625093.1Schedule 1.1(P) - 1

--------------------------------------------------------------------------------

 

 

File Date:

10/14/2011 – Collateral Amended on 1/19/2012, assigned on 1/23/2012, continued
on 10/6/2016

Current Secured Party

 

of Record:

RBS Asset Finance, Inc. (as assigned from Macquarie Equipment Finance, LLC)

File Type:Original

File Number2007050702028

File Date:5/7/2007 – Continued on 5/1/2012 and 4/19/2017

Current Secured Party

of Record:CIT Technologies Corporation

File Type:Original

File Number:2009050802428

File Date:5/7/2009 – Continued on 11/12/2013

Current Secured Party

of Record:Manufacturers and Traders Trust Company

File Type:Original

File Number:2009110604041

File Date:11/6/2009 – Continued on 10/21/2014

Current Secured Party

of Record:Macquarie Equipment Finance, LLC

File Type:Original

File Number:2012010501051

File Date:1/3/2012 – continued on 12/2/2016

Current Secured Party

of Record:RBS Asset Finance, Inc.

File Type:Original

File Number:2013032900889

File Date:3/29/2013 – continued on 11/7/2017

Current Secured Party

of Record:NMHG Financial Services, Inc.

File Type:Original

File Number:2014051507486

File Date:5/13/2014

Current Secured Party

of Record:RBS Asset Finance, Inc.

File Type:Original

File Number:2014121006225

File Date:12/4/2014

Current Secured Party

of Record:Manufacturers and Traders Trust Company

NYDOCS04/625093.1Schedule 1.1(P) - 2

--------------------------------------------------------------------------------

 

File Type:Original

File Number:2014122903038

File Date:12/22/2014

Current Secured Party

of Record:Citizens Asset Finance, Inc.

File Type:Original

File Number:2016031000895

File Date:3/10/2016

Current Secured Party

of Record:Marlin Business Bank

3.

The following UCC-1 financing statement, currently on file with the Delaware
Secretary of State, filed against Glatfelter Advanced Materials N.A., LLC, as
debtor, which the Borrower represents and warrants relates to equipment leased
by (and no other property or assets of) Glatfelter Advanced Materials N.A., LLC

File Type:Original

File Number:20182926851

File Date:4/30/2018 – Collateral Amended 5/30/2018

Debtor:Glatfelter Advanced Materials N.A., LLC

Current Secured Party

of Record:De Lage Landen Financial Services, Inc.

 

4.

The following UCC-1 financing statement, currently on file with the Delaware
Secretary of State, filed against Glatfelter Composite Fibers NA, Inc.,
("Composite Fibers") as debtor, which the Borrowers represent and warrant
relates to Composite Fibers and extends only to its Permitted Supply Chain
Finance Program.

File Type:Original

File Number:20167636143

File Date:12/9/2016 – Collateral Amended 7/10/2018

Debtor:Glatfelter Composite Fibers NA, Inc.

Current Secured Party

of Record:Credit Agricole Corporate & Investment Bank

 

5.

The following movable hypothec registered in the register of personal and
movable real rights of the Province of Quebec, granted by Glatfelter Gatineau
Ltée ("Glatfelter Gatineau"), as grantor, which the Borrowers represent and
warrant relates to Glatfelter Gatineau and extends only to its Permitted Supply
Chain Finance Program.

 

Dated as of: 12/28/2017

Registration Number:17-1361138-0018

Registration Date:01/03/2018

Current Secured Party

of Record: JPMorgan Chase Bank, N.A.

NYDOCS04/625093.1Schedule 1.1(P) - 3

--------------------------------------------------------------------------------

 

 

6.

The following UCC-1 financing statement, currently on file with the Pennsylvania
Department of State, Uniform Commercial Code Section, filed against the Company,
as debtor, which the Borrowers represent and warrant relates to the Company and
extends only to its Permitted Supply Chain Finance Program.

File Type:Original

File Number:2012012300778

File Date:1/23/2012

Current Secured Party

of Record:Citibank NA

 

7.

The following UCC-1 financing statements, currently on file with the
Pennsylvania Department of State, Uniform Commercial Code Section, filed against
the Company, as debtor, which the Company represents and warrants relate to the
collateral indicated below (and no other property or assets of) the Company:  

File Type:Original

File Number:2015111201254

File Date:11/12/2015

Current Secured Party

of Record:Axiall Corporation

 

Collateral:

Inventory sold and/or goods in transit from Axiall Corporation to P. H.
Glatfelter Company, including but not limited to Liquid Caustic Soda DHT-50;
MEM-50; MC50

 

 

File Type:

Original

 

File Number:

2016051100814

 

File Date:

5/11/2016

Current Secured Party

 

of Record:

Wells Fargo Financial Leasing, Inc.

 

Collateral:

2016 Ingersoll Rand R37ne Compressor System Serial Numbers: NL1658 and all
existing and future accessions, accessories, attachments, replacements,
replacement parts, additions, substitutions and repairs thereto, software
programs embedded therein, and all proceeds (cash and non-cash), including the
proceeds of all insurance policies, thereof

 

NYDOCS04/625093.1Schedule 1.1(P) - 4

--------------------------------------------------------------------------------

 

SCHEDULE 5.1.1
QUALIFICATIONS TO DO BUSINESS

P. H. Glatfelter Company
Subsidiaries

 

Entity

Jurisdiction of Incorporation or Formation

States Qualified to do Business

Glatfelter Berlin GmbH (formerly known as TL Verwaltungsgesellschaft mbH)

 

Germany

N/A

Glatfelter Gatineau Ltée (the amalgamated company of Glatfelter Gatineau Ltée
and Glatfelter Canada, Inc.)

 

Canada

N/A

Glatfelter Falkenhagen GmbH (formerly known as Concert GmbH)

 

Germany

N/A

Glatfelter Costa Rica SRL

 

Costa Rica

N/A

NYDOCS04/625093.1Schedule 5.1.1 - 1

--------------------------------------------------------------------------------

 

Entity

Jurisdiction of Incorporation or Formation

States Qualified to do Business

P. H. Glatfelter Company (GLT)

Pennsylvania

Alabama

California

Delaware

Georgia

Iowa

Kansas

Kentucky

Maryland

Massachusetts

Michigan

Minnesota

Missouri

North Carolina

New Jersey

New York

Ohio

Oregon

Tennessee

Texas

Virginia

West Virginia

Wisconsin

 

PHG Tea Leaves, Inc.

 

Delaware

N/A

Glatfelter Holdings, LLC

 

Delaware

N/A

GW Partners, LLC (50% partnership interest)

 

Wisconsin

N/A

Mollanvick, Inc.

 

Delaware

N/A

Glatfelter Composite Fibers N.A., Inc. (formerly known as Schoeller & Hoesch
N.A., Inc.)

Delaware

Georgia

Massachusetts

Missouri

North Carolina

Ohio

Pennsylvania

Texas

Virginia

 

Glatfelter Gernsbach GmbH (formerly known Glatfelter Verwaltungsgesellschaft
mbH)

 

Germany

N/A

Glatfelter Luxembourg Sàrl

 

Luxembourg

N/A

Glatfelter Luxembourg Services Sàrl

 

Luxembourg

N/A

Glatfelter Ireland Limited

Ireland

N/A

Glatfelter Scaër SAS (formerly known as Schoeller & Hoesch SAS)

 

France

N/A

Glatfelter France SARL

 

France

N/A

Glatfelter Italia SRL

 

Italy

N/A

Glatfelter Lydney Ltd. (formerly known as Glatfelter-UK, Ltd.)

 

United Kingdom

N/A

NYDOCS04/625093.1Schedule 5.1.1 - 2

--------------------------------------------------------------------------------

 

Entity

Jurisdiction of Incorporation or Formation

States Qualified to do Business

Newtech Pulp, Inc.

 

Philippines

N/A

Glatfelter Caerphilly Limited (formerly known as Metallised Products Limited)

 

United Kingdom

N/A

Glatfelter Dresden GmbH (formerly Dresden Papier GmbH)

Germany

N/A

Glatfelter Ober-schmitten GmbH (formerly Spezialpapierfabrik Oberschmitten GmbH)

 

Germany

N/A

Glatfelter Services GmbH

Germany

N/A

Glatfelter Steinfurt GmbH

Germany

N/A

Glatfelter Russia, LLC (99.5% owned)

 

Russia

N/A

Glatfelter Switzerland Sàrl

 

Switzerland

N/A

Glatfelter Hong Kong Limited

 

Hong Kong

N/A

Glatfelter Trade (Suzhou) Co., Ltd.

 

China

N/A

Glatfelter Advanced Materials N.A., LLC (formerly Glatfelter Advanced Materials
N.A., Inc.)

 

Delaware

N/A

 

 

NYDOCS04/625093.1Schedule 5.1.1 - 3

--------------------------------------------------------------------------------

 

SCHEDULE 5.1.2
SUBSIDIARIES

Name

 

Jurisdiction of Incorporation or Formation

 

Authorized Shares

 

Shares Outstanding/ Stockholders

 

Glatfelter Berlin GmbH (formerly known as TL Verwaltungsgesellschaft mbH)

 

Germany

1 (EUR 25,000)

100% to Glatfelter Gernsbach GmbH

Glatfelter Caerphilly Ltd. (formerly known as Metallised Products Ltd.)

 

United Kingdom

100 common shares at GBP£1.00 par value

100 common shares to Glatfelter Lydney Ltd.

Glatfelter Composite Fibers N.A., Inc. (formerly known as Schoeller & Hoesch
N.A., Inc.)

 

Delaware

1,000 shares of common stock at USD$1.00 par value

500 shares of common stock issued to P. H. Glatfelter Company

Glatfelter Costa Rica SRL

Costa Rica

Ten shares at 100 CRC par value

 

100% by PHG Tea Leaves, Inc.

Glatfelter Dresden GmbH (formerly known as Dresden Papier GmbH)

Germany

1 (€24,900)

1 (€100)

1 (€475,000)

 

100% to Glatfelter Gernsbach GmbH

Glatfelter Falkenhagen GmbH (formerly known as Concert GmbH)

Germany

1 (DM 24,000)

1 (DM 26,000)

1 (DM 2,150,000)

1 (DM 3,300,000)

1 (DM 5, 500,000)

1 (DM 2,010,000)

1 (DM 2,010,000)

1 (DM 2,490,000)

1 (DM 2,490,000)

 

100% to Glatfelter Gernsbach GmbH

Glatfelter Gatineau Ltée (the amalgamated company of Glatfelter Gatineau Ltée
and Glatfelter Canada, Inc.)

 

Canada

An unlimited number of common shares without nominal or par value

26,396,408 to PHG Tea

Leaves, Inc.

Glatfelter Gernsbach GmbH (formerly known as Glatfelter Verwaltungsgesellschaft
mbH)

 

Germany

1 (DM 15,000)

1 (DM 35,000)

100% to Glatfelter Luxembourg Sàrl

Glatfelter Holdings, LLC

Delaware

N/A

100% by P. H. Glatfelter Company (sole member)

 

NYDOCS04/625093.1Schedule 5.1.2 - 1

--------------------------------------------------------------------------------

 

Name

 

Jurisdiction of Incorporation or Formation

 

Authorized Shares

 

Shares Outstanding/ Stockholders

 

Glatfelter Hong Kong Limited

Hong Kong

 

1,365,001 at USD$1.00 par value

100% to Glatfelter Luxembourg Sàrl

 

Glatfelter Luxembourg Sàrl

Luxembourg

12,500 ordinary shares at a EUR1.00 par value and EUR 580,127,973.76 of share
premium

 

100% to PHG Tea Leaves, Inc.

Glatfelter Luxembourg Services Sàrl

 

Luxembourg

12,500 ordinary shares, with nominal value of one euro (EUR 1.-) each and EUR
15,500,000 or share premium

 

100% to Glatfelter Luxembourg Sàrl

Glatfelter Ireland Limited

 

Ireland

204 ordinary shares, with nominal value of one euro (EUR 1.-) each

 

100% to Glatfelter Luxembourg Sàrl

 

Glatfelter Lydney Ltd. (formerly known as Glatfelter-UK, Ltd.)

 

United Kingdom

10,000,000 at GBP£1.00 par value

7,663,573 to Glatfelter Gernsbach GmbH

Glatfelter Ober-schmitten GmbH (formerly known as Spezialpapierfabrik
Oberschmitten GmbH)

 

Germany

1 (€2,500,000)

1 (€1,000,000)

100% to Glatfelter Gernsbach GmbH

Glatfelter Russia, LLC (99.5% owned)

Russia

1,700,000 at RUB1.00 par value

1,666,000 to PHG Tea Leaves, Inc.

 

25,500 to Glatfelter Composite Fibers N.A., Inc.

 

8,500 to Sergey Vladimirovich Parinov

 

Glatfelter Scaër SAS (formerly known as Schoeller & Hoesch SAS)

 

France

€15,300,000

100 % by Glatfelter Gernsbach GmbH

Glatfelter France SARL

 

France

3,500 shares with an aggregate share capital of €53,357.16

100 % by Glatfelter Scaër SAS

 

Glatfelter Italia SRL

 

Italy

1 quota with a nominal value of €12,911

100 % by Glatfelter Gernsbach GmbH

 

Glatfelter Services GmbH

 

Germany

25,000 (EUR 1,00 each)

100 % by Glatfelter Gernsbach GmbH

 

NYDOCS04/625093.1Schedule 5.1.2 - 2

--------------------------------------------------------------------------------

 

Name

 

Jurisdiction of Incorporation or Formation

 

Authorized Shares

 

Shares Outstanding/ Stockholders

 

Glatfelter Steinfurt GmbH

 

Germany

1 share at €25,000

100 % by Glatfelter Gernsbach GmbH

 

Glatfelter Switzerland Sàrl

Switzerland

CHF20,000 at par value of CHF1,000

 

20 shares to Glatfelter Luxembourg Sàrl (100%)

Glatfelter Trade (Suzhou) Co., Ltd.

China

Total investment is USD$1,850,000; Registered capital is USD$1,300,000

 

100% to Glatfelter Hong Kong Limited

GW Partners, LLC.

Wisconsin

N/A

100% by P. H. Glatfelter Company (sole member)

 

Mollanvick, Inc.

Delaware

1,000 shares common stock at USD$0.01 par value

 

100 shares owned by P. H. Glatfelter Company

PHG Tea Leaves, Inc.

Delaware

1,000 shares common stock at USD$0.01 par value

 

1,000 shares to P. H. Glatfelter Company

Glatfelter Advanced Materials N.A., LLC

 

Delaware

N/A

100% by P. H. Glatfelter Company (sole member)

Newtech Pulp, Inc.

Philippines

6,000,000 common shares at a par value of PHP 100

Glatfetler Gernsbach GmbH– 5,999,995 shares; Petra Bursian– 1 share; Martin
Rapp  – 1 share; Elbert Munasque – 1 share; Robert Somers—1 share; Eusebio Tan –
1 share

 

 

i

On July 2, 2013, Glatfelter Luxembourg Sàrl ("Lux") issued Convertible Preferred
Equity Certificates ("CPECs") for an aggregate amount of €233,017,000 to PHG Tea
Leaves, Inc. ("TL").  TL subscribed to the CPECs by way of converting part of
the share premium made available by Lux.  On August 18, 2014, Lux reduced its
ordinary shares outstanding from 163,012,500 to 12,500 and reduced its share
premium from EUR10,547,715 to EUR3,500,000 with the par value of the ordinary
shares remaining at EUR1.00.  Lux issued 238,047,715 additional CPECs as
follows:  (i) Lux declared an interim dividend of EUR68,000,000 to the ordinary
shareholder (TL) payable in additional CPECs of 68,00,000, and (ii) Lux issued
170,047,715 additional CPECs as full repayment of the reduction of share capital
and share premium.

 

 

NYDOCS04/625093.1Schedule 5.1.2 - 3

--------------------------------------------------------------------------------

 

 

 

NYDOCS04/625093.1Schedule 5.1.2 - 4

--------------------------------------------------------------------------------

 

SCHEDULE 5.1.6
LITIGATION

The Company has been involved in significant litigation since 2008 pertaining to
the Company's liability for environmental remediation and other costs at the
Lower Fox River and Bay of Green Bay superfund site.

 

On January 3, 2019, the Company reported it had entered into a consent decree
(the "Consent Decree") with the United States Government, the State of Wisconsin
and Georgia-Pacific Consumer Products.  By entering into the Consent Decree, the
Company expects to fully resolve its liability for matters at the site.  The
Consent Decree is subject to approval by the United States District Court for
the Eastern District of Wisconsin.

Under terms of the Consent Decree, the Company agreed to pay the governments
$20.5 million to resolve all claims for past government cleanup, enforcement,
oversight costs and natural resource damages.  The Company will also be
responsible for payment of future oversight costs and will be primarily
responsible to perform the long-term monitoring and maintenance work in certain
portions of the site.

 

The Consent Decree was published in the Federal Register on January 31, 2019 and
the comment period expires on March 4, 2019.  The Company believes the Consent
Decree is likely to be approved but cannot predict the outcome with
certainty.  To the extent the Consent Decree is not approved, this matter could,
at any particular time or for any particular year or years, have a material
adverse effect on its consolidated financial position, liquidity and/or results
of operations or could result in a default under its debt covenants.

 

 

 

NYDOCS04/625093.11

--------------------------------------------------------------------------------

 

SCHEDULE 5.1.12
CONSENTS AND APPROVALS

None.

 

 

 

NYDOCS04/625093.1Schedule 5.1.12 - 1

--------------------------------------------------------------------------------

 

SCHEDULE 5.1.14
MATERIAL PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

P. H. GLATFELTER COMPANY
TRADEMARK APPLICATIONS AND REGISTRATIONS

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

GLATFELTER

P. H. Glatfelter Company

UNITED STATES
REGISTERED
12/23/2003
Registration No.:  2796668

GLATFELTER

P. H. Glatfelter Company

UNITED STATES
REGISTERED
8/9/2005
Registration No.:  2982538

GLATFELTER

P. H. Glatfelter Company

UNITED STATES
REGISTERED
8/17/2004
Registration No.:  2873152

NYDOCS04/625093.1Schedule 5.1.14 - 1

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

G (Logo)

[gmimurveejzn000001.jpg]

P. H. Glatfelter Company

UNITED STATES
REGISTERED
12/2/2003
Registration No.:  2789388

G (Logo)

[gmimurveejzn000002.jpg]

P. H. Glatfelter Company


UNITED STATES

REGISTERED
10/23/2007

Registration No.: 3319900

G (Logo)

[gmimurveejzn000003.jpg]

P. H. Glatfelter Company


UNITED STATES

REGISTERED
3/9/2004

Registration No: 2821545

BEYOND PAPER

P. H. Glatfelter Company

UNITED STATES
REGISTERED
5/13/2008

Registration No.:  3426818


BEYOND PAPER

P. H. Glatfelter Company

UNITED STATES
REGISTERED
9/30/2003
Registration No.:  2769893

NYDOCS04/625093.1Schedule 5.1.14 - 2

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

DIGI-TEMPERA

Glatfelter Gernsbach GmbH

UNITED STATES
REGISTERED


8/8/2017
Registration No. 5258214

DYNACAP

Glatfelter Gernsbach GmbH

UNITED STATES
REGISTERED
10/1/2013
Registration No.  4409224

DYNACRIMP

Glatfelter Gernsbach GmbH

UNITED STATES
REGISTERED
7/24/2018
Registration No. 5521590

DYNAGRID

Glatfelter Gernsbach GmbH

UNITED STATES
REGISTERED
8/14/2012
Registration No.  4188439

DYNAPORE

Glatfelter Gernsbach GmbH

 

 

UNITED STATES
REGISTERED
10/10/2006
Registration No.:  3154288

 

DYNASEAL

Glatfelter Gernsbach GmbH

 

UNITED STATES
REGISTERED
7/26/2005
Registration No.:  2977129

NYDOCS04/625093.1Schedule 5.1.14 - 3

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

ENHANCING EVERYDAY LIFE

P. H. Glatfelter Company





UNITED STATES
REGISTERED
10/9/2018
Registration No. 5581533

GEPAGREEN

Glatfelter Gernsbach GmbH


UNITED STATES
REGISTERED
5/19/2013
Registration No.:  4303189


GEPALUX

Glatfelter Gernsbach GmbH

UNITED STATES
REGISTERED
12/17/1985
Registration No.:  1375852

GEPATAC

P. H. Glatfelter Company

UNITED STATES
REGISTERED
2/15/2011
Registration No.:  3919579

GLATFELTER

P. H. Glatfelter Company

CANADA
REGISTERED
11/24/2008
Registration No.: TMA729273

G (Logo)

[gmimurveejzn000004.jpg]

P. H. Glatfelter Company


CANADA
REGISTERED
12/9/2008
Registration No.: TMA730433

NYDOCS04/625093.1Schedule 5.1.14 - 4

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

BEYOND PAPER

P. H. Glatfelter Company

CANADA
REGISTERED


10/27/2011
Registration No.:  TMA810407

ENHANCING EVERYDAY LIFE

P. H. Glatfelter Company





CANADA
PENDING
Filing Date:  8/16/2018
Application No.:  1915257

GLATFELTER

P. H. Glatfelter Company

CTM    COMMUNITY TRADEMARKS
REGISTERED
4/9/2002
Registration No.:  002648095

G (Logo)

[gmimurveejzn000005.jpg]

P. H. Glatfelter Company

CTM    COMMUNITY TRADEMARKS
REGISTERED
4/9/2002
Registration No.:  002648129

BEYOND PAPER

P. H. Glatfelter Company

CTM    COMMUNITY TRADEMARKS
REGISTERED
4/9/2002
Registration No.:  002647881

DYNAGRID

Glatfelter Gernsbach GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
11/2/2010
Registration No:  9094921

NYDOCS04/625093.1Schedule 5.1.14 - 5

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

Echo

Glatfelter Ober-Schmitten GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
12/7/2010
Registration No:  009260993

ENHANCING EVERYDAY LIFE

P. H. Glatfelter Company





CTM    COMMUNITY TRADEMARKS
PENDING
Filing Date:  8/16/2018
Application No. 017945005

GEPALINER

P. H. Glatfelter Company

CTM    COMMUNITY TRADEMARKS
REGISTERED
3/16/2009
Registration No:  007106867

GEPATAC

P. H. Glatfelter Company

CTM    COMMUNITY TRADEMARKS
REGISTERED
3/9/2009
Registration No:  007106909

STAC-PAC

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
7/9/1999
Registration No:  000630483

NYDOCS04/625093.1Schedule 5.1.14 - 6

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 

STAC-PAC and Design

[gmimurveejzn000006.jpg]

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
12/11/2000
Registration No: 001338656

STREAM LINER

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
9/20/2000
Registration No: 001203264


SUPERSEAL



J. R. CROMPTON Plc


CTM    COMMUNITY TRADEMARKS
REGISTERED
4/26/1999
Registration No:  000218040



UNICORE

 

 

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
9/19/2000
Registration No: 001237536


WALKISOFT

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
11/4/2014
Registration No: 013000377

NYDOCS04/625093.1Schedule 5.1.14 - 7

--------------------------------------------------------------------------------

 

MARK

OWNER

APPLICATION No.
REGISTRATION No.

 


WALKISOFT and Design


[gmimurveejzn000007.jpg]

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
5/13/1998
Registration No: 000222984


VIZORB


Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
3/5/2014
Registration No:  012189239


VICELL

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
8/4/2014
Registration No:  012673075


+ Together we bring it to life and Design

Glatfelter Steinfurt GmbH

CTM    COMMUNITY TRADEMARKS
REGISTERED
4/28/2017
Registration No:  016078495

 

 

 

NYDOCS04/625093.1Schedule 5.1.14 - 8

--------------------------------------------------------------------------------

 

P. H. GLATFELTER COMPANY

PATENT APPLICATIONS AND REGISTRATIONS, COPYRIGHTS, LICENSES, ETC.

None.

 

 

 

NYDOCS04/625093.1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.1
PERMITTED INDEBTEDNESS

3rd Party Indebtedness:

 

Lender

Borrower/ Issuer

Begin Date

Maturity Date

Amount

Interest Rate

Annual Cost

IKB

Glatfelter Gernsbach GmbH

4/17/2013

3/31/2023

€22,684,375

2.05%

€465,030

IKB

Glatfelter Gernsbach GmbH

9/26/2014

6/30/2022

€4,999,998

2.40%

€120,000

IKB

Glatfelter Gernsbach GmbH

4/26/2016

6/30/2023

€6,428,570

1.30%

€83,571

IKB

Glatfelter Gernsbach GmbH

5/4/2016

9/30/2025

€6,070,780

1.55%

€94,097

IKB

Glatfelter Gernsbach GmbH

9/10/2015

9/30/2025

€2,200,500

1.55%

€34,108

 

Intercompany Indebtedness:

 

Lender

Borrower/ Issuer

Begin Date

Maturity Date

Amount

Interest Rate

Annual Cost

P. H. Glatfelter Company

Glatfelter Gatineau Ltée

10/9/2018

10/9/2023

$15,000,000

Variable

Variable

 

 

NYDOCS04/625093.1Schedule 7.2.1 - 1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.4
EXISTING INVESTMENTS

(1):  In 2018 P. H. Glatfelter Company became the sole member of GW Partners,
LLC, an entity created for the purpose of cleanup at the Fox River site.

(2):  P. H. Glatfelter Company is an investor in DreamWeaver International, Inc.
and to date, P. H. Glatfelter Company has invested cash and in kind services
equal to USD$5,237,057 in exchange for a non-controlling equity interest in
DreamWeaver International, Inc. and promissory notes that are automatically
convertible to equity upon certain triggering events and may also be convertible
to equity at P. H. Glatfelter Company's option upon the occurrence of certain
other triggering events.

(3):  Glatfelter Gernsbach GmbH owns 40% of Balo-I Industrial, Inc.

(4):  See Intercompany Indebtedness on Schedule 7.2.1.

(5):  See Schedule 5.1.2.

 

 

Exhibit 4.7.7(C)1

--------------------------------------------------------------------------------

 

SCHEDULE 10.11.4

voting participants

Institution

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

AgChoice Farm Credit ACA

$8,311,688.00

€4,502,325.00

AgFirst Farm Credit Bank

$23,376,623.00

€12,662,791.00

 

 

Exhibit 4.7.7(C)1

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(A)

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the "Assignment") is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, from time to time, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below:  (i) all of the Assignor's rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any Letters of
Credit and guarantees included in such facilities); and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, (the
"Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

Assignor:___________________________________

1.Assignor:___________________________________

 

2.

Assignee:___________________________________ [and is an Affiliate of [identify
Lender]]

 

3.

Borrower(s):P. H. GLATFELTER COMPANY, a Pennsylvania corporation, and the other
Borrowers now or hereafter party thereto

 

4.

Administrative Agent:PNC Bank, National Association, as the Administrative Agent
under the Credit Agreement

1

--------------------------------------------------------------------------------

 

 

5.

Credit Agreement:The Third Amended and Restated Credit Agreement dated as of
February 8, 2019 among P. H. GLATFELTER COMPANY, a Pennsylvania corporation, and
the other Borrowers now or hereafter party thereto, PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, the Guarantors now or hereafter party
thereto and the Lenders now or hereafter party thereto

 

6.

Assigned Interest:



Facility Assigned

Aggregate Amount of Commitment / Loans of such Facility for all Lenders

Amount of
Commitment / Loans of
such Facility Assigned1

Percentage Assigned of Commitment / Loans
of such Facility2

CUSIP
Number

________________3

$_____________

$_____________

__________%

 

________________

$_____________

$_____________

__________%

 

________________

$_____________

$_____________

__________%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]4

 

 

 

i 

Not be less than $5,000,000.00, in the case of any assignment in respect of the
Revolving Credit Commitment of the Assignor, or €5,000,000.00 in the case of the
Term Loan Commitment or Term Loan of the Assignor, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consents.

ii 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

iii 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. "Revolving Credit
Commitment" or "Term Loan Commitment").  The same percentage of each facility
owned by the Assignor shall be assigned to the Assignee.

iv 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment.

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

The terms set forth in this Assignment are hereby agreed to:

[NAME OF ASSIGNOR]

By:____________________________________
Name:____________________________________
Title:____________________________________

[NAME OF ASSIGNEE]

By:____________________________________
Name:____________________________________
Title:____________________________________

 

 

3

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

Consented to and Accepted:

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:_______________________________
Name:_______________________________
Title:_______________________________

[Consented to:]5

P.H. GLATFELTER COMPANY,
as Borrower Agent

By:_______________________________
Name:_______________________________
Title:_______________________________

 

 

 

v 

To be added only if the consent of the Borrower is required by the terms of
Section 10.11 of the Credit Agreement.

4

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1.

Representations and Warranties.

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest; (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim; (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document; (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, or any collateral thereunder; (iii) the financial
condition of any Borrower, any of such Borrower's Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document; or (iv) the
performance or observance by any Borrower, any of such Borrower's Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement; (ii) it meets all requirements, of an
eligible assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement); (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and the other Loan Documents as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder; (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.3 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; (vi) it has, independently and without reliance upon the Administrative
Agent made its own credit analysis and decision to enter into this Assignment to
purchase such Assigned Interest; and (vii) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

 

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3.

General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the Laws of the State of
New York.

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(B)

FORM OF
BORROWER JOINDER AND ASSUMPTION AGREEMENT

THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT (this "Agreement") is made as of
____________, 20__, by _____________________________________________________, a
_____________________ [corporation/partnership/limited liability company] (the
"New Borrower").

Background

Reference is made to (i) the Third Amended and Restated Credit Agreement, dated
as of February 8, 2019, as the same may be amended, restated, supplemented or
modified from time to time (the "Credit Agreement"), by and among P. H.
GLATFELTER COMPANY, a Pennsylvania corporation, the other Borrowers now or
hereafter party thereto (collectively, the "Borrowers"), each of the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
"Lenders") and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent for the Lenders (in such capacity, the "Administrative Agent"), (ii) the
Second Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of February 8, 2019, as the same may be amended, restated, supplemented
or modified from time to time (the "Guaranty"), made by the Guarantors in favor
of the Administrative Agent, and (iii) the other Loan Documents referred to in
the Credit Agreement, as the same may be amended, restated, supplemented or
modified from time to time (collectively, the "Loan Documents").

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Borrower hereby becomes a Borrower under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Borrower as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Borrower hereby agrees that effective as of the date
hereof [subject to the limitations set forth in Section 10.18 of the Credit
Agreement]6 it hereby is, and shall be deemed to be, and assumes the obligations
of, a "Loan Party" and a "Borrower", jointly and severally, under the Credit
Agreement and the Notes, and a Loan Party or Borrower, as the case may be, under
each of the other Loan Documents to which the Loan Parties or Borrowers are a
party; and, New Borrower hereby agrees that from the date hereof and so long as
any Loan or any Commitment of any Lender shall remain outstanding and until the
payment in full of the Loans and the Notes, the expiration of all Letters of
Credit, and the performance of all other Obligations of the Loan Parties under
the Loan Documents, New Borrower shall perform, comply with, and be subject to
and bound by each of the terms and provisions of the Credit Agreement and each
of the other Loan Documents, jointly and severally, with the existing parties
thereto.  Without limiting the generality of the foregoing, New Borrower hereby
represents and warrants that (i) each of the

 

vi 

To be included for each New Borrower that is a Foreign Borrower

 

--------------------------------------------------------------------------------

 

representations and warranties set forth in Section 5 of the Credit Agreement
applicable to a Loan Party is true and correct as to New Borrower on and as of
the date hereof and (ii) New Borrower has heretofore received a true and correct
copy of the Credit Agreement and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.  [INSERT ANY APPLICABLE LOCAL LAW LIMITATIONS.]

New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and the
Administrative Agent, the Credit Agreement and each of the other Loan Documents
executed and delivered by the Borrowers to the Administrative Agent and any of
the Lenders.

New Borrower is simultaneously delivering to the Administrative Agent the
documents, together with this Borrower Joinder and Assumption Agreement,
required under Section 7.1.10 of the Credit Agreement.

In furtherance of the foregoing, New Borrower shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary in the reasonable opinion of Administrative Agent to carry
out more effectively the provisions and purposes of this Borrower Joinder and
Assumption Agreement and the other Loan Documents.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York.

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.  New Borrower acknowledges and agrees that a telecopy
transmission to the Administrative Agent or any Lender of signature pages hereof
purporting to be signed on behalf of New Borrower shall constitute effective and
binding execution and delivery hereof by New Borrower.

[SIGNATURE PAGE FOLLOWS]

 

 

2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - BORROWER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Borrower
has duly executed this Borrower Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written.

ATTEST:__________________________________________

By:_________________________By:
Name:_________________________Name:
Title_________________________Title:

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:_______________________________
Name:_______________________________
Title:_______________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(C)

[FORM OF]

QUALIFYING LENDER CONFIRMATION

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7.7(iii)(a) of the Credit Agreement, the
undersigned hereby certifies that (i) [it is an Irish Qualifying Lender], or
(ii) [it is not an Irish Qualifying Lender].

Pursuant to the provisions of Section 4.7.7(iv)(f) of the Credit Agreement, the
undersigned hereby certifies that (i) [it is an English Qualifying Lender (other
than an English Treaty Lender)], (ii) [it is an English Treaty Lender], or
(ii)[it is not an English Qualifying Lender].

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(G)(1)

FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT (this "Agreement") is made as of
____________, 20__, by _____________________________________________________, a
_____________________ [corporation/partnership/limited liability company] (the
"New Guarantor").

Background

Reference is made to (i) the Third Amended and Restated Credit Agreement, dated
as of February 8, 2019, as the same may be amended, restated, supplemented or
modified from time to time (the "Credit Agreement"), by and among P. H.
GLATFELTER COMPANY, a Pennsylvania corporation, the other Borrowers now or
hereafter party thereto (collectively, the "Borrowers"), each of the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
"Lenders") and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent for the Lenders (in such capacity, the "Administrative Agent"), (ii) the
Second Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of February 8, 2019, as the same may be amended, restated, supplemented
or modified from time to time (the "Guaranty"), made by Guarantors in favor of
the Administrative Agent, and (iii) the other Loan Documents referred to in the
Credit Agreement, as the same may be amended, restated, supplemented or modified
from time to time (collectively, the "Loan Documents").

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof [subject to the limitations set forth in Section 20 of the Guaranty]7 it
hereby is, and shall be deemed to be, and assumes the obligations of, a "Loan
Party" and a "Guarantor", jointly and severally, under the Credit Agreement, a
"Guarantor," jointly and severally with the existing Guarantors under the
Guaranty, and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Loan Parties or Guarantors are a party; and,
New Guarantor hereby agrees that from the date hereof and so long as any Loan or
any Commitment of any Lender shall remain outstanding and until the payment in
full of the Loans and the Notes, the expiration of all Letters of Credit, and
the performance of all other Obligations of the Loan Parties under the Loan
Documents, New Guarantor shall perform, comply with, and be subject to and bound
by each of the terms and provisions of the Credit Agreement, Guaranty and each
of the other Loan Documents, jointly and severally, with the existing parties
thereto.  Without limiting the generality of the foregoing, New

 

vii 

To be included for each New Guarantor that is a Foreign Borrower or Foreign
Guarantor.

 

--------------------------------------------------------------------------------

 

Guarantor hereby represents and warrants that (i) each of the representations
and warranties set forth in Section 5 of the Credit Agreement applicable to a
Loan Party is true and correct as to New Guarantor on and as of the date hereof
and (ii) New Guarantor has heretofore received a true and correct copy of the
Credit Agreement, Guaranty and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.  [INSERT ANY APPLICABLE LOCAL LAW LIMITATIONS.]

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent, the Credit Agreement, Guaranty and each of the other
Loan Documents given by the Guarantors to the Administrative Agent and any of
the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
documents, together with this Guarantor Joinder and Assumption Agreement,
required under Section 7.1.10 of the Credit Agreement.

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Administrative Agent
to carry out more effectively the provisions and purposes of this Guarantor
Joinder and Assumption Agreement and the other Loan Documents.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York.

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.  New Guarantor acknowledges and agrees that a telecopy
transmission to the Administrative Agent or any Lender of signature pages hereof
purporting to be signed on behalf of New Guarantor shall constitute effective
and binding execution and delivery hereof by New Guarantor.

[SIGNATURE PAGE FOLLOWS]

 

 

2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - GUARANTOR JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written.

ATTEST:__________________________________________

By:________________________By:

Name:________________________Name:

Title________________________Title:

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:_______________________________
Name:_______________________________
Title:_______________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(G)(2)

FORM OF
SECOND Amended and Restated CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Second Amended and Restated Continuing Agreement of Guaranty and Suretyship
(the "Guaranty"), dated as of February 8, 2019, is jointly and severally given
by each of the undersigned and each of the other Persons which become Guarantors
hereunder from time to time (each a "Guarantor" and collectively the
"Guarantors") in favor of PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (the "Administrative Agent") in connection with that Third
Amended and Restated Credit Agreement, dated as of the date hereof, by and among
P. H. Glatfelter Company, a Pennsylvania corporation, the other Borrowers now or
hereafter party thereto (collectively, the "Borrowers"), the Guarantors now or
hereafter party thereto, the Administrative Agent, and the Lenders now or
hereafter party thereto (the "Lenders") (as amended, restated, modified, or
supplemented from time to time hereafter, the "Credit Agreement").  Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to them by the Credit Agreement and the rules of construction set forth in
Section 1.2 of the Credit Agreement shall apply to this Guaranty.

1.

Guaranteed Obligations.  To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrowers under the
Credit Agreement, each Guarantor hereby jointly and severally (subject to
Section 20, if applicable) unconditionally, and irrevocably, guaranties to the
Administrative Agent, each Lender and any provider of a Lender Provided Hedge or
Other Lender‑Provided Financial Service Products; and becomes surety, as though
it was a primary obligor for, the full and punctual payment and performance when
due (whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, and all
extensions, modifications, substitutions, amendments or renewals thereof,
whether such Obligations are direct or indirect, secured or unsecured, joint or
several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including Obligations
arising or accruing after the commencement of any bankruptcy, insolvency,
reorganization, or similar proceeding with respect to any Borrower or any
Guarantor or which would have arisen or accrued but for the commencement of such
proceeding, even if the claim for such Obligation is not enforceable or
allowable in such proceeding, and including all Obligations arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such Obligations are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied)
(all such Obligations are referred to, collectively, as the "Guaranteed
Obligations" and each, as a "Guaranteed Obligation").  Notwithstanding anything
to the contrary contained herein, Guaranteed Obligations shall specifically
exclude any and all Excluded Hedge Liabilities.  Without limitation of the
foregoing, any of the Guaranteed Obligations shall be and remain Guaranteed
Obligations entitled to the benefit of this Guaranty if the Administrative Agent
or any of the Lenders (or any one or more assignees or transferees thereof) from
time to time assign or otherwise transfer all or any portion of their respective
rights and obligations under the Loan

 

--------------------------------------------------------------------------------

 

Documents, or any other Guaranteed Obligations, to any other Person, in
accordance with the terms of the Credit Agreement.  In furtherance of the
foregoing, each Guarantor jointly and severally (subject to Section 20, if
applicable) agrees as follows.

2.

Guaranty.  Each Guarantor hereby promises to pay and perform all such Guaranteed
Obligations immediately upon demand of the Administrative Agent and the Lenders
or any one or more of them at maturity or upon an Event of Default.  All
payments made hereunder shall be made by each Guarantor in immediately available
funds in United States Dollars and shall be made without setoff, counterclaim,
withholding, or other deduction of any nature, except as may otherwise be
required by Law.

3.

Obligations Absolute.  The Guaranteed Obligations of the Guarantors hereunder
shall not be discharged or impaired or otherwise diminished by the failure,
default, omission, or delay, willful or otherwise, by any Lender, the
Administrative Agent, or any Borrower or any other obligor on any of the
Guaranteed Obligations, or by any other act or thing or omission or delay to do
any other act or thing which would vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or
equity.  Each of the Guarantors agrees that the Guaranteed Obligations will be
paid and performed strictly in accordance with the terms of the Loan
Documents.  Without limiting the generality of the foregoing, to the fullest
extent it can do so in accordance with applicable Law, each Guarantor hereby
consents to, at any time and from time to time, and the joint and several
(subject to Section 20, if applicable) Guaranteed Obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a)

Any lack of genuineness, legality, validity, enforceability or allowability (in
a bankruptcy, insolvency, reorganization or similar proceeding, or otherwise),
or any avoidance or subordination, in whole or in part, of any Loan Document or
any of the Guaranteed Obligations and to the fullest extent of the law
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of the Guaranteed Obligations, any of the terms of
the Loan Documents, or any rights of the Administrative Agent or the Lenders or
any other Person with respect thereto;

(b)

Any increase, decrease, or change in the amount, nature, type or purpose of any
of, or any release, surrender, exchange, compromise or settlement of, any of the
Guaranteed Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guaranteed
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guaranteed Obligations;

(c)

Any failure to assert any breach of or default under any Loan Document or any of
the Guaranteed Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non‑exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non‑exercise, of
any right or remedy against any Borrower or any other Person under or in

2

--------------------------------------------------------------------------------

 

connection with any Loan Document or any of the Guaranteed Obligations; any
refusal of payment or performance of any of the Guaranteed Obligations, whether
or not with any reservation of rights against any Guarantor; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Guaranteed Obligations)
to other obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guaranteed Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guaranteed Obligations, any application to
particular Guaranteed Obligations;

(d)

Any taking, exchange, amendment, modification, waiver, supplement, termination,
subordination, compromise, release, surrender, loss, or impairment of, or any
failure to protect, perfect, or preserve the value of, or any enforcement of,
realization upon, or exercise of rights, or remedies under or in connection
with, or any failure, omission, breach, default, delay, or wrongful action by
the Administrative Agent or the Lenders, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by any of
the Administrative Agent or the Lenders, or any of them, or any other Person in
respect of, any direct or indirect security for any of the Guaranteed
Obligations.  As used in this Guaranty, "direct or indirect security" for the
Guaranteed Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guaranteed Obligations, made by or on behalf of any Person;

(e)

Any merger, consolidation, liquidation, dissolution, winding‑up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
any Borrower, or any other Person in connection with any such proceeding;

(f)

Any defense, setoff, or counterclaim which may at any time be available to or be
asserted by any Borrower or any other Person with respect to any Loan Document
or any of the Guaranteed Obligations; or any discharge by operation of law or
release of any Borrower or any other Person from the performance or observance
of any Loan Document or any of the Guaranteed Obligations; or

(g)

Any other event or circumstance, whether similar or dissimilar to the foregoing,
and whether known or unknown, which might otherwise constitute a defense
available to, or limit the liability of, any Guarantor, a guarantor or a surety,
excepting in each such case full, strict, and indefeasible payment and
performance of the Guaranteed Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 7.1.10 of the Credit Agreement and each
Guarantor affirms that its Guaranteed Obligations hereunder shall continue
undiminished.

3

--------------------------------------------------------------------------------

 

4.

Waivers, etc.  Subject to Section 20, if applicable, to the fullest extent it
can do so in accordance with applicable Law, each of the Guarantors hereby
waives any defense to or limitation on its Guaranteed Obligations under this
Guaranty arising out of or based on any event or circumstance referred to in
Section 3 hereof.  Without limitation and to the fullest extent permitted by
applicable Law, each Guarantor waives each of the following:

(a)

All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following:  any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guaranteed Obligations; any notice of the incurrence of any Guaranteed
Obligation; any notice of any default or any failure on the part of any Borrower
or any other Person to comply with any Loan Document or any of the Guaranteed
Obligations or any direct or indirect security for any of the Guaranteed
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person;

(b)

Any right to any marshalling of assets, to the filing of any claim against any
Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guaranteed Obligations or any direct or indirect
security for any of the Guaranteed Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guaranteed Obligations or any direct or indirect
security for any of the Guaranteed Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

(c)

Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including, but
not limited to, anti‑deficiency laws, "one action" laws or the like), or by
reason of any election of remedies or other action or inaction by the
Administrative Agent or the Lenders, or any of them (including but not limited
to commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Guaranteed
Obligations), which results in denial or impairment of the right of the
Administrative Agent or the Lenders, or any of them, to seek a deficiency
against any Borrower or any other Person or which otherwise discharges or
impairs any of the Guaranteed Obligations; and

(d)

Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5.Reinstatement.  This Guaranty is a continuing guaranty of the Guarantors and
shall remain in full force and effect notwithstanding that no Guaranteed
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance.  Upon termination of all Commitments, the expiration of
all Letters of Credit and indefeasible payment in full of all Guaranteed
Obligations (other than non‑assessed contingent reimbursement

4

--------------------------------------------------------------------------------

 

obligations), this Guaranty shall terminate; provided, however, that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
any time any payment of any of the Guaranteed Obligations is rescinded,
recouped, avoided, or must otherwise be returned or released by any Lender or
Administrative Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, any Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.

6.

Subrogation.  Each Guarantor waives and agrees it will not exercise any rights
against any Borrower or any other Guarantor arising in connection with, or any
collateral securing, the Guaranteed Obligations (including rights of
subrogation, contribution, and the like) until the Guaranteed Obligations have
been indefeasibly paid in full, and all Commitments have been terminated and all
Letters of Credit have expired.  If, during the occurrence and continuance of an
Event of Default, any amount shall be paid to any Guarantor by or on behalf of
any Borrower or any other Guarantor by virtue of any right of subrogation,
contribution, or the like, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and shall be held in trust for the benefit of, the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement.

7.

No Stay.  If any declaration of default or acceleration or other exercise or
condition to exercise of rights or remedies under or with respect to any
Guaranteed Obligation shall at any time be stayed, enjoined, or prevented for
any reason (including, but not limited to, stay or injunction resulting from the
pendency against any Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their Guaranteed Obligations hereunder, the
Guaranteed Obligations shall be deemed to have been declared in default or
accelerated, and such other exercise or conditions to exercise shall be deemed
to have been taken or met.

8.

Taxes.  Each Guarantor agrees to comply with Section 4.7 of the Credit Agreement
as applied to such Guarantor and the Guaranteed Obligations.

9.

Notices.  Each Guarantor agrees that all notices, statements, requests, demands
and other communications under this Guaranty shall be given to such Guarantor at
the address set forth on a Schedule to, or in a Guarantor Joinder and Assumption
Agreement given under, the Credit Agreement and in the manner provided in
Section 10.6 of the Credit Agreement.  The Administrative Agent and the Lenders
may rely on any notice (whether or not made in a manner contemplated by this
Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent and the Lenders shall have no duty to verify the identity
or authority of the Person giving such notice.

10.

Counterparts; Telecopy Signatures.  This Guaranty may be executed in any number
of counterparts, each of which, when so executed, shall be deemed an original,
but all such counterparts shall constitute but one and the same
instrument.  Each Guarantor acknowledges and agrees that a telecopy transmission
to Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

5

--------------------------------------------------------------------------------

 

11.

Setoff, Default Payments by Borrowers.

(a)

Each Guarantor agrees to be bound by Section 8.2.3 of the Credit Agreement as
applied to such Guarantor.

(b)

Upon the occurrence and during the continuation of any default under any
Guaranteed Obligation, if any amount shall be paid to any Guarantor by or for
the account of any Borrower, such amount shall be held in trust for the benefit
of each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
when due and payable.

12.

Construction.  The section and other headings contained in this Guaranty are for
reference purposes only and shall not affect interpretation of this Guaranty in
any respect.  This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13.

Successors and Assigns.  This Guaranty shall be binding upon each Guarantor, its
successors and assigns, and shall inure to the benefit of and be enforceable by
the Administrative Agent and the Lenders, or any of them, and their successors
and permitted assigns provided, however, that no Guarantor may assign or
transfer any of its rights or obligations hereunder or any interest herein and
any such purported assignment or transfer shall be null and void.  Without
limitation of the foregoing, the Administrative Agent and the Lenders, or any of
them (and any successive assignee or transferee), from time to time may assign
or otherwise transfer all or any portion of its rights or obligations in
accordance with the Loan Documents (including all or any portion of any
commitment to extend credit), or any other Guaranteed Obligations, to any other
person and such Guaranteed Obligations (including any Guaranteed Obligations
resulting from extension of credit by such other Person under or in connection
with the Loan Documents) shall be and remain Guaranteed Obligations entitled to
the benefit of this Guaranty, and to the extent of its interest in such
Guaranteed Obligations such other Person shall be vested with all the benefits
in respect thereof granted to the Administrative Agent and the Lenders in this
Guaranty or otherwise.

14.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)

Governing Law.  This Guaranty shall be governed by, construed, and enforced in
accordance with the laws of the State of New York.

(b)

Consent to Forum; Waiver of Jury Trial:  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A

6

--------------------------------------------------------------------------------

 

PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT, AND
EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED
MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 9 AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT
THEREOF.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION TO JURISDICTION
AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT
TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  EACH GUARANTOR
HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
TO THE FULL EXTENT PERMITTED BY LAW.

(c)

Each Guarantor hereby appoints a process agent, P. H. Glatfelter Company, as its
agent to receive on behalf of such party and its respective property, service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding (the "Process Agent").  Such service may be made by
mailing or delivering a copy of such process to any of the Guarantors in care of
the Process Agent at the Process Agent's address, and each of the Guarantors
hereby authorizes and directs the Process Agent to receive such service on its
behalf.  Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions (or
any political subdivision thereof) by suit on the judgment or in any other
manner provided by law.  Each Guarantor further agrees that it shall, for so
long as any Commitment, Letter of Credit or any Obligation of any Loan Party to
the Lenders remains outstanding, continue to retain Process Agent for the
purposes set forth in this Section 14.  The Process Agent hereby accepts the
appointment of Process Agent by the Guarantors and agrees to act as Process
Agent on behalf of the Guarantors.  The Process Agent has an address of, on the
date hereof, that of P. H. Glatfelter Company as reflected in the Credit
Agreement.

15.

Severability; Modification to Conform to Law.

(a)

It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

7

--------------------------------------------------------------------------------

 

(b)

Each Guarantor, and by its acceptance of this Guaranty, the Administrative Agent
and the Lenders, hereby confirm that it is the intention of all such Persons
that this Guaranty and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Administrative Agent and
the Lenders hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Guaranteed Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.  For purposes
hereof, "Bankruptcy Law" means any proceeding of the type referred to in the
definition of Insolvency Proceeding in the Credit Agreement or Title 11, U.S.
Code, or any similar foreign, federal or state law for the relief of debtors.

16.

Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to the Administrative Agent or any
Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by Law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents.

17.

Notwithstanding anything to the contrary in this Section or elsewhere in this
Guaranty, this Guaranty shall be presumptively valid and enforceable to its full
extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor's Guaranteed
Obligations hereunder as to each element of such assertion.

18.

Additional Guarantors.  At any time after the initial execution and delivery of
this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder and Assumption Agreement pursuant to
the Credit Agreement.  No notice of the addition of any Guarantor shall be
required to be given to any pre‑existing Guarantor and each Guarantor hereby
consents thereto.

19.

Joint and Several Obligations.  Subject to Section 20 hereof, if applicable, the
Guaranteed Obligations of the Guarantors under this Guaranty are joint and
several obligations of the Guarantors, and each Guarantor hereby waives to the
full extent permitted by Law any defense it may otherwise have to the payment
and performance of the Obligations that its liability hereunder is limited and
not joint and several.  Each Guarantor acknowledges and agrees that the
foregoing waivers and those set forth below serve as a material inducement to
the agreement of the Administrative Agent and the Lenders to make the Loans, and
that the Administrative Agent and the Lenders are relying on each specific
waiver and all such waivers in entering into this Guaranty.  The undertakings of
each Guarantor hereunder secure the Guaranteed Obligations of itself and the
other Guarantors.  The Administrative Agent and the Lenders, or any of them,
may, in their sole discretion, elect to enforce this Guaranty against any

8

--------------------------------------------------------------------------------

 

Guarantor without any duty or responsibility to pursue any other Guarantor and
such an election by the Administrative Agent and the Lenders, or any of them,
shall not be a defense to any action the Administrative Agent and the Lenders,
or any of them, may elect to take against any Guarantor.  Each of the Lenders
and Administrative Agent hereby reserve all right against each Guarantor.

20.

Obligations of Foreign Guarantors.

(a)

Notwithstanding the joint and several liability of the Guarantors organized
under the laws of a jurisdiction other than the United States (each, a "Foreign
Guarantor") under this Guaranty or any other Loan Document, and notwithstanding
any other provision of this Guaranty or any other Loan Document and whether or
not explicitly limited by reference to this Section, all Guaranteed Obligations
of each Foreign Guarantor under this Guaranty and any other Loan Documents on
account of principal and interest under the Loans and Reimbursement Obligations
and Letters of Credit Borrowings and/or any Swap Obligations shall be limited to
the principal amount advanced to such Foreign Guarantor or its Subsidiaries and
reimbursement of draws under Letters of Credit issued for the account of such
Foreign Guarantor or its Subsidiaries and, in each case, interest thereon or the
Swap Obligations entered into by the respective Foreign Guarantors or any of the
Subsidiaries.  Each Foreign Guarantor shall be liable only for its pro rata
share of all fees and expenses and other sums due hereunder (other than
principal and interest on the Loans) based upon the ratio of the sum of Loans
outstanding to and Letters of Credit issued for such Foreign Guarantor to the
total amount of Loans outstanding and Letters of Credit issued
hereunder.  Notwithstanding the foregoing, with respect to any reimbursement or
indemnification obligation arising from a breach of any representation,
covenant, reporting requirement or other similar obligation under this Guaranty
or any other Loan Document, each Foreign Guarantor shall be liable only to the
extent that such breach is in relation to such Foreign Guarantor or any of its
Subsidiaries.

(b)

Any Foreign Guarantor may from time to time deliver a termination notice to the
Administrative Agent requesting that it no longer be a party to this
Guaranty.  Such termination shall be effective two Business Days after receipt
by the Administrative Agent so long as all Guaranteed Obligations for which such
Foreign Guarantor is liable pursuant to Section 20(a) above have been paid in
full (including principal, interest and other amounts) and no Letter of Credit
issued for the account or benefit of such Foreign Guarantor is outstanding;
provided that, to the extent this Guaranty provides for the survival of certain
provisions upon termination hereof, such surviving provisions shall survive a
termination under this subsection with respect to any such Foreign Guarantor.

21.

Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a)

Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct.  Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

9

--------------------------------------------------------------------------------

 

(b)

Each Guarantor hereby acknowledges, represents, and warrants that it receives
synergistic benefits by virtue of its affiliation with Borrowers and the other
Guarantors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

22.

Miscellaneous.

(a)

Generality of Certain Terms.  As used in this Guaranty, the terms "hereof,"
"herein," and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term "including," as used herein, is
not a term of limitation and means "including without limitation".

(b)

Amendments, Waivers.  No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by each Guarantor and
by or on behalf of the Administrative Agent and the Lenders.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No delay or failure of the Administrative Agent or the
Lenders, or any of them, in exercising any right or remedy under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy.  The rights and remedies of the
Administrative Agent and the Lenders under this Guaranty are cumulative and not
exclusive of any other rights or remedies available hereunder, under any other
agreement or instrument, by law, or otherwise.

(c)

Telecommunications.  Each Lender and Administrative Agent shall be entitled to
rely on the authority of any individual making any telecopy, electronic or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d)

Expenses.  Subject to Section 20, if applicable, each Guarantor unconditionally
agrees to pay all costs and expenses, including reasonable attorney's fees
incurred by the Administrative Agent or any of the Lenders in enforcing this
Guaranty against any Guarantor and each Guarantor shall pay and indemnify the
Administrative Agent and any Lender from and against any and all claims,
demands, liabilities, damages, penalties, interest, judgments, losses, costs,
charges and expenses in accordance with and subject to the provisions of,
mutatis mutandis, Section 10.3 of the Credit Agreement.

(e)

Prior Understandings.  This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

(f)

Survival.  All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

10

--------------------------------------------------------------------------------

 

(g)

Amendment and Restatement; No Novation.  Reference is made to that certain
Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated as
of March 12, 2015, made by the guarantors party thereto in favor of the
Administrative Agent, as heretofore amended (as so amended, the "Existing
Guaranty Agreement").  The Existing Guaranty Agreement is hereby amended and
restated in its entirety as provided herein, and this Guaranty is not intended
to constitute, nor does it constitute, an interruption, suspension of
continuity, satisfaction, discharge of prior duties, novation, or termination of
the indebtedness, loans, liabilities, expenses, or guaranteed obligations under
the Existing Guaranty Agreement.  Each Guarantor and the Administrative Agent
acknowledge and agree that the Existing Guaranty Agreement has continued to
guaranty the indebtedness, loans, liabilities, expenses, and obligations
thereunder since the date of execution of the Existing Guaranty Agreement; and
that this Guaranty is entitled to all rights and benefits originally pertaining
to the Existing Guaranty Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

11

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – SECOND AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY
AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

 

 

GLATFELTER HOLDINGS, LLC, a Delaware limited liability company

By:

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.1(R)

FORM OF
[AMENDED AND RESTATED] REVOLVING CREDIT NOTE

$______________.____________, ______

FOR VALUE RECEIVED, the undersigned, P. H. GLATFELTER COMPANY, a Pennsylvania
corporation, and the other Borrowers signatory hereto (collectively, the
"Borrowers"), jointly and severally, hereby promise to pay to the order of
_________________________________ (the "Lender"), the lesser of (i) the
principal sum of _________________________________________and ___/100 Dollars
(US$____________.__), and (ii) the aggregate unpaid principal balance of all
Revolving Credit Loans made by the Lender to the Borrowers pursuant to Section
2.1.1 of the Third Amended and Restated Credit Agreement, dated as of February
8, 2019, among the Borrowers, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, and PNC Bank, National Association, as
Administrative Agent (hereinafter referred to in such capacity as the
"Administrative Agent") (as amended, restated, modified, or supplemented from
time to time, the "Credit Agreement"), payable by 11:00 a.m. on the Expiration
Date.  The Borrowers shall pay, together with interest the unpaid principal
balance hereof from time to time outstanding from the date hereof at the rate or
rates per annum specified by the Borrowers pursuant to, or as otherwise provided
in, the Credit Agreement.  Subject to the provisions of the Credit Agreement,
interest on this [Amended and Restated] Revolving Credit Note (this "Note") will
be payable pursuant to Section 4.3 of, or as otherwise provided in, the Credit
Agreement.  If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action.

Upon the occurrence and during the continuation of an Event of Default and at
the Administrative Agent's discretion or upon written demand by the Required
Lenders, the Borrowers shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 3.3
[Interest After Default] of the Credit Agreement.  Such interest will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 500 First Avenue, 3rd Floor, Pittsburgh, Pennsylvania 15219,
Attention:  [__], [__], unless otherwise directed in writing by the
Administrative Agent, in lawful money of the United States of America or, in the
case of any Revolving Credit Loans made in an Optional Currency, in the
applicable Optional Currency, in each case in immediately available funds.

Exhibit 1.1(R)1

--------------------------------------------------------------------------------

 

This Note is one of the Notes referred to in, and is subject to the provisions
(including, but not limited to, the limitations set forth in Section 10.18 of
the Credit Agreement if applicable), and is entitled to the benefits of, the
Credit Agreement and other Loan Documents, including the representations,
warranties, covenants, conditions, security interests, and Liens contained or
granted therein.  The Credit Agreement among other things contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayment, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.  Except as expressly set forth in the Credit Agreement, the Borrowers
waive presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns.  All references herein to the "Borrowers" and the
"Lender" shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of New York.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2 of
the Credit Agreement shall apply to this Note.

[This Note amends and restates that certain Revolving Credit Note, dated March
12, 2015, in the original principal amount of $[__] payable to the order of the
Lender (the "Existing Note").  ]

 

[SIGNATURE PAGES FOLLOW]

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - [AMENDED AND RESTATED] REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have entered into this Note as of the day and year first above
written.

 

 

P.H. GLATFELTER COMPANY

By:
Name:
Title:

 

PHG TEA LEAVES, INC.

By:
Name:
Title:

 

MOLLANVICK, INC.

By:
Name:
Title:

 

GLATFELTER GERNSBACH GMBH

By:
Name:
Title:

 

 

GLATFELTER FALKENHAGEN GMBH

By:
Name:
Title:

 

GLATFELTER GATINEAU LTÉE

By:
Name:
Title:

 

GLATFELTER LUXEMBOURG SÀRL, LTD.

By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – [AMENDED AND RESTATED] REVOLVING CREDIT NOTE]

 

 

GLATFELTER LYDNEY, LTD.

By:
Name:
Title:

 

GLATFELTER CAERPHILLY LTD.

By:
Name:
Title:

 

GLATFELTER COMPOSITE FIBERS NA, INC.

By:
Name:
Title:

 

GLATFELTER DRESDEN GMBH

By:
Name:
Title:

 

GLATFELTER OBER-SCHMITTEN GMBH

By:
Name:
Title:

 

GLATFELTER STEINFURT GMBH

By:
Name:
Title:

 

GLATFELTER IRELAND LIMITED

By:
Name:
Title:

 

--------------------------------------------------------------------------------

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – [AMENDED AND RESTATED] REVOLVING CREDIT NOTE]

 

 

GLATFELTER LUXEMBOURG SERVICES SÀRL

By:
Name:
Title:

 

GLATFELTER ADVANCED MATERIALS N.A., LLC

By:
Name:
Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(S)

FORM OF
AMENDED AND RESTATED SWING LOAN NOTE

$30,000,000.00_____________, _______

FOR VALUE RECEIVED, the undersigned, P. H. GLATFELTER COMPANY, a Pennsylvania
corporation, and the other Borrowers signatory hereto (collectively, the
"Borrowers"), jointly and severally, hereby unconditionally promise to pay to
the order of PNC BANK, NATIONAL ASSOCIATION (the "Lender"), the lesser of
(i) the principal sum of THIRTY MILLION and 00/100 DOLLARS (US$30,000,000.00),
and (ii) the aggregate unpaid principal balance of all Swing Loans made by the
Lender to the Borrowers pursuant to Section 2.5.2 of the Third Amended and
Restated Credit Agreement, dated as of February 8, 2019, among the Borrowers,
the Guarantors now or hereafter party thereto, the Lenders now or hereafter
party thereto, and the Lender, as administrative agent (hereinafter referred to
in such capacity as the "Administrative Agent") (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement"),
payable with respect to each Swing Loan evidenced hereby on the earlier of
(i) demand by the Lender or (ii) by 11:00 a.m. Pittsburgh time on the Expiration
Date, or at such other time specified in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding hereunder from the date hereof at the rate
per annum and on the date(s) provided in the Credit Agreement.  Subject to the
provisions of the Credit Agreement, interest on this Amended and Restated Swing
Loan Note (this "Note") will be payable pursuant to Section 4.3 of, or as
otherwise provided in, the Credit Agreement.  If any payment or action to be
made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action.  Upon the occurrence and during the
continuation of an Event of Default and at the Administrative Agent's discretion
or upon written demand by the Required Lenders, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Swing Loans evidenced by
this Note at a rate per annum as set forth in Section 3.3 of the Credit
Agreement.  Such interest will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 500 First Avenue, 3rd Floor, Pittsburgh, Pennsylvania 15219,
Attention:  [__], [__], unless otherwise directed in writing by the holder
hereof, in lawful money of the United States of America in immediately available
funds.

This Note is one of the Notes referred to in, and is subject to the provisions
(including, but not limited to, the limitations set forth in Section 10.18 of
the Credit Agreement if applicable), and is entitled to the benefits of, the
Credit Agreement and other Loan Documents, including the representations,
warranties, covenants or conditions contained or granted therein.  

 

--------------------------------------------------------------------------------

 

The Credit Agreement among other things contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on demand or otherwise, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.  All capitalized terms used herein shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement and
Section 1.2 of the Credit Agreement shall apply to this Note.  Except as
expressly set forth in the Credit Agreement, the Borrowers waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement.

The Borrowers acknowledge and agree that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Note
without prior notice to the Borrowers.

This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns.  All references herein to the "Borrowers" and the
"Lender" shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of New York.

The Borrowers acknowledge and agree that a telecopy transmission to
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of Borrowers shall constitute effective and binding execution
and delivery hereof by Borrowers.

This Note amends and restates that certain Swing Loan Note, dated March 12,
2015, in the original principal amount of $30,000,000 payable to the order of
the Lender (the "Existing Note").

 

[SIGNATURE PAGES FOLLOW]

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – AMENDED AND RESTATED SWING LOAN NOTE]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have entered into this Note as of the day and year first above
written.

 

 

P.H. GLATFELTER COMPANY

By:
Name:
Title:

 

PHG TEA LEAVES, INC.

By:
Name:
Title:

 

MOLLANVICK, INC.

By:
Name:
Title:

 

GLATFELTER GERNSBACH GMBH

By:
Name:
Title:

 

 

GLATFELTER FALKENHAGEN GMBH

By:
Name:
Title:

 

GLATFELTER GATINEAU LTÉE

By:
Name:
Title:

 

GLATFELTER LUXEMBOURG SÀRL, LTD.

By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – AMENDED AND RESTATED SWING LOAN NOTE]

 

 

GLATFELTER LYDNEY, LTD.

By:
Name:
Title:

 

GLATFELTER CAERPHILLY LTD.

By:
Name:
Title:

 

GLATFELTER COMPOSITE FIBERS NA, INC.

By:
Name:
Title:

 

GLATFELTER DRESDEN GMBH

By:
Name:
Title:

 

GLATFELTER OBER-SCHMITTEN GMBH

By:
Name:
Title:

 

GLATFELTER STEINFURT GMBH

By:
Name:
Title:

 

GLATFELTER IRELAND LIMITED

By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – AMENDED AND RESTATED SWING LOAN NOTE]

 

 

GLATFELTER LUXEMBOURG SERVICES SÀRL

By:
Name:
Title:

 

GLATFELTER ADVANCED MATERIALS N.A., LLC

By:
Name:
Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.1(T)

FORM OF
Term Loan NOTE

€______________.____________, ______

FOR VALUE RECEIVED, the undersigned, P. H. GLATFELTER COMPANY, a Pennsylvania
corporation, and the other Borrowers signatory hereto (collectively, the
"Borrowers"), jointly and severally, hereby promise to pay to the order of
_________________________________ (the "Lender"), the principal sum of
_________________________________________and ___/100 Euros (€____________.__),
pursuant to Section 2.14 of the Third Amended and Restated Credit Agreement,
dated as of February 8, 2019, among the Borrowers, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
Bank, National Association, as Administrative Agent (hereinafter referred to in
such capacity as the "Administrative Agent") (as amended, restated, modified, or
supplemented from time to time, the "Credit Agreement"), payable by 11:00 a.m.
on the Expiration Date.  The Borrowers shall pay, together with interest the
unpaid principal balance hereof from time to time outstanding from the date
hereof at the rate or rates per annum specified by the Borrowers pursuant to, or
as otherwise provided in, the Credit Agreement.  Subject to the provisions of
the Credit Agreement, interest on this Term Loan Note (this "Note") will be
payable pursuant to Section 4.3 of, or as otherwise provided in, the Credit
Agreement.  If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action.

Upon the occurrence and during the continuation of an Event of Default and at
the Administrative Agent's discretion or upon written demand by the Required
Lenders, the Borrowers shall pay interest on the unpaid principal balance hereof
at a rate per annum as set forth in Section 3.3 [Interest After Default] of the
Credit Agreement.  Such interest will accrue before and after any judgment has
been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 500 First Avenue, 3rd Floor, Pittsburgh, Pennsylvania 15219,
Attention:  [__], [__], unless otherwise directed in writing by the
Administrative Agent, in Euros.

This Note is one of the Notes referred to in, and is subject to the provisions
(including, but not limited to, the limitations set forth in Section 10.18 of
the Credit Agreement if applicable), and is entitled to the benefits of, the
Credit Agreement and other Loan Documents, including the representations,
warranties, covenants, conditions, security interests, and Liens contained or
granted therein.  The Credit Agreement among other things contains provisions
for

 

--------------------------------------------------------------------------------

 

acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein
specified.  Except as expressly set forth in the Credit Agreement, the Borrowers
waive presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns.  All references herein to the "Borrowers" and the
"Lender" shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of New York.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2 of
the Credit Agreement shall apply to this Note.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - term loan NOTE]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have entered into this Note as of the day and year first above
written.

 

 

P.H. GLATFELTER COMPANY

By:
Name:
Title:

 

PHG TEA LEAVES, INC.

By:
Name:
Title:

 

MOLLANVICK, INC.

By:
Name:
Title:

 

GLATFELTER GERNSBACH GMBH

By:
Name:
Title:

 

 

GLATFELTER FALKENHAGEN GMBH

By:
Name:
Title:

 

GLATFELTER GATINEAU LTÉE

By:
Name:
Title:

 

GLATFELTER LUXEMBOURG SÀRL, LTD.

By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – term loan NOTE]

 

 

GLATFELTER LYDNEY, LTD.

By:
Name:
Title:

 

GLATFELTER CAERPHILLY LTD.

By:
Name:
Title:

 

GLATFELTER COMPOSITE FIBERS NA, INC.

By:
Name:
Title:

 

GLATFELTER DRESDEN GMBH

By:
Name:
Title:

 

GLATFELTER OBER-SCHMITTEN GMBH

By:
Name:
Title:

 

GLATFELTER STEINFURT GMBH

By:
Name:
Title:

 

GLATFELTER IRELAND LIMITED

By:
Name:
Title:




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – term loan NOTE]

 

 

GLATFELTER LUXEMBOURG SERVICES SÀRL

By:
Name:
Title:

 

GLATFELTER ADVANCED MATERIALS N.A., LLC

By:
Name:
Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.4

FORM OF
LOAN REQUEST

Date:  ______________

TO:PNC Bank, National Association, as Administrative Agent

PNC Firstside Center - 3rd Floor

500 First Avenue

Pittsburgh, Pennsylvania  15219

Telephone No.:  (412) 762-04238

Telecopier No.:  (412) 705-2400

Attention: [__]

FROM:__________________________

RE:

Third Amended and Restated Credit Agreement (as it may be amended, restated,
modified or supplemented, the "Agreement"), dated as of February 8, 2019, by and
among P. H. Glatfelter Company, the other Borrowers party thereto (collectively,
"Borrowers"), the Guarantors party thereto, the Lenders party thereto and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
"Administrative Agent")

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

A.

Pursuant to Section [2.4.1][2.4.2][3.2] of the Agreement, the undersigned
[Borrower] [Borrower Agent] irrevocably requests [check one line under 1(a)
below and fill in blank space next to the line as appropriate]:

1.(a)      A new Revolving Credit Loan OR

      A new Swing Loan OR

      A new Term Loan OR

      Renewal of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan, originally made on __________ __, ____ OR

 

      

Renewal of the an Interest Period applicable to an outstanding Term Loan,
originally made on __________ __, ____ OR

 

      

Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan, originally made on _____________ to a Revolving Credit Loan to which the
Euro-Rate Option applies, OR

 

viii 

PNC to confirm.

1

--------------------------------------------------------------------------------

 

 

      

Conversion of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan originally made on __________ __, ____ to a Revolving Credit Loan to which
the Base Rate Option applies.

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces in line next to line]:

  1.(b)(i)       

Under the Base Rate Option.  Such Loan shall have a Borrowing Date of
__________, ___ (which date shall be (i) the Business Day of receipt by the
Administrative Agent by 11:00 a.m. Pittsburgh time of this Loan Request for
making a new Revolving Credit Loan to which the Base Rate Option applies, or
(ii) the last day of the preceding Interest Period under the Euro-Rate Option if
a Loan to which the Euro-Rate Option applies is being converted to a Loan to
which the Base Rate Option applies).

OR

(ii)

      Under the Euro-Rate Option.  Such Loan shall have a Borrowing Date of
_____________ (which date shall be (i) three (3) Business Days subsequent to the
Business Day of receipt by the Administrative Agent by 11:00 a.m. Pittsburgh
time of this Loan Request for making a new Revolving Credit Loan in Dollars to
which the Euro-Rate Option applies, renewing a Revolving Credit Loan in Dollars
to which the Euro-Rate Option applies, or converting a Revolving Credit Loan to
which the Base Rate Option applies to a Loan to which the Euro-Rate Option
applies, (ii) four (4) Business Days subsequent to the Business Day of receipt
by the Administrative Agent by 11:00 a.m. Pittsburgh time of this Loan Request
for making a new Revolving Credit Loan in an Optional Currency, or renewing a
Revolving Credit Loan in an Optional Currency, (iii) four (4) Business Days
subsequent to the Business Day of receipt by the Administrative Agent by 11:00
a.m. Pittsburgh time of this Loan Request for making a new Term Loan or renewing
a Term Loan's Interest Period, or (iv) one (1) Business Day subsequent to the
last day of the preceding Interest Period if a Loan to which the Euro-Rate
Option applies is being convert to a Loan to which the Base Rate Option
applies).

[Check one line under 2 below and fill in blank spaces in the line checked]

 

2.

(a) _____ Such Loan is in [Dollars/Euros] and in the principal amount of
$/€_____________ or the principal amount to be renewed or converted is
$/€_____________

OR

(b) _____ Such Revolving Credit Loan is in _____________ [identify Optional
Currency] and in the principal amount of ________________________, or the
principal amount of such Optional Currency to be renewed is
_____________________.

[(1) Revolving Credit Loans under Section 2.4.1 not to be less than
$2,000,000.00 and in increments of $100,000.00 if in excess thereof for each
Borrowing Tranche to which the Euro-Rate Option applies and not less than the
lesser of $2,000,000.00 or the maximum amount available for each Borrowing
Tranche to which the Base Rate Option

2

--------------------------------------------------------------------------------

 

applies. (2) Term Loans under Section 2.4.1 shall be in integral multiples of
€100,000.00 and not less than €2,000,000.00 for each Borrowing Tranche of Term
Loans.]

 

3.

[Complete blank below if the Borrower is selecting the Euro-Rate Option]:

Such Loan shall have an Interest Period of [one, two, three, or six] Month(s).


 

4.

[Complete blank below if the Borrower is selecting a Loan in Optional Currency]:

Such Revolving Credit Loan shall have an Interest Period of [one or two]
Month(s).

 

5.[If a new Loan]

The proceeds of the Loan shall be advanced to the following Borrower(s):
_________________________________________________________________________.

B.

As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): all of Borrowers' representations and warranties
therein are true and correct in all material respects (except representations
and warranties which expressly relate solely to an earlier date or time, which
representations and warranties were true and correct in all material respects on
and as of the specific dates or times referred to therein)9; no Event of Default
or Potential Default has occurred and is continuing or shall exist10; the making
of any Revolving Credit Loan shall not cause the aggregate Dollar Equivalent
amount of Revolving Credit Loans, plus Swing Loans plus the Dollar Equivalent
amount of Letters of Credit Obligations to exceed the aggregate Revolving Credit
Commitments; and the making of any Term Loan shall not cause the aggregate
amount of Term Loans to exceed the Term Loan Commitment.

C.

The undersigned hereby irrevocably requests [check one line under paragraph 1
below and fill in blank space next to the line as appropriate]:

1.

______ Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount: $/€
_________.

______ Funds to be wired per the following wire instructions:

$/€____________________ Amount of Wire Transfer

Bank Name: ________________________________

 

ix 

In the case of increased Commitments or related Loans that are to be used to
fund a Limited Condition Acquisition, such representations and warranties shall
be limited to the Specified Representations.

x 

In the case of any increased Commitments or related Loans that are to be used to
fund a Limited Condition Acquisition, such condition shall be limited to the
absence of any Event of Default under Section 8.1.1, Section 8.1.15 or Section
8.1.16.

3

--------------------------------------------------------------------------------

 

ABA: ______________________________________

Account Number: ____________________________

Account Name: ______________________________

Reference: __________________________________

______ Funds to be wired per the attached Funds Flow (multiple wire transfers)

[SIGNATURE PAGE FOLLOWS]

 

 

4

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

Date:  ____________________, 20___.

[NAME OF BORROWER]

By:

Name:

Title:

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT 4.7.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

 

 

Exhibit 4.7.7(A)1

--------------------------------------------------------------------------------

 

 

EXHIBIT 4.7.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

 

 

Exhibit 4.7.7(B)1

--------------------------------------------------------------------------------

 

 

EXHIBIT 4.7.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

 

 

Exhibit 4.7.7(C)1

--------------------------------------------------------------------------------

 

 

EXHIBIT 4.7.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

 

 

 

Exhibit 4.7.7(D)1

--------------------------------------------------------------------------------

 

 

EXHIBIT 7.2.6

form
ACQUISITION COMPLIANCE CERTIFICATE

In accordance with the provisions of Section 7.2.6 of the Third Amended and
Restated Credit Agreement dated as of February 8, 2019, as amended, restated and
otherwise modified through the date hereof (the "Credit Agreement"), by and
among P. H. Glatfelter Company (the "Company"), the other Borrowers party
thereto (together with the Company, the "Borrowers"), PNC Bank, National
Association, as Administrative Agent (the "Administrative Agent"), and the other
parties thereto from time to time, I, _________________________, the
____________________ and authorized officer of the Company, on behalf of all of
the Borrowers, do hereby certify (not in such officer's individual capacity) to
the Administrative Agent and Lenders as follows:

1.

Borrowers desire that ___________________ [list Loan Party that will be making
the Acquisition] (the "Acquiring Company") [acquire the assets/acquire the
stock] [by purchase/by merger] of ____________________________ [insert name of
entity or business division whose assets are being acquired or the entity whose
equity interests are being acquired] (the "Acquired Business") from
______________ [identify the name(s) of the seller(s) of such assets or equity
interests] (the "Seller") (the "Acquisition").

2.

The proposed date of Acquisition is _________________ (which date shall be at
least five (5) Business Days after the date of this Certificate, the
"Acquisition Date").  

3.

The Acquired Business is engaged in ____________________ [describe business
being acquired].

4.

The board of directors or other equivalent governing body of the Seller has
approved (to the extent required) of the Acquisition and evidence of such
approval is attached hereto.

5.

The Loan Parties [are/are not] using any portion of the Loans to fund the
Acquisition.  [[If Loans are being used to fund the Acquisition, insert the
following:] The board of directors or other equivalent governing body of the
applicable Loan Party has approved of the acquisition and evidence of such
approval is attached hereto.]

6.

(i) With respect to any Permitted Acquisition that is not a Limited Condition
Acquisition, no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition, and (ii) with
respect to any Limited Condition Acquisition, as of the date the Limited
Condition Acquisition Agreement is executed, no Potential Default or Event of
Default is in existence or would occur after giving effect to such acquisition,
and as of the date of consummation of such Limited Condition Acquisition, no
Event of Default described in Sections 8.1.1, 8.1.15 or 8.1.16 shall have
occurred and be continuing.

 

--------------------------------------------------------------------------------

 

7.After giving effect to the Acquisition, on a pro forma basis, the Borrowers
will continue to be in compliance with the financial covenants set forth in
Section 7.2 of the Credit Agreement as more fully set forth below and on Annex 1
hereto11:

ActualRequired

Leverage Ratio
ratio of Consolidated Total Net Debt_______
divided by
Consolidated Adjusted EBITDA_______

Leverage Ratio_______not more than [__] to 1.0012

Interest Coverage Ratio
ratio of Consolidated EBITDA_______
divided by
consolidated interest expense _______

Interest Coverage Ratio_______not less than 3.50 to 1.0013

Attached hereto as Annex 1 are calculations supporting the figures reported
above.

Any capitalized terms which are used in this Certificate and which are not
defined herein, but which are defined in the above-described Credit Agreement,
shall have the meanings given to those terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]




 

xi 

In the case of any Limited Condition Acquisition, the then applicable covenant
levels as set forth in Sections 7.2.15 and 7.2.16 may, at the election of the
Borrowers, be calculated as of the date the Limited Condition Acquisition
Agreement is entered into, as if the acquisition and other pro forma events in
connection therewith were consummated on such date.

xii 

Refer to Section 7.2.15 of Credit Agreement to determine applicable maximum
ratio.

xiii 

Refer to Section 7.2.16 of Credit Agreement.

2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, I have executed this Certificate the _____ day of
_______________, 20___.

 

By:

___________________________________
______________________________ of the Company, on behalf of all the Borrowers

 

 

3

--------------------------------------------------------------------------------

 

ANNEX 1

Financial Covenants

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 7.3.3

form of
QUARTERLY COMPLIANCE CERTIFICATE

In accordance with the provisions of Section 7.3.3 of the Third Amended and
Restated Credit Agreement dated as of February 8, 2019, as amended, restated and
otherwise modified through the date hereof (the "Credit Agreement"), by and
among P. H. Glatfelter Company (the "Company"), the other Borrowers party
thereto (together with the Company, the "Borrowers"), PNC Bank, National
Association, as Administrative Agent (the "Administrative Agent"), and the other
parties thereto from time to time, I, _________________________________________,
the ____________________ and authorized officer of the Company, on behalf of all
of the Borrowers, do hereby certify (not in such officer's individual capacity)
to the Administrative Agent and Lenders as follows:

1.

The representations and warranties made by the Loan Parties contained in Section
5 of the Credit Agreement and in the other Loan Documents are true in all
material respects with the same effect as though such representations and
warranties are made on and as of this date (except representations and
warranties which expressly relate solely to an earlier date or time);

2.

No Event of Default or Potential Default exists and is continuing as of the date
hereof; and

3.

The Company, on a consolidated basis, is in compliance with the financial
covenants set forth in Section 7.2 of the Credit Agreement as more fully set
forth below and on Annex 1 hereto:

ActualRequired

Leverage Ratio
ratio of Consolidated Total Net Debt_______
divided by
Consolidated Adjusted EBITDA_______

Leverage Ratio_______not more than [___] to 1.0014

Interest Coverage Ratio
ratio of Consolidated EBITDA_______
divided by
consolidated interest expense_______

 

xiv 

Refer to Section 7.2.15 of Credit Agreement.

 

--------------------------------------------------------------------------------

 

Interest Coverage Ratio_______not less than 3.50 to 1.0015

Attached hereto as Annex 1 are calculations supporting the figures reported
above.

Any capitalized terms which are used in this Certificate and which are not
defined herein, but which are defined in the above-described Credit Agreement,
shall have the meanings given to those terms in the Credit Agreement.

 

 

 

xv 

Refer to Section 7.2.16 of Credit Agreement.

2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, I have executed this Certificate the _____ day of
_______________, 20____.

 

By:

____________________________________
______________________________ of the Company, on behalf of all the Borrowers

 

 

3

--------------------------------------------------------------------------------

 

ANNEX 1

Financial Covenants

 

 

 